Execution Version
PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.















AMENDED AND RESTATED
SUPPLY AND OFFTAKE AGREEMENT

dated as of MAY 26, 2010

between

J. ARON & COMPANY

and

ALON REFINING KROTZ SPRINGS, INC.






US 2325037v.1



NY2-672959

--------------------------------------------------------------------------------

TABLE OF CONTENTS


Page



ARTICLE 1
DEFINITIONS AND CONSTRUCTION    1

ARTICLE 2
CONDITIONS TO COMMENCEMENT    13

ARTICLE 3
TERM OF AGREEMENT    16

ARTICLE 4
COMMENCEMENT DATE TRANSFER    17

ARTICLE 5
SUPPLY OF CRUDE OIL    17

ARTICLE 6
PURCHASE PRICE FOR CRUDE OIL    25

ARTICLE 7
TARGET INVENTORY LEVELS AND WORKING CAPITAL ADJUSTMENT    25

ARTICLE 8
PURCHASE AND DELIVERY OF PRODUCTS    29

ARTICLE 9
ANCILLARY COSTS; MONTH END INVENTORY; CERTAIN DISPOSITIONS    31

ARTICLE 10
PAYMENT PROVISIONS    32

ARTICLE 11
INDEPENDENT INSPECTORS; STANDARDS OF MEASUREMENT    36

ARTICLE 12
FINANCIAL INFORMATION; CREDIT SUPPORT; AND ADEQUATE ASSURANCES    36

ARTICLE 13
REFINERY TURNAROUND, MAINTENANCE AND CLOSURE    39

ARTICLE 14
TAXES    39

ARTICLE 15
INSURANCE    40

ARTICLE 16
FORCE MAJEURE    41

ARTICLE 17
REPRESENTATIONS, WARRANTIES AND COVENANTS    42


-i-    
NY2-672959

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page



ARTICLE 18
DEFAULT AND TERMINATION    45

ARTICLE 19
SETTLEMENT AT TERMINATION    50

ARTICLE 20
INDEMNIFICATION    54

ARTICLE 21
LIMITATION ON DAMAGES    55

ARTICLE 22
AUDIT AND INSPECTION    55

ARTICLE 23
CONFIDENTIALITY    55

ARTICLE 24
GOVERNING LAW    56

ARTICLE 25
ASSIGNMENT    57

ARTICLE 26
NOTICES    57

ARTICLE 27
NO WAIVER, CUMULATIVE REMEDIES    57

ARTICLE 28
NATURE OF THE TRANSACTION AND RELATIONSHIP OF PARTIES    58

ARTICLE 29
MISCELLANEOUS    58




-ii-    
NY2-672959

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



Schedules


Schedule
Description
Schedule A
Products and Product Specifications
Schedule B
Pricing Benchmarks
Schedule C
Monthly True-up Amounts
Schedule D
Operational Volume Range
Schedule E
Tank List
Schedule F
Insurance
Schedule G
Weekly Production and Invoice Schedule
Schedule H
Form of Tank-Balance Volume Report
Schedule I
Initial Target Month End Crude Volume
Schedule J
Scheduling and Communications Protocol
Schedule K
Monthly Excluded Transaction Fee Determination
Schedule L
Monthly Working Capital Adjustment
Schedule M
Notices
Schedule N
FIFO Balance Final Settlements
Schedule O
Form of Run-out Report
Schedule P
Pricing Group
Schedule Q
Form of Trade Sheet
Schedule R
Form of Step-out Inventory Sales Agreement
Schedule S
Form of Production Report








    
NY2-672959

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



SUPPLY AND OFFTAKE AGREEMENT
This Amended and Restated Supply and Offtake Agreement (this “Agreement”) is
made as of May 26, 2010 (the “Effective Date”), between J. Aron & Company
(“Aron”), a general partnership organized under the laws of New York and located
at 200 West Street, New York, New York 10282-2198, and Alon Refining Krotz
Springs, Inc. (the “Company”), a Delaware corporation located at Hwy. 105 South,
Krotz Springs, Louisiana 70750-0453 (each referred to individually as a “Party”
or collectively as the “Parties”).
WHEREAS, the Company owns and operates a crude oil refinery located in Krotz
Springs, Louisiana for the processing and refining of crude oil and other
petroleum feedstocks and the recovery therefrom of refined products;
WHEREAS, the Company and Aron are parties to a Supply and Offtake Agreement,
(the “Original Agreement”) dated as of April 21, 2010, pursuant to which Aron
agreed to deliver crude oil and other petroleum feedstocks to the Company for
use at such refinery and purchase all refined products produced by the refinery
(other than certain excluded products); and
WHEREAS, the Parties now wish to amend and restate the Original Agreement in its
entirety as more specifically set forth herein.
NOW, THEREFORE, in consideration of the premises and respective promises,
conditions, terms and agreements contained herein, and other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
Parties do agree that the Original Agreement is hereby amended and its entirety
as of the date hereof and as follows:
ARTICLE 1

DEFINITIONS AND CONSTRUCTION
1.1    Definitions.
For purposes of this Agreement, including the foregoing recitals, the following
terms shall have the meanings indicated below:
“Actual Month End Crude Volume” has the meaning specified in Section 9.2(a).
“Actual Month End Product Volume” has the meaning specified in Section 9.2(a).
“Actual Net Crude Consumption” means, for any Delivery Month, the actual number
of Crude Oil Barrels run by the Refinery for such Delivery Month minus the
number of Other Barrels actually delivered into the Crude Storage Tanks during
such Delivery Month.
“Additional Procurement Contract” means any Crude Oil purchase agreement between
Aron and a Third Party Supplier entered into following the Commencement Date
pursuant to Section 5.3(b).



    
NY2-672959

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



“Adequate Assurance” has the meaning specified in Section 12.5.
“Affected Party” has the meaning specified in Section 16.1.
“Affected Obligations” has the meaning specified in Section 16.3.
“Affiliate” means, in relation to any Person, any entity controlled, directly or
indirectly, by such Person, any entity that controls, directly or indirectly,
such Person, or any entity directly or indirectly under common control with such
Person. For this purpose, “control” of any entity or Person means ownership of a
majority of the issued shares or voting power or control in fact of the entity
or Person.
“Agreement” or “this Agreement” means this Amended and Restated Supply and
Offtake Agreement, as may be amended, modified, supplemented, extended, renewed
or restated from time to time in accordance with the terms hereof, including the
Schedules hereto.
“Ancillary Costs” means all freight, pipeline, transportation, storage, tariffs
and other costs and expenses incurred as a result of the purchase, movement and
storage of Crude Oil or Products undertaken in connection with or required for
purposes of this Agreement (whether or not arising under Procurement Contracts),
including, ocean-going freight and other costs associated with waterborne
movements, inspection costs and fees, wharfage, port and dock fees, vessel
demurrage, lightering costs, ship’s agent fees, import charges, waterborne
insurance premiums, fees and expenses, broker’s and agent’s fees, load port
charges and fees, pipeline transportation costs, pipeline transfer and pumpover
fees, pipeline throughput and scheduling charges (including any fees and charges
resulting from changes in nominations undertaken to satisfy delivery
requirements under this Agreement), pipeline and other common carrier tariffs,
blending, tankage, linefill and throughput charges, pipeline demurrage,
superfund and other comparable fees, processing fees (including fees for water
or sediment removal or feedstock decontamination), merchandise processing costs
and fees, importation costs, any charges imposed by any Governmental Authority
(including Transfer Taxes (but not taxes on the net income of Aron) and customs
and other duties), user fees, fees and costs for any credit support provided to
any pipelines with respect to any transactions contemplated by this Agreement
and any pipeline compensation or reimbursement payments that are not timely paid
by the pipeline to Aron. Notwithstanding the foregoing, (i) Aron’s hedging costs
in connection with this Agreement or the transactions contemplated hereby shall
not be considered Ancillary Costs (but such exclusion shall not change or be
deemed to change the manner in which Related Hedges are addressed under Articles
18 and 19 below) and (ii) any Product shipping costs of Aron, to the extent
incurred after Aron has removed such Product from the Product Storage Tanks for
its own account, shall not be considered Ancillary Costs.
“Applicable Law” means (i) any law, statute, regulation, code, ordinance,
license, decision, order, writ, injunction, decision, directive, judgment,
policy, decree and any judicial or administrative interpretations thereof, (ii)
any agreement, concession or arrangement with any Governmental Authority and
(iii) any license, permit or compliance requirement, including Environmental
Law, in each case as may be applicable to either Party or the subject matter of
this Agreement.

2
NY2- 672959

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



“Assigned Sales Commitment” has the meaning specified in Section 8.8(a).
“Bankrupt” means a Person that (i) is dissolved, other than pursuant to a
consolidation, amalgamation or merger, (ii) becomes insolvent or is unable to
pay its debts or fails or admits in writing its inability generally to pay its
debts as they become due, (iii) makes a general assignment, arrangement or
composition with or for the benefit of its creditors, (iv) institutes a
proceeding seeking a judgment of insolvency or bankruptcy or any other relief
under any bankruptcy or insolvency law or other similar law affecting creditor’s
rights, or a petition is presented for its winding-up or liquidation, (v) has a
resolution passed for its winding-up, official management or liquidation, other
than pursuant to a consolidation, amalgamation or merger, (vi) seeks or becomes
subject to the appointment of an administrator, provisional liquidator,
conservator, receiver, trustee, custodian or other similar official for all or
substantially all of its assets, (vii) has a secured party take possession of
all or substantially all of its assets, or has a distress, execution,
attachment, sequestration or other legal process levied, enforced or sued on or
against all or substantially all of its assets, (viii) files an answer or other
pleading admitting or failing to contest the allegations of a petition filed
against it in any proceeding of the foregoing nature, (ix) causes or is subject
to any event with respect to it which, under Applicable Law, has an analogous
effect to any of the foregoing events, (x) has instituted against it a
proceeding seeking a judgment of insolvency or bankruptcy under any bankruptcy
or insolvency law or other similar law affecting creditors’ rights and such
proceeding is not dismissed within fifteen (15) days or (xi) takes any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any of the foregoing events.
“Bankruptcy Code” means chapter 11 of Title 11, U.S. Code.
“Barrel” means forty-two (42) net U.S. gallons, measured at 60° F.
“Base Price” has the meaning specified in Section 6.2.
“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the State of New York.
“Commencement Date” has the meaning specified in Section 2.3(a).
“Commencement Date Crude Oil Volumes” means the total quantity of Crude Oil
owned by the Company at 00:00:01 a.m., CPT, on the Commencement Date that is
then held at Crude Storage Tanks, which quantity shall be the volume of Crude
Oil recorded in the Inventory Report prepared pursuant to the Inventory Sales
Agreement.
“Commencement Date Purchase Value” means, with respect to the Commencement Date
Volumes, initially the Estimated Commencement Date Value until the Definitive
Commencement Date Value has been determined and thereafter the Definitive
Commencement Date Value.
“Commencement Date Products Volumes” means the total quantities of the Products
owned by the Company at 00:00:01 a.m., CPT, on the Commencement Date that are
then held at Product Storage Tanks, which quantities shall be the volume of
Products recorded in the Inventory Report prepared pursuant to the Inventory
Sales Agreement.

3
NY2- 672959

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



“Commencement Date Volumes” mean, collectively, the Commencement Date Crude Oil
Volumes and the Commencement Date Products Volumes.
“Company Purchase Agreement” has the meaning specified in the Marketing and
Sales Agreement.
“Contract Cutoff Date” means, with respect to any Procurement Contract, the date
and time by which Aron is required to provide its nominations to the Third Party
Supplier thereunder for the next monthly delivery period for which nominations
are then due.
“Contract Nomination” has the meaning specified in Section 5.4(b).
“CPT” means the prevailing time in the Central time zone.
“Crude Delivery Point” means the outlet flange of the Crude Storage Tanks.
“Crude Intake Point” means the inlet flange of the Crude Storage Tanks.
“Crude Oil” means all crude oil that Aron purchases and sells to the Company or
for which Aron assumes the payment obligation pursuant to any Procurement
Contract.
“Crude Storage Tanks” means any of the tanks adjacent to the Refinery, listed on
Schedule E hereto that store Crude Oil.
“Default” means any event that, with notice or the passage of time, would
constitute an Event of Default.
“Default Interest Rate” means the lesser of (i) the per annum rate of interest
calculated on a daily basis using the prime rate published in the Wall Street
Journal for the applicable day (with the rate for any day for which such rate is
not published being the rate most recently published) plus two hundred (200)
basis points and (ii) the maximum rate of interest permitted by Applicable Law.
“Defaulting Party” has the meaning specified in Section 18.2.
“Deferred Portion” has the meaning specified in Section 4.3.
“Definitive Commencement Date Value” has the meaning specified in the Inventory
Sales Agreement.
“Delivery Date” means any calendar day.
“Delivery Month” means the month in which Crude Oil is to be delivered to the
Refinery.
“Designated Affiliate” means in the case of Aron, Goldman, Sachs & Co.
“Disposed Quantity” has the meaning specified in Section 9.3.

4
NY2- 672959

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



“Disposition Amount” has the meaning specified in Section 9.3.
“Early Termination Date” has the meaning specified Section 18.2(c).
“Effective Date” has the meaning specified in the introductory paragraph of this
Agreement.
“Environmental Law” means any existing or past Applicable Law, policy, judicial
or administrative interpretation thereof or any legally binding requirement that
governs or purports to govern the protection of persons, natural resources or
the environment (including the protection of ambient air, surface water,
groundwater, land surface or subsurface strata, endangered species or wetlands),
occupational health and safety and the manufacture, processing, distribution,
use, generation, handling, treatment, storage, disposal, transportation, release
or management of solid waste, industrial waste or hazardous substances or
materials.
“Estimated Commencement Date Value” has the meaning specified in the Inventory
Sales Agreement.
“Estimated Termination Amount” has the meaning specified in Section 19.2(b).
“Estimated Yield” has the meaning specified in Section 8.3(a).
“Event of Default” means an occurrence of the events or circumstances described
in Section 18.1.
“Excluded Materials” means any refined petroleum products other than those that
are Products.
“Excluded Transactions” has the meaning specified in the Marketing and Sales
Agreement.
“Existing Sales Commitments” has the meaning specified in Section 8.8(a).
“Existing Procurement Contract” means such crude oil purchase agreement, dated
as of the Commencement Date, between Chevron and Aron having such terms and
conditions as Aron shall deem acceptable.
“Expiration Date” has the meaning specified in Section 3.1.
“Extension Term” has the meaning specified in Section 3.2.
“Fed Funds Rate” means, for any Notification Date, the rate set forth in
H.15(519) or in H.15 Daily Update for the most recently preceding Business Day
under the caption “Federal funds (effective)”; provided that if no such rate is
so published for any of the immediately three preceding Business Days, then such
rate shall be the arithmetic mean of the rates for the last transaction in
overnight Federal funds arranged by each of three leading brokers of U.S. dollar
Federal funds transactions prior to 9:00 a.m., CPT, on that day, which brokers
shall be selected by Aron in a commercially reasonable manner. For purposes
hereof, “H.15(519)” means the weekly statistical release designated as such, or
any successor publication, published by the Board of Governors of

5
NY2- 672959

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



the Federal Reserve System, available through the worldwide website of the Board
of Governors of the Federal Reserve System at
http://www.federalreserve.gov/releases/h15/, or any successor site or
publication and “H.15 Daily Update” means the daily update of H.15(519),
available through the worldwide website of the Board of Governors of the Federal
Reserve System at http://www.federalreserve.gov/releases/h15/update/, or any
successor site or publication.
“Force Majeure” means any cause or event reasonably beyond the control of a
Party, including fires, earthquakes, lightning, floods, explosions, storms,
adverse weather, landslides and other acts of natural calamity or acts of God;
navigational accidents or maritime peril; vessel damage or loss; strikes,
grievances, actions by or among workers or lock-outs (whether or not such labor
difficulty could be settled by acceding to any demands of any such labor group
of individuals and whether or not involving employees of the Company or Aron);
accidents at, closing of, or restrictions upon the use of mooring facilities,
docks, ports, pipelines, harbors, railroads or other navigational or
transportation mechanisms; disruption or breakdown of, explosions or accidents
to wells, storage plants, refineries, terminals, machinery or other facilities;
acts of war, hostilities (whether declared or undeclared), civil commotion,
embargoes, blockades, terrorism, sabotage or acts of the public enemy; any act
or omission of any Governmental Authority; good faith compliance with any order,
request or directive of any Governmental Authority; curtailment, interference,
failure or cessation of supplies reasonably beyond the control of a Party; or
any other cause reasonably beyond the control of a Party, whether similar or
dissimilar to those above and whether foreseeable or unforeseeable, which, by
the exercise of due diligence, such Party could not have been able to avoid or
overcome. Solely for purposes of this definition, the failure of any Third Party
Supplier to deliver Crude Oil pursuant to any Procurement Contract, whether as a
result of Force Majeure as defined above, breach of contract by such Third Party
Supplier or any other reason, shall constitute an event of Force Majeure for
Aron under this Agreement with respect to the quantity of Crude Oil subject to
that Procurement Contract.
“GAAP” means generally accepted accounting principles in the United States.
“Governmental Authority” means any federal, state, regional, local, or municipal
governmental body, agency, instrumentality, authority or entity established or
controlled by a government or subdivision thereof, including any legislative,
administrative or judicial body, or any person purporting to act therefor.
“HLS” means heavy Louisiana sweet.
“Included Sales” has the meaning specified in Section 7.4.
“Included Transactions” has the meaning specified in the Marketing and Sales
Agreement.
“Independent Inspection Company” has the meaning specified in Section 11.3.
“Initial Estimated Yield” has the meaning specified in Section 8.3(a).
“Initial Term” has the meaning specified in Section 3.1.

6
NY2- 672959

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



“Inventory Sales Agreement” means the purchase and sale agreement, in a form and
substance mutually agreeable to the Parties, dated as of the Commencement Date,
pursuant to which the Company is selling and transferring to Aron the
Commencement Date Volumes for the Commencement Date Purchase Value, free and
clear of all liens, claims and encumbrances of any kind.
“Latest Commencement Date” has the meaning specified in Section 2.3(a).
“LC Default” means, as of any time, that (i) the Standby LC has then ceased to
be in effect, (ii) the issuer of the Standby LC (if such issuer is not an
Affiliate of Aron) has failed to honor a drawing made by Aron or has otherwise
failed to comply with or perform its obligations thereunder if such failure
shall be continuing after the lapse of any applicable grace period or (iii) an
LC Event has occurred with respect to the Standby LC and such Standby LC has not
been renewed, extended, amended or replaced as provided in Section 12.6 below at
least 15 days prior to its then current expiry date.
“LC Event” means, as of any time, (i) if the issuer of Standby LC is not an
Affiliate of Aron, that (a) the issuer of the Standby LC ceases to be rated at
least “A-“ by S&P or “A3” by Moody’s, (b) the issuer of such Standby LC shall
disaffirm, disclaim, repudiate or reject, in whole or in part, or challenge the
validity of, such Standby LC or (c) any Bankruptcy shall occur with respect to
the issuer of such Standby LC; or (ii) in any case, that (a) the Standby LC is
then due to expire in less than 90 days or (b) the available amount of the
Standby LC is less than the Required Available Amount.
“Letter of Credit” shall mean the Standby LC or any other letter of credit
provided to Aron as credit support in connection with this Agreement or any of
the transactions contemplated hereby.
“Liabilities” means any losses, liabilities, charges, damages, deficiencies,
assessments, interests, fines, penalties, costs and expenses (collectively,
“Costs”) of any kind (including reasonable attorneys’ fees and other fees, court
costs and other disbursements), including any Costs directly or indirectly
arising out of or related to any suit, proceeding, judgment, settlement or
judicial or administrative order and any Costs arising from compliance or
non-compliance with Environmental Law.
“Liquidated Amount” has the meaning specified in Section 18.2(b).
“LLS” means light Louisiana sweet.
“Long Product FIFO Price” means the price so listed on Schedule B hereto.
“Marketing and Sales Agreement” means the products marketing and sales
agreement, dated as of the Commencement Date, between the Company and Aron
pursuant to which the Product purchased by Aron hereunder shall from time to
time be marketed and sold by the Company for Aron’s account.

7
NY2- 672959

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



“Material Adverse Change” means a material adverse effect on and/or material
adverse change with respect to (i) the business, operations, properties, assets
or financial condition of the Company and its Subsidiaries taken as a whole;
(ii) the ability of the Company to fully and timely perform its obligations;
(iii) the legality, validity, binding effect or enforceability against the
Company of any of the Transaction Documents; or (iv) the rights and remedies
available to, or conferred upon, Aron hereunder; provided that none of the
following changes or effects shall constitute a “Material Adverse Effect”: (1)
changes, or effects arising from or relating to changes, of Laws, that are not
specific to the business or markets in which the Company operates; (2) changes
arising from or relating to, or effects of, the transactions contemplated by
this Agreement or the taking of any action in accordance with this Agreement;
(3) changes, or effects arising from or relating to changes, in economic,
political or regulatory conditions generally affecting the U.S. economy as a
whole, except to the extent such change or effect has a disproportionate effect
on the Company relative to other industry participants; (4) changes, or effects
arising from or relating to changes, in financial, banking, or securities
markets generally affecting the U.S. economy as a whole, (including (a) any
disruption of any of the foregoing markets, (b) any change in currency exchange
rates, (c) any decline in the price of any security or any market index and (d)
any increased cost of capital or pricing related to any financing), except to
the extent such change or effect has a disproportionate effect on the Company
relative to other industry participants; and (5) changes arising from or
relating to, or effects of, any seasonal fluctuations in the business, except to
the extent such change or effect has a disproportionate effect on the Company
relative to other industry participants.
“Measured Crude Quantity” means, for any Delivery Date, the total quantity of
Crude Oil that, during such Delivery Date, was withdrawn and lifted by and
delivered to the Company at the Crude Delivery Point, as evidenced by either
meter readings and meter tickets for that Delivery Date or tank gaugings
conducted at the beginning and end of such Delivery Date.
“Measured Product Quantity” means, for any Delivery Date, the total quantity of
a particular Product that, during such Delivery Date, was delivered by the
Company to Aron at the Product Delivery Point, as evidenced by either meter
readings and meter tickets for that Delivery Date or tank gaugings conducted at
the beginning and end of such Delivery Date.
“Monthly Cover Costs” has the meaning specified in Section 7.5.
“Monthly Crude Forecast” has the meaning specified in Section 5.2 (b).
“Monthly Excluded Transaction Fee” has the meaning specified in Section 7.6.
“Monthly Product Estimate” has the meaning specified in Section 8.3(b).
“Monthly Product Sale Adjustment” has the meaning specified in Section 7.4.
“Monthly True-up Amount” has the meaning specified in Section 10.2(a).
“Monthly Working Capital Adjustment” is an amount to be determined pursuant to
Schedule L hereto.

8
NY2- 672959

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



“Net Payment” has the meaning specified in Section 10.1(a).
“Nomination Month” means the month that occurs two (2) months prior to the
Delivery Month.
“Non-Affected Party” has the meaning specified in Section 16.1.
“Non-Defaulting Party” has the meaning specified in Section 18.2(a).
“Operational Volume Range” means the range of operational volumes for any given
set of associated Crude Storage Tanks for each type of Crude Oil and for any
given set of associated Product Storage Tanks for each group of Products,
between the minimum volume and the maximum volume, as set forth on Schedule D
hereto.
“Other Barrels” has the meaning specified in Section 5.3(f).
“Party” or “Parties” has the meaning specified in the preamble to this
Agreement.
“Person” means an individual, corporation, partnership, limited liability
company, joint venture, trust or unincorporated organization, joint stock
company or any other private entity or organization, Governmental Authority,
court or any other legal entity, whether acting in an individual, fiduciary or
other capacity.
“Pipeline Cutoff Date” means, with respect to any Pipeline System, the date and
time by which a shipper on such Pipeline System is required to provide its
nominations to the entity that schedules and tracks Crude Oil and Products in a
Pipeline System for the next shipment period for which nominations are then due.
“Pipeline System” means the ExxonMobil Pipeline System, Colonial Pipeline System
or any other pipeline that may be used to transport Crude Oil or Products to the
Crude Storage Tanks or out of the Product Storage Tanks at the Refinery.
“Pricing Benchmark” means, with respect to a particular grade of Crude Oil or
type of Product, the pricing index, formula or benchmark indicated on Schedule B
hereto.
“Procurement Contract” means either the Existing Procurement Contract or any
Additional Procurement Contract.
“Procurement Contract Assignment” means an instrument, in form and substance
reasonably satisfactory to Aron, by which the Company assigns to Aron all rights
and obligations under a Procurement Contract and Aron assumes such rights and
obligations thereunder, subject to terms satisfactory to Aron providing for the
automatic reassignment thereof to the Company in connection with the termination
of this Agreement.
“Product” means any of the refined petroleum products listed on Schedule A
hereto, as from time to time amended by mutual agreement of the Parties.

9
NY2- 672959

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



“Product Cost” has the meaning specified in Section 8.7.
“Product Purchase Agreements” has the meaning specified in the Marketing and
Sales Agreement.
“Product Storage Tanks” means any of the tanks adjacent to the Refinery, listed
on Schedule E hereto that store Products.
“Production Week” means each consecutive day period (based on CPT) designated as
a “Production Week” on Schedule G hereto (which the Parties acknowledge will not
in every case be a seven day period).
“Products Delivery Point” means the inlet flange of the Product Storage Tanks.
“Products Offtake Point” means the outlet flange of the Product Storage Tanks.
“Projected Monthly Run Volume” has the meaning specified in Section 7.1(a).
“Projected Net Crude Consumption” means, for any Delivery Month, the Projected
Monthly Run Volume for such Delivery Month minus the number of Other Barrels
that the Company indicated it expected to deliver into the Crude Storage Tanks
during such Delivery Month.
“Refinery” means the petroleum refinery located in Krotz Springs, Louisiana
owned and operated by the Company.
“Refinery Facilities” means all the facilities owned and operated by the Company
located at the Refinery, and any associated or adjacent facility that is used by
the Company to carry out the terms of this Agreement, excluding, however, the
Crude Oil receiving and Products delivery facilities, pipelines, tanks and
associated facilities owned and operated by the Company which constitute the
Storage Facilities.
“Required Available Amount” means such U.S. dollar amount as shall from time to
time be specified by Aron; provided that in no event shall Aron specify an
amount greater than $200 million, it being agreed that the initial Required
Available Amount shall equal $200 million.
“Related Hedges” means any transactions from time to time entered into by Aron
with third parties unrelated to Aron or its Affiliates to hedge Aron’s exposure
resulting from this Agreement or any other Transaction Document and Aron’s
rights and obligations hereunder or thereunder.
“Revised Estimated Yield” has the meaning specified in Section 8.3(a).
“Run-out Report” has the meaning specified in Section 7.2(a).
“Settlement Amount” has the meaning specified in Section 18.2(b).
“Specified Indebtedness” means any obligation (whether present or future,
contingent or otherwise, as principal or surety or otherwise) of the Company in
respect of borrowed money.

10
NY2- 672959

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



“Specified Transaction” means (a) any transaction (including an agreement with
respect thereto) now existing or hereafter entered into between Aron and the
Company (i) which is a rate swap transaction, swap option, basis swap, forward
rate transaction, commodity swap, commodity option, commodity spot transaction,
equity or equity index swap, equity or equity index option, bond option,
interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collar transaction, currency swap transaction, cross-currency rate
swap transaction, currency option, weather swap, weather derivative, weather
option, credit protection transaction, credit swap, credit default swap, credit
default option, total return swap, credit spread transaction, repurchase
transaction, reverse repurchase transaction, buy/sell-back transaction,
securities lending transaction, or forward purchase or sale of a security,
commodity or other financial instrument or interest (including any option with
respect to any of these transactions) or (ii) which is a type of transaction
that is similar to any transaction referred to in clause (i) that is currently,
or in the future becomes, recurrently entered into the financial markets
(including terms and conditions incorporated by reference in such agreement) and
that is a forward, swap, future, option or other derivative on one or more
rates, currencies, commodities, equity securities or other equity instruments,
debt securities or other debt instruments, or economic indices or measures of
economic risk or value, (b) any combination of these transactions and (c) any
other transaction identified as a Specified Transaction in this agreement or the
relevant confirmation.    
“Standby LC” means an irrevocable standby letter of credit in favor of Aron (i)
in a form and substance reasonably satisfactory to Aron, (ii) issued or
confirmed by a bank that is an Affiliate of Aron or such other issuing bank as
is acceptable to Aron and (iii) that otherwise satisfies the requirements of
Section 12.4(a).
“Standby Letter of Credit Facility Agreement” means that certain Credit
Agreement between the Company, as borrower, and the initial issuer of the
Standby LC, providing for the issuance of the Standby LC dated as of the
Commencement Date.
“Step-Out Inventory Sales Agreement” means the purchase and sale agreement, in a
form and substance mutually agreeable to the Parties, to be dated as of the
Termination Date, pursuant to which the Company shall buy Crude Oil and Products
from Aron subject to the provisions of this Agreement.
“Storage Facilities” mean the storage, loading and offloading facilities owned
or operated by the Company located at Krotz Springs, Louisiana, including the
Crude Storage Tanks, the Product Storage Tanks and the land, piping, marine
facilities, truck facilities and other facilities related thereto, together with
existing or future modifications or additions, which are excluded from the
definition of Refinery or Refinery Facilities. In addition, the term “Storage
Facilities” includes any location where a storage facility is used by the
Company to store or throughput Crude Oil or Products except those storage,
loading and offloading facilities owned or operated by the Company which are
used to store Excluded Materials.
“Storage Facilities Agreement” means the storage facilities agreement, dated as
of the Commencement Date, between the Company and Aron, pursuant to which the
Company shall grant to Aron an exclusive right to use the Storage Facilities in
connection with this Agreement.

11
NY2- 672959

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



“Supplier’s Inspector” means any Person selected by Aron in a commercially
reasonable manner that is acting as an agent for Aron or that (1) is a licensed
Person who performs sampling, quality analysis and quantity determination of the
Crude Oil and Products purchased and sold hereunder, (2) is not an Affiliate of
any Party and (3) in the reasonable judgment of Aron, is qualified and reputed
to perform its services in accordance with applicable law and industry practice,
to perform any and all inspections required by Aron.
“Supply Cost” has the meaning specified in Section 6.2.
“Target Month End Crude Volume” has the meaning specified in Section 7.1.
“Target Month End Product Volume” has the meaning specified in Section 7.2.
“Tax” or “Taxes” has the meaning specified in Section 14.1.
“Term” means the Initial Term and any Extension Term.
“Termination Amount” means, without duplication, the total net amount owed by
one Party to the other Party upon termination of this Agreement under Section
19.2.
“Termination Date” has the meaning specified in Section 19.1.
“Termination Date Purchase Value” means, with respect to the Termination Date
Volumes, initially the Estimated Termination Date Value until the Definitive
Termination Date Value has been determined and thereafter the Definitive
Termination Date Value (as such terms are defined in the form of the Step-out
Inventory Sales Agreement attached hereto as Schedule R).
“Termination Date Volumes” has the meaning specified in Section 19.1(d).
“Termination Holdback Amount” has the meaning specified in Section 19.2(b).
“Third Party Supplier” means any seller of Crude Oil under a Procurement
Contract.
“Transaction Document” means this Agreement, the Marketing and Sales Agreement,
the Inventory Sales Agreement, the Storage Facilities Agreement, the Step-Out
Inventory Sales Agreement and any other agreements or instruments contemplated
hereby or executed in connection herewith.
“Volume Determination Procedures” mean the Company’s ordinary month-end
procedures for determining the volume of Crude Oil or Product held in any
Storage Tank at a designated time.
“Weekly Projection” has the meaning specified in Section 5.2(a).
“Weekly Product Value” has the meaning specified in Section 10.1(d).
“Weekly Supply Value” has the meaning specified in Section 10.1(a).
1.2    Construction of Agreement.

12
NY2- 672959

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



(a)    Unless otherwise specified, all references herein are to the Articles,
Sections and Schedules to this Agreement, as may be from time to time amended or
modified.
(b)    All headings herein are intended solely for convenience of reference and
shall not affect the meaning or interpretation of the provisions of this
Agreement.
(c)    Unless expressly provided otherwise, the word “including” as used herein
does not limit the preceding words or terms and shall be read to be followed by
the words “without limitation” or words having similar import.
(d)    Unless expressly provided otherwise, all references to days, weeks,
months and quarters mean calendar days, weeks, months and quarters,
respectively.
(e)    Unless expressly provided otherwise, references herein to “consent” mean
the prior written consent of the Party at issue, which shall not be unreasonably
withheld, delayed or conditioned.
(f)    A reference to any Party to this Agreement or another agreement or
document includes the Party’s permitted successors and assigns.
(g)    Unless the contrary clearly appears from the context, for purposes of
this Agreement, the singular number includes the plural number and vice versa;
and each gender includes the other gender.
(h)    Except where specifically stated otherwise, any reference to any
Applicable Law or agreement shall be a reference to the same as amended,
supplemented or re-enacted from time to time.
(i)    Unless otherwise expressly stated herein, any reference to “volume” shall
be deemed to refer to the net volume.
(j)    The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement.
1.3    The Parties acknowledge that they and their counsel have reviewed and
revised this Agreement and that no presumption of contract interpretation or
construction shall apply to the advantage or disadvantage of the drafter of this
Agreement.
ARTICLE 2    

CONDITIONS TO COMMENCEMENT
2.1    Conditions to Obligations of Aron. The obligations of Aron contemplated
by this Agreement shall be subject to satisfaction by the Company of the
following conditions precedent on and as of the Commencement Date:

13
NY2- 672959

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



(k)    The Parties shall have agreed to the pricing method to be used in the
Inventory Sales Agreement and the Inventory Sales Agreement, in form and in
substance satisfactory to Aron, shall have been duly executed by the Company
and, pursuant thereto, the Company shall have transferred to Aron all right,
title and interest in and to the Commencement Date Volumes, free and clear of
all Liens;
(l)    The Parties shall have agreed to the pricing method to be used and the
form of the Step-Out Inventory Sales Agreement (which form is attached hereto as
Schedule R);
(m)    The Standby Letter of Credit Facility Agreement shall have been executed,
all documents required to perfect the security interest provided for thereunder
(including UCC-1 financing statements) shall have been executed and filed and
the status of such security interest as a “Revolving Lien” for purposes of the
Intercreditor Agreement shall have been confirmed to the satisfaction of the
initial issuer of the Standby LC and Aron;
(n)    The Standby LC shall have been issued and delivered to Aron;
(o)    The Existing Procurement Contract shall have become effective with Aron
as a purchaser thereunder;
(p)    The Company shall have duly executed the Storage Facilities Agreement in
form and in substance satisfactory to Aron;
(q)    The Company shall have duly executed the Marketing and Sales Agreement in
form and in substance satisfactory to Aron;
(r)    UCC-1 financing statements reflecting Aron as owner of all Crude Oil in
the Crude Storage Tanks and all Products in the Product Storage Tanks shall have
been prepared, executed and filed in such jurisdictions as Aron shall deem
necessary or appropriate;
(s)    The Company shall have delivered to Aron a certificate signed by Harlin
R. Dean, Senior Vice President – Legal and Secretary certifying as to
incumbency, board approval and resolutions, other matters;
(t)    The Company shall have delivered to Aron an opinion of counsel, in form
and substance satisfactory to Aron, covering such matters as Aron shall
reasonably request, including: good standing; existence and due qualification;
power and authority; due authorization and execution; enforceability; no
conflicts; provided that, subject to Aron’s consent, certain of such opinions
may be delivered by the Company’s general counsel;
(u)    No action or proceeding shall have been instituted nor shall any action
by a Governmental Authority be threatened, nor shall any order, judgment or
decree

14
NY2- 672959

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



have been issued or proposed to be issued by any Governmental Authority as of
the Commencement Date to set aside, restrain, enjoin or prevent the transactions
and performance of the obligations contemplated by this Agreement;
(v)    The Refinery and the Storage Facilities shall not have been affected
adversely or threatened to be affected adversely by any loss or damage, whether
or not covered by insurance, unless such loss or damages would not have a
material adverse effect on the usual, regular and ordinary operations of the
Refinery or the Storage Facilities;
(w)    The Company shall have delivered to Aron insurance certificates
evidencing the effectiveness of the insurance policies set forth on Schedule F
hereto and otherwise comply with Article 15 below;
(x)    All representations and warranties of the Company contained herein shall
be true and correct on and as of the Commencement Date; and
(y)    The Company shall have delivered to Aron such other certificates,
documents and instruments as may be reasonably necessary to consummate the
transactions contemplated herein.
2.2    Conditions to Obligations of the Company. The obligations of the Company
contemplated by this Agreement shall be subject to satisfaction by Aron of the
following conditions precedent on and as of the Commencement Date:
(a)    The Parties shall have agreed to the pricing method to be used in the
Inventory Sales Agreement in form and in substance satisfactory to the Company,
and the Inventory Sales Agreement shall have been duly executed by Aron and Aron
shall have paid the portion of the Commencement Date Purchase Value to the
Company that is due on the Commencement Date;
(b)    The Parties shall have agreed to the pricing method to be used and the
form of the Step-Out Inventory Sales Agreement (which form is attached hereto as
Schedule R).
(c)    Aron shall have duly executed the Storage Facilities Agreement in form
and in substance satisfactory to the Company;
(d)    Aron shall have duly executed the Marketing and Sales Agreement in form
and in substance satisfactory to the Company;
(e)    All representations and warranties of Aron contained herein shall be true
and correct on and as of the Commencement Date;
(f)    Aron shall have delivered to the Company such other certificates,
documents and instruments as may be reasonably necessary to consummate the
transactions contemplated herein; and

15
NY2- 672959

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



(g)    Aron shall have delivered satisfactory evidence of its federal form 637
license.
2.3    Commencement Date.
(a)    Subject to the satisfaction of the conditions set forth in Sections 2.1
and 2.2, the “Commencement Date” shall be a Business Day specified by Aron in a
written notice to the Company given at least one (1) Business Day prior to such
Commencement Date, which shall occur on or after the Effective Date and on or
prior to June 1, 2010 or such later date as the Parties shall agree (the “Latest
Commencement Date”).
(b)    If the Commencement Date has not occurred on or before the Latest
Commencement Date, this Agreement shall terminate on the first business day
following the Latest Commencement Date. In such case, all obligations of the
Parties hereunder shall terminate, except for the obligations set forth in
Article 2, Article 20 and Article 23; provided, however, that nothing herein
shall relieve any Party from liability for the breach of any of its
representations, warranties, covenants or agreements set forth in this
Agreement.
(c)    From and after the Effective Date, the Company shall use commercially
reasonable efforts to cause each of the conditions referred to in Section 2.1 to
be satisfied and Aron shall use commercially reasonable efforts to cause each of
the conditions referred to in Section 2.2 to be satisfied.
(d)    Without limiting the Parties’ respective obligations under this
Agreement, during the period between the Effective Date and the Commencement
Date, if either Party in its reasonable judgment deems it necessary or
appropriate, the Parties may refine the modeling underlying the computations
contemplated with respect to the amounts referred to in clauses (ii) and (iii)
of Section 10.2.


ARTICLE 3    

TERM OF AGREEMENT
3.1    Term. This Agreement shall become effective on the Effective Date and,
subject to Section 2.3(b) above, shall continue for a period starting at
00:00:01 a.m. CPT on the Commencement Date and ending at 11:59:59 p.m. CPT on
May 31, 2012 (the “Initial Term”; the last day of such Initial Term being herein
referred to as the “Expiration Date,” subject to Section 3.2 below).
3.2    Extension. Unless either Party has delivered to the other a written
notice at least six (6) months prior to the Expiration Date then in effect, of
such Party’s election not to extend this Agreement pursuant to this Section, the
Expiration Date shall, without any further action, be

16
NY2- 672959

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



automatically extended, effective as of the Expiration Date then in effect, for
an additional twelve (12) months to the next anniversary of the Expiration Date
(each such 12-month period, an “Extension Term”; the final day of such Extension
Term becoming the Expiration Date); provided, however, that the Expiration Date
may not be automatically extended beyond the 4th anniversary of the Commencement
Date. In the event any Party elects not to extend the then-applicable Expiration
Date in accordance with this Section, the Parties shall perform their
obligations relating to termination pursuant to Article 19.
ARTICLE 4    

COMMENCEMENT DATE TRANSFER
4.1    Transfer and Payment on the Commencement Date. The Commencement Date
Volumes shall be sold and transferred and payment of the Estimated Commencement
Date Value made as provided in the Inventory Sales Agreement.
4.2    Post-Commencement Date Reconciliation and True-up. Determination and
payment of the Definitive Commencement Date Value shall be made as provided in
the Inventory Sales Agreement.
4.3    Deferred Portion of Purchase Price. Aron shall defer paying to the
Company ten percent (10%) of the Definitive Commencement Date Value (the
“Deferred Portion”). During the term of this Agreement, the Deferred Portion
shall constitute an account receivable owing from Aron to the Company, in
accordance with this Agreement. The Deferred Portion shall be due and payable
from Aron to the Company on the Termination Date, in accordance with this
Agreement.
ARTICLE 5    

SUPPLY OF CRUDE OIL
5.1    Sale of Crude Oil. On and after the Commencement Date through the end of
the Term hereof, and subject to Aron’s ability to procure Crude Oil in
accordance with the terms hereof, its receipt of Crude Oil from the Third Party
Suppliers and the other terms and conditions hereof, Aron agrees to sell and
deliver to the Company, and the Company agrees to purchase and receive from
Aron, Crude Oil as set forth herein. Aron shall, in accordance with the terms
and conditions hereof, have the right to be the exclusive supplier of Crude Oil
to the Refinery and all Crude Oil supplied under this Agreement shall be solely
for use at the Refinery.
5.2    Monthly and Weekly Forecasts and Projections.
(a)    No later than the tenth (10th) Business Day prior to the Contract Cutoff
Date of the Nomination Month, Aron shall provide the Company with a preliminary
written forecast of Aron’s Target Month End Crude Volume and Target Month End
Product Volume for the Delivery Month. During the first month of deliveries of
Crude Oil made pursuant to this Agreement, Aron’s Target Month End Crude Volume
and Target Month End Product Volume shall not exceed the midpoint of the ranges

17
NY2- 672959

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



for the Crude Oil and Product Groups in Schedule D, and further, Aron’s Target
Month End Product Volume for Catfeed shall be within 40,000 barrels of the
number of barrels of Catfeed purchased by Aron on the Commencement Date pursuant
to the Inventory Sales Agreement.
(b)    No later than four (4) Business Days prior to the earliest Contract
Cutoff Date in any Nomination Month, the Company shall provide Aron with a
written forecast of the Refinery’s anticipated Crude Oil requirements for the
related Delivery Month (each, a “Monthly Crude Forecast”).
(c)    No later than 5:00 p.m., CPT, each Monday, the Company shall provide Aron
with a written summary of the Refinery’s projected Crude Oil runs for the
upcoming Production Week (each, a “Weekly Projection”).
(d)    The Company shall promptly notify Aron in writing upon learning of any
material change in any Monthly Crude Forecast or Weekly Projection or if it is
necessary to delay any previously scheduled pipeline nominations or barge
loadings.
(e)    The Parties acknowledge that the Company is solely responsible for
providing the Monthly Crude Forecast and the Weekly Projection and for making
any adjustments thereto, and the Company agrees that all such forecasts and
projections shall be prepared in good faith, with due regard to all available
and reliable historical information and the Company’s then-current business
prospects, and in accordance with such standards of care as are generally
applicable in the U.S. oil refining industry. The Company acknowledges and
agrees that (1) Aron shall be entitled to rely and act, and shall be fully
protected in relying and acting, upon all such forecasts and projections, and
(2) Aron shall not have any responsibility to make any investigation into the
facts or matters stated in such forecasts or projections.
5.3    Procurement of Crude Oil.
(a)    As of the Commencement Date, Aron shall have become the purchaser under
the Existing Procurement Contract through executing a new Procurement Contract
with the Third Party Supplier thereunder.
(b)    From time to time during the Term of this Agreement, the Company or Aron
may propose that an Additional Procurement Contract be entered into, including
any such Additional Procurement Contract as may be entered into in connection
with the expiration of an outstanding Procurement Contract. If the Parties
mutually agree to seek Additional Procurement Contracts, then the Company shall
endeavor to identify quantities of Crude Oil that may be acquired on a spot or
term basis from one or more Third Party Suppliers. The Company may negotiate
with any such Third Party Supplier regarding the price and other terms of such
potential Additional Procurement Contract. The Company shall have no authority
to bind Aron to, or enter into on Aron’s behalf, any Additional Procurement
Contract or

18
NY2- 672959

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



Procurement Contract Assignment, and the Company shall not represent to any
third party that it has such authority. If the Company has negotiated an offer
from a Third Party Supplier for an Additional Procurement Contract (and if
relevant, Procurement Contract Assignment) that the Company wishes to be
executed, the Company shall apprise Aron in writing of the terms of such offer
and Aron shall promptly determine and advise the Company as to whether Aron
desires to accept such offer. If Aron indicates its desire to accept such offer,
then Aron shall promptly endeavor to formally communicate its acceptance of such
offer to the Company and such Third Party Supplier so that the Third Party
Supplier and Aron may enter into a binding Additional Procurement Contract (and
if relevant, Procurement Contract Assignment) provided that any Additional
Procurement Contract (and, if relevant, related Procurement Contract Assignment)
shall require Aron’s express agreement and Aron shall not have any liability
under or in connection with this Agreement if for any reason it, acting in good
faith, does not agree to any proposed Additional Procurement Contract or related
Procurement Contract Assignment.
(c)    If the Company determines, in its reasonable judgment, that it is
commercially beneficial for the Refinery to run a particular grade and/or volume
of Crude Oil that is available from a Third Party Supplier that is not a
counterparty with which Aron is then prepared to enter into a contract, then the
Company may execute a contract to acquire such Crude Oil for the Company’s
account.
(d)    Title for each quantity of Crude Oil delivered into a Crude Storage Tank
shall pass, if delivered under a Procurement Contract, from the relevant Third
Party Supplier as provided in the relevant Procurement Contract or, if not
delivered under a Procurement Contract, from the Company to Aron, as the Crude
Oil passes the Crude Intake Point. The Parties acknowledge that the
consideration due from Aron to the Company for any Crude Oil that is not
delivered under a Procurement Contract will be reflected in the Monthly True-up
Amounts determined following such delivery.
(e)    The Company agrees that, except as permitted under Section 5.3(b), (c) or
(d), it will not purchase or acquire Crude Oil from any party other than Aron
during the Term of this Agreement, unless otherwise consented to by Aron.
(f)    No later than four (4) Business Days prior to the earliest Contract
Cutoff Date in any Nomination Month, the Company shall inform Aron whether the
Company has purchased or intends to purchase any Crude Oil that is not being
procured under a Procurement Contract for delivery during the related Delivery
Month (“Other Barrels”), in which case the Company shall provide to Aron the
quantity, grade and delivery terms of such Other Barrels expected to be
delivered to the Crude Storage Tanks during such Delivery Month.
5.4    Nominations under Procurement Contracts and for Pipelines.

19
NY2- 672959

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



(a)    On the Business Day following receipt of the Monthly Crude Forecast and
prior to the delivery of the Projected Monthly Run Volume, Aron shall provide to
the Company Aron’s preliminary Target Month End Crude Volume and Target Month
End Product Volume for the related Delivery Month if different from the Target
Month End Crude Volume and Target Month End Product Volume for the related
Delivery Month previously provided in Section 5.2(a). By no later than two (2)
Business Days prior to the earliest Contract Cutoff Date occurring in such
Nomination Month, the Company shall provide to Aron the Projected Monthly Run
Volume for the Delivery Month for which deliveries must be nominated prior to
such Contract Cutoff Dates. As part of such Projected Monthly Run Volume, the
Company may specify the grade of such Projected Monthly Run Volume, provided
that such grades and their respective quantities specified by the Company shall
fall within the grades and quantities then available to be nominated by Aron
under the outstanding Procurement Contracts.
(b)    Provided that the Company provides Aron with the Projected Monthly Run
Volume as required under Section 5.4(a), Aron shall make all scheduling and
other selections and nominations (collectively, “Contract Nominations”) that are
to be made under the Procurement Contracts on or before the Contract Cutoff
Dates for the Procurement Contracts and such Contract Nominations shall reflect
the quantity of each grade specified by the Company in such Projected Monthly
Run Volume. Should any Contract Nomination not be accepted by any Third Party
Supplier under a Procurement Contract, Aron shall promptly advise the Company
and use commercially reasonable efforts with the Company and such Third Party
Supplier to revise the Contract Nomination subject to the terms of any such
Procurement Contract. Aron shall provide the Company with confirmation that such
Contract Nominations have been made.
(c)    Insofar as any pipeline nominations are required to be made by Aron for
any Crude Oil prior to any applicable Pipeline Cutoff Date for any month, Aron
shall be responsible for making such pipeline and terminal nominations for that
month; provided that, Aron’s obligation to make such nominations shall be
conditioned on its receiving from the Company scheduling instructions for that
month a sufficient number of days prior to such Pipeline Cutoff Date so that
Aron can make such nominations within the lead times required by such pipelines
and terminals. Aron shall not be responsible if a Pipeline System is unable to
accept Aron’s nomination or if the Pipeline System must allocate Crude Oil among
its shippers.
(d)    For operational and other reasons relating to the conduct of its
business, the Company may, from time to time, request that Aron make adjustments
or modifications to Contract Nominations it has previously made under the
Procurement Contracts. Promptly following receipt of any such request, Aron will
use its commercially reasonable efforts to make such adjustment or modification,
subject to any limitations or restrictions under the relevant Procurement
Contracts.

20
NY2- 672959

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



Any additional cost or expenses incurred as a result of such an adjustment or
modification shall constitute an Ancillary Cost hereunder.
(e)    Aron shall not nominate or to its knowledge otherwise acquire any Crude
Oil with characteristics that are not previously approved by the Company for use
at the Refinery, such approval to be in the Company’s sole and absolute
discretion.
(f)    In addition to the nomination process, Aron and the Company shall follow
the mutually agreed communications protocol as set forth on Schedule J hereto,
with respect to ongoing daily coordination with feedstock suppliers, including
purchases or sales of Crude Oil outside of the normal nomination procedures.
(g)    Each of the Company and Aron agrees to use commercially reasonable
efforts in preparing the forecasts, projections and nominations required by this
Agreement in a manner intended to maintain Crude Oil and Product operational
volumes within the Operational Volume Range.
(h)    Prior to entering into any Ancillary Contract (as defined in Article 19
below) that does not by its terms expire or terminate on or as of the
Termination Date, Aron will endeavor, in good faith and subject to any
confidentiality restrictions, to afford the Company an opportunity to review and
comment on such Ancillary Contract or the terms thereof and to confer with the
Company regarding such Ancillary Contract and terms and if Aron enters into any
such Ancillary Contract without the Company’s consent, the Company shall not be
obligated to assume such Ancillary Contract pursuant to Section 19.1(c) below.
5.5    Storage and Delivery of Crude Oil.
(a)    Aron shall have the exclusive right to store Crude Oil in the Crude
Storage Tanks as provided in the Storage Facilities Agreement.
(b)    Provided no Default or Event of Default has occurred and is continuing,
the Company shall be permitted to withdraw from the Feedstock Storage Tanks and
take delivery of Crude Oil on any day and at any time. The withdrawal and
receipt of any Crude Oil by the Company at the Feedstock Intake Point shall be
on an “ex works” basis. Aron shall be responsible only for arranging
transportation and delivery of Crude Oil into the Crude Storage Tanks and the
Company shall bear sole responsibility for arranging the withdrawal of Crude Oil
from the Crude Storage Tanks. The Company shall take all actions necessary to
maintain a connection with the Crude Storage Tanks to enable withdrawal and
delivery of Crude Oil to be made as contemplated hereby.
5.6    Title, Risk of Loss and Custody.

21
NY2- 672959

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



(a)    Title to and risk of loss of the Crude Oil shall pass from Aron to the
Company at the Crude Delivery Point. The Company shall assume custody of the
Crude Oil as it passes the Crude Delivery Point.
(b)    During the time any Crude Oil is held in the Crude Storage Tanks, the
Company, in its capacity as operator of the Crude Storage Tanks and pursuant to
the Storage Facilities Agreement, shall be solely responsible for compliance
with all Applicable Laws, including all Environmental Laws, pertaining to the
possession, handling, use and processing of such Crude Oil and shall indemnify
and hold harmless Aron, its Affiliates and their agents, representatives,
contractors, employees, directors and officers, for all Liabilities directly or
indirectly arising therefrom except to the extent such Liabilities are caused by
or attributable to any of the matters for which Aron is indemnifying the Company
pursuant to Article 20.
(c)    At and after transfer of any Crude Oil at the Crude Delivery Point, the
Company shall be solely responsible for compliance with all Applicable Laws,
including all Environmental Law pertaining to the possession, handling, use and
processing of such Crude Oil and shall indemnify and hold harmless Aron, its
Affiliates and their agents, representatives, contractors, employees, directors
and officers, for all Liabilities directly or indirectly arising therefrom.
(d)    Notwithstanding anything to the contrary herein, Aron and the Company
agree that the Company shall have an insurable interest in Crude Oil that is
subject to a Procurement Contract and that the Company may, at its election and
with prior notice to Aron, endeavor to insure the Crude Oil. If pursuant to the
terms of this Agreement, the Company bears the loss of any Crude Oil, then
(subject to any other setoff or netting rights Aron may have hereunder) any
insurance payment to Aron made to cover same shall be promptly paid over by Aron
to the Company.
5.7    Contract Documentation, Confirmations and Conditions.
(a)    Aron’s obligations to deliver Crude Oil under this Agreement shall be
subject to (i) the Company’s identifying and negotiating potential Procurement
Contracts, in accordance with Section 5.3, that are acceptable to both the
Company and Aron relating to a sufficient quantity of Crude Oil to meet the
Refinery’s requirements, (ii) the Company’s performing its obligations hereunder
with respect to providing Aron with timely nominations, forecasts and
projections (including Projected Monthly Run Volumes, as contemplated in Section
5.4(a) so that Aron may make timely nominations under the Procurement Contracts,
(iii) all of the terms and conditions of the Procurement Contracts, and (iv) no
Event of Default having occurred and continuing with respect to the Company.
(b)    In documenting each Procurement Contract, including any Additional
Procurement Contract that may be entered into pursuant to Section 5.3(b), Aron
will endeavor and cooperate with the Company, in good faith and in a
commercially reasonable manner, to obtain the Third Party Supplier’s agreement

22
NY2- 672959

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



that a copy of such Procurement Contract may be provided to the Company;
provided that this Section 5.7(b) in no way limits the Company’s rights to
consent to all Procurement Contracts as contemplated by Section 5.3(b). In
addition, to the extent it is permitted to do so, Aron will endeavor to keep the
Company apprised of, and consult with the Company regarding, the terms and
conditions being incorporated into any Procurement Contract under negotiation
with a Third Party Supplier.
(c)    The Company acknowledges and agrees that, subject to the terms and
conditions of this Agreement, it is obligated to purchase and take delivery of
all Crude Oil acquired by Aron under Procurement Contracts executed in
connection herewith and subject to the terms and conditions specified in Section
5.4 above. In the event of a dispute, Aron will provide, to the extent legally
and contractually permissible, to the Company, a copy of the Procurement
Contract in question.
5.8    DISCLAIMER OF WARRANTIES. EXCEPT FOR THE WARRANTY OF TITLE WITH RESPECT
TO CRUDE OIL DELIVERED HEREUNDER, ARON MAKES NO WARRANTY, CONDITION OR OTHER
REPRESENTATION, WRITTEN OR ORAL, EXPRESS OR IMPLIED, OF MERCHANTABILITY, FITNESS
OR SUITABILITY OF THE CRUDE OIL FOR ANY PARTICULAR PURPOSE OR OTHERWISE.
FURTHER, ARON MAKES NO WARRANTY OR REPRESENTATION THAT THE CRUDE OIL CONFORMS TO
THE SPECIFICATIONS IDENTIFIED IN ARON’S CONTRACT WITH ANY THIRD PARTY SUPPLIER.
5.9    Quality Claims and Claims Handling.
(a)    The failure of any Crude Oil that Aron hereunder sells to the Company to
meet the specifications or other quality requirements applicable thereto as
stated in Aron’s Procurement Contract for that Crude Oil shall be for the sole
account of the Company and shall not entitle the Company to any reduction in the
amounts due by it to Aron hereunder; provided, however, that any claims made by
Aron with respect to such non-conforming Crude Oil shall be for the Company’s
account and resolved in accordance with Section 5.9(d).
(b)    The Parties shall consult with each other and coordinate how to handle
and resolve any claims arising in the ordinary course of business (including
claims related to Crude Oil, pipeline or ocean transportation, and any dispute,
claim, or controversy arising hereunder between Aron and any of its vendors who
supply goods or services in conjunction with Aron’s performance of its
obligations under this Agreement) made by or against Aron. In all instances
wherein claims are made by a third party against Aron which will be for the
account of the Company, the Company shall have the right, subject to Section
5.9(c), to either direct Aron to take commercially reasonable actions in the
handling of such claims or assume the handling of such claim in the name of
Aron, all at the Company’s cost and expense. To the extent that the Company
believes that any claim should be made by Aron for the account of the Company
against any third party (whether a Third Party Supplier, terminal facility,
pipeline, storage facility or otherwise), and subject to Section 5.9

23
NY2- 672959

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



(c), Aron will take any commercially reasonable actions as requested by the
Company either directly, or by allowing the Company to do so, to prosecute such
claim all at the Company’s cost and expense and all recoveries resulting from
the prosecution of such claim shall be for the account of the Company. Aron
shall, in a commercially reasonable manner, cooperate with the Company in
prosecuting any such claim and shall be entitled to assist in the prosecution of
such claim at the Company’s expense.
(c)    Notwithstanding anything in Section 5.9(b) to the contrary, Aron may
notify the Company that Aron is retaining control over the resolution of any
claim referred in Section 5.9(b) if Aron, in its reasonable judgment, has
determined that it has commercially reasonable business considerations for doing
so based on any relationships that Aron or any of its Affiliates had, has or may
have with the third party involved in such claim; provided that, subject to such
considerations, Aron shall use commercially reasonable efforts to resolve such
claim, at the Company’s expense and for the Company’s account. In addition, any
claim that is or becomes subject of Article 19 shall be handled and resolved in
accordance with the provisions of Article 19.
(d)    If any claim contemplated in this Section 5.9 involves a counterparty
that is an Affiliate of Aron and the management and operation of such
counterparty is under the actual and effective control of Aron, then the Company
shall control the dispute and resolution of such claim.
5.10    Communications.
(a)    Each Party shall promptly provide to the other copies of any and all
written communications and documents between it and any third party which in any
way relate to Ancillary Costs, including but not limited to written
communications and documents with Pipeline Systems, provided that Aron has
received such communications and documents in respect of the Pipeline System
and/or any communications and documents related to the nominating, scheduling
and/or chartering of vessels; provided that neither Party shall be obligated to
provide to the other any such materials that contain proprietary or confidential
information and, in providing any such materials, such Party may redact or
delete any such proprietary or confidential information.
(b)    With respect to any proprietary or confidential information referred to
in Section 5.10(a), Aron shall promptly notify the Company of the nature or type
of such information and use its commercially reasonable efforts to obtain such
consents or releases as necessary to permit such information to be made
available to the Company.
(c)    The Parties shall coordinate all nominations and deliveries according to
the communications protocol set forth on Schedule J hereto.

24
NY2- 672959

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



ARTICLE 6    

PURCHASE PRICE FOR CRUDE OIL
6.1    Daily Volumes. For each Delivery Date, the Company shall provide to Aron,
by no later than 1:00 pm CPT on the next Business Day (except (i) in the case of
Friday and Saturday, then by the following Monday and (ii) in the case of Sunday
and Monday, then by the following Tuesday), meter tickets or tank gauge readings
confirming the Measured Feedstock Quantity for each Crude Storage Tank for that
Delivery Date.
6.2    Purchase Price. The per Barrel price of the Crude Oil sold to the Company
hereunder shall equal the sum of the per Barrel purchase price specified in the
related Procurement Contract under which such Crude Oil was acquired (the “Base
Price”) plus $0.20 (such sum being the “Supply Cost”), subject to application of
the relevant prices as provided in Schedule B hereto and calculation of the
Monthly Crude Oil True-up Amount as provided for in Schedule C hereto.
6.3    Material Crude Grade Changes. If either the Company or Aron concludes in
its reasonable judgment that the specifications (including specific gravity and
sulfur content of Crude Oil) of the crude oil procured, or projected to be
procured, differ materially from the HLS and LLS Crude Oil the grades that have
generally been run by the Refinery, then the Company and Aron will endeavor in
good faith to mutually agree on (i) acceptable price indices for such Crude Oil,
and (ii) a settlement payment from one party to the other sufficient to
compensate the Parties for the relative costs and benefits to each of the price
differences between the prior price indices and the amended price indices.
6.4    For all Other Barrels procured by the Company outside of a Procurement
Contract and sold to Aron, the Company will pay Aron a fee of $0.10 per barrel.
Any such amount will be included in the applicable Monthly Crude Oil True-Up
Amount. Upon Aron’s request, the Company will provide documentation evidencing
such Crude Oil purchases.
ARTICLE 7    

TARGET INVENTORY LEVELS AND WORKING CAPITAL ADJUSTMENT
7.1    Target Month End Crude Volume
(g)    By no later than two (2) Business Days prior to the earliest Contract
Cutoff Date occurring in each Nomination Month, the Company shall notify Aron of
the aggregate quantity of Crude Oil that the Company expects to run at the
Refinery during the subject Delivery Month (the “Projected Monthly Run Volume”).
(h)    For each month of the Term hereof, the “Target Month End Crude Volume”
shall equal (i) the Target Month End Crude Volume for the immediately preceding
month, subject to any adjustment thereto made pursuant to Section 7.1, plus (ii)
the aggregate volume of Crude Oil that Aron has nominated under the Procurement
Contracts for delivery during that month pursuant to Section 5.4(b),

25
NY2- 672959

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



plus (iii) the aggregate volume of the expected Other Barrels, minus (iv) the
Projected Monthly Run Volume for that month (except that the Target Month End
Crude Volume as of the Commencement Date and as of the end of the first month of
the Term hereof shall be the respective volumes specified as such on Schedule I
hereto).
(i)    In establishing a Target Month End Crude Volume, Aron acknowledges that
its ability to increase any such Target Month End Crude Volume is constrained to
the extent that the Crude Oil available for delivery under the Procurement
Contracts is not greater than the Company’s Crude Oil requirements for the
Refinery for the month related to such Target Month End Crude Volume.
(j)    After Aron has established a Target Month End Crude Volume for any month,
it may change such Target Month End Crude Volume as follows:
(i)    If the Actual Month End Crude Volume is above the Target Month End Crude
Volume by more than 35,000 Barrels and the Projected Net Crude Consumption is
greater than the Actual Net Crude Consumption, then Aron may increase the Target
Month End Crude Volume for such Delivery Month by the lesser of (i) the Actual
Month End Crude Volume minus the sum of the Target Month End Crude Volume plus
35,000 Barrels and (ii) the Projected Net Crude Consumption minus the Actual Net
Crude Consumption. If the Target Month End Crude Volume is above the Actual
Month End Crude Volume by more than 35,000 Barrels and the Actual Net Crude
Consumption is greater than the Projected Net Crude Consumption, then Aron may
reduce the Target Month End Crude Volume for such Delivery Month by the lesser
of (i) the Target Month End Crude Volume minus the sum of the Actual Month End
Crude Volume plus 35,000 Barrels and (ii) the Actual Net Crude Consumption minus
the Projected Net Crude Consumption. Aron must notify the Company of its intent
to make this change within four (4) Business Days after the end of such Delivery
Month. The Company may dispute this change within one (1) Business Day after
receiving such notification from Aron.
(ii)    In addition, Aron may adjust the Target Month End Crude Volume with the
consent of the Company.
In all cases described above, the changed Target Month End Crude Volume affects
only the subject month and does not impact the calculation of the Target Month
End Crude Volume in subsequent months pursuant to 7.1(b).
7.2    Target Month End Product Volume.
(i)    No later than five (5) Business Days prior to each calendar month, the
Company shall provide to Aron its standard run-out report (the “Run-out Report”)
showing the estimated quantities of each Product that it expects to produce and
deliver to Aron during such month and the quantities of each Product it expects
to sell under the Marketing and Sales Agreement during such month (for each
Product, the “Projected Monthly Production Volume”), which may, from time to
time, be adjusted by the Company.

26
NY2- 672959

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



(j)    For each month and each type of Product, Aron shall from time to time
specify an aggregate quantity and grade that shall be the “Target Month End
Product Volume” for that month (except that the Target Month End Product Volume
for each type of Product as of the Commencement Date and as of the end of the
first month of the Term hereof shall be the respective volumes specified as such
on Schedule I hereto).
(k)    Provided that the Company has complied with its obligations under the
Marketing and Sales Agreement, and subject to events of Force Majeure, facility
turnarounds, the performance of any third parties (including purchasers of
Products under the Marketing and Sales Agreement), Aron will, in establishing
each Target Month End Product Volume endeavor in a commercially reasonable
manner to cause such Target Month End Product Volume to be within the applicable
range specified for such Product on Schedule D hereto.
(l)    In establishing a Target Month End Product Volume, Aron acknowledges that
its ability to increase or decrease any such Target Month End Product Volume is
constrained to the extent that such change would result in month end Product
inventories to not be feasible given the Company’s production forecast or the
Company’s ability to ship Product.
(m)    At any time prior to the beginning of the month to which a Target Month
End Product Volume relates, Aron may change such Target Month End Product
Volume; provided that if such change contemplates an increase in the Target
Month End Product Volume, such increase shall not be greater than the excess of
the Company’s projected production run for such month over the third party sales
of such Product that are then committed or reasonably expected to be executed
and delivered during such month, and if such change contemplates a decrease in
the Target Month End Product Volume, such decrease shall be consistent, in
Aron’s reasonable judgment, with the Company’s capacity to achieve sales under
the Marketing and Sales Agreement, taking into account the Company’s projected
production run and for gasoline and jet maximum volume delivery cycles on the
Colonial Pipeline System, to yield such reduced Target Month End Product Volume.
Furthermore Aron shall not increase or decrease its Target Month End Product
Volume for Catfeed to such an extent as would be reasonably likely to adversely
affect, in any material respect, the Company’s refining operations; and in no
event shall an increase or decrease in the Target Month End Product Volume for
Catfeed exceed 40,000 Barrels.
(n)    After Aron has established a Target Month End Product Volume, it may
change such Target Month End Product Volume if one of the following occurs: (i)
the Actual Month End Product Volume is below the minimum of the Operational
Volume Range or (ii) the Actual Month End Product Volume is above the maximum of
the Operational Volume Range, in which case Aron may change its Target Month End
Product Volume for such month to equal the Actual Month End Product Volume.

27
NY2- 672959

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



Aron must notify the Company of its intent to make this change within four (4)
Business Days after the end of such Delivery Month. The Company may dispute this
change within one (1) Business Day after receiving such notification from Aron.
In all cases described above, the changed Target Month End Product Volume
affects only the subject month and does not impact the calculation of the Target
Month End Product Volume in subsequent months.
(o)    The Target Month End Product Volume will be adjusted in accordance with
the procedure for Excluded Transactions as described in the Marketing and Sales
Agreement.
In addition, Aron may adjust the Target Month End Product Volume with the
consent of the Company.
7.3    Monthly Working Capital Adjustment. Promptly after the end of each month,
Aron shall determine the Monthly Working Capital Adjustment.
7.4    Monthly Product Sale Adjustments. For each calendar month (or portion
thereof) during the term of the Marketing and Sales Agreement and each Product
Group, Aron shall determine whether an amount is due by one party to the other
(for each Product Group, a “Monthly Product Sale Adjustment”) in accordance with
the following terms and conditions:
(e)    For each Product Group and relevant period, Aron shall determine (i) the
aggregate quantity of barrels of such Product Group sold during such period
under Product Purchase Agreements and Company Purchase Agreements, (ii) the
aggregate quantity of barrels of such Product Group sold under Excluded
Transaction executed pursuant to Section 2.2(c) of the Marketing and Sales
Agreement and (iii) the Aggregate Receipts (as defined below);
(f)    If, for any Product Group and relevant period, (i) the Aggregate Receipts
exceeds the Index Value (as defined below), then the Monthly Product Sale
Adjustment for that Product Group shall equal such excess and shall be due to
the Company and (ii) the Index Value exceeds the Aggregate Receipts, then the
Monthly Product Sale Adjustment for that Product Group shall equal such excess
and shall be due to Aron;
(g)    If Aron determines that any Monthly Product Sale Adjustment is due, it
will include its calculation of such amount in the documentation provided to the
Company for the relevant period pursuant to Section 10.2 hereof and such Monthly
Product Sale Adjustment shall be incorporated as a component of the Monthly
True-up Amount due for such period which, if due to the Company, shall be
expressed as a positive number and, if due to Aron, shall be expressed as a
negative number; and
(h)    As used herein:

28
NY2- 672959

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



(i)    “Aggregate Receipts” shall mean, for any Product Group and relevant
period, the sum of (x) the actual aggregate purchase value invoiced by Aron for
all quantities of such Product Group that Aron delivered during such period
(without giving effect to any offsetting Excluded Transactions) under Product
Purchase Agreements with Customers and under Company Purchase Agreements with
Company Purchasers (as defined in the Marketing and Sales Agreement) and (y) for
any Excluded Transaction executed pursuant to Section 2.2(c) of the Marketing
and Sales Agreement, the aggregate purchase price that would have been payable
under the proposed Product Purchase Agreement in connection with which such
Excluded Transaction was executed;
(ii)    “Index Value” shall mean, for any Product Group and relevant period, the
product of (A) the sum of the aggregate quantity of barrels of such Product
Group sold during such period (without giving effect to any offsetting Excluded
Transactions) under Product Purchase Agreements and Company Purchase Agreements
and the quantity of sales for such period covered by clause (y) of the
definition of Aggregate Receipts, multiplied by (B) the Long Product FIFO Price
for that Product Group and period.
7.5    Monthly Cover Costs. If, for any calendar month (or portion thereof),
Aron reasonably determines that, as a result of the Company’s failure to produce
the quantities of Product projected under this Agreement or the Company’s
failure to comply with its obligations under the Marketing and Sales Agreement,
Aron retains insufficient quantities of Product to comply with its obligations
to any third parties or the Company, whether under Product Purchase Agreements,
Company Purchase Agreements or Excluded Transactions, and Aron incurs any
additional costs and expenses in procuring Product from other sources for
purposes of covering such delivery obligations or the shortfall in the quantity
held for its account (collectively, “Monthly Cover Costs”), then the Company
shall be obliged to reimburse Aron for such Monthly Cover Costs. If Aron
determines that any Monthly Cover Costs are due to it, Aron shall promptly
communicate such determination to the Company and, subject to any mitigation of
such costs actually achieved by the Company, include the calculation of such
amount in the documentation provided to the Company for the relevant period
pursuant to Section 10.2 hereof and such Monthly Cover Costs shall be
incorporated as a component of the Monthly True-up Amount due for such period
hereunder.
7.6    Monthly Excluded Transaction Fee. For any barrel of gasoline or jet fuel
delivered by Aron under an Excluded Transaction (net of any purchases under
Excluded Transactions), Aron shall be obligated to pay to the Company an amount
equal to the applicable Per Barrel Adjustment (as set forth in Schedule K to
this Agreement). For each calendar month, Aron shall determine the net
quantities of gasoline and jet fuel delivered during such month under Excluded
Transactions and the aggregate amount due under this Section 7.6 as a result of
such deliveries (the “Monthly Excluded Transaction Fee”). In addition, in
computing the Monthly Excluded Transaction Fee, no fee shall be due with respect
to any barrels subject to an Excluded Transaction Pair (as defined in the
Marketing and Sales Agreement). If any Monthly Excluded Transaction Fee is due
to the Company for any period, Aron will include its calculation of such amount
in the documentation provided to the Company for the relevant period pursuant to
Section 10.2 hereunder and such Monthly Excluded Transaction Fee shall be
incorporated as a component of the Monthly True-up Amount due for such period.

29
NY2- 672959

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



ARTICLE 8    

PURCHASE AND DELIVERY OF PRODUCTS
8.1    Purchase and Sale of Products. Aron agrees to purchase and receive from
the Company, and the Company agrees to sell and deliver to Aron, the entire
Products output of the Refinery from and including the Commencement Date through
the end of the Term of this Agreement, at the prices determined pursuant to this
Agreement and otherwise in accordance with the terms and conditions of this
Agreement.
8.2    Delivery and Storage of Products.
(c)    Unless otherwise agreed by Aron, all Products shall be delivered by the
Company to Aron at the Products Delivery Point into the Product Storage Tanks,
on an FOB basis. Title and risk of loss to the Products so delivered to Aron
shall pass from the Company to Aron as such Products pass the Products Delivery
Point.
(d)    Aron shall have exclusive right to store Products in the Product Storage
Tanks as provided in the Storage Facilities Agreement.
8.3    Expected Yield and Estimated Output.
(i)    On or before the Commencement Date, the Company will provide to Aron an
expected Product yield for the Refinery based on its then current operating
forecast for the Refinery (the “Initial Estimated Yield”). From time to time,
based on its then current operating forecast for the Refinery, the Company may
provide to Aron a revised expected Product yield for the Refinery (each, a
“Revised Estimated Yield” and, together with the Initial Estimated Yield, an
“Estimated Yield”).
(j)    On the Commencement Date and thereafter at least five (5) Business Days
prior to each month, the Company shall, based on the then current Estimated
Yield and such other operating factors as it deems relevant, prepare and provide
to Aron an estimate of the Product quantities it expects to deliver to Aron
during such month (each, a “Monthly Product Estimate”).
8.4    Delivered Quantities. For each Delivery Date, the Company shall provide
to Aron, by no later than 1:00 p.m. CPT on the next Business Day (except (i) in
the case of Friday and Saturday, then by the following Monday and (ii) in the
case of Sunday and Monday, then by the following Tuesday), meter tickets or tank
gauge readings confirming the Measured Product Quantity in each Product Storage
Tank for each Product delivered during that Delivery Date.
8.5    Title and Risk of Loss. Title and risk of loss to Products shall pass
from the Company to Aron as Products pass the Product Delivery Point.
8.6    Product Specifications. The Company agrees that all Products sold to Aron
hereunder shall conform to the respective specifications set forth on Schedule A
hereto or to such other specifications as are from time to time agreed upon by
the Parties.

30
NY2- 672959

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



8.7    Purchase Price of Products. The per unit price for each type of Product
sold to Aron hereunder shall equal the Long Product FIFO Price specified for
such Product (the “Product Cost”), subject to application of the relevant prices
as provided in Schedule B hereto and calculation of the Monthly Product True-up
Amount as provided for in Schedule C hereto.
8.8    Resale of Products.
(a)    The Parties will endeavor, in good faith, to cause each of the Company’s
existing commitments to sell Product to a third party (an “Existing Sales
Commitments”) to be assigned by the Company to Aron pursuant to an assignment
agreement in form and substance satisfactory to Aron. Any Existing Sales
Commitment that is so assigned shall constitute an “Assigned Sales Commitment”
for purposes hereof. The Parties acknowledge that an assignment of an Existing
Sales Commitment may not occur for various reasons, including the refusal of the
purchaser thereunder to consent to such assignment or Aron’s determination that
it does not wish to have a direct contractual relationship with such purchaser.
(b)    The Company agrees that, except for the Existing Sales Commitments, the
Company will not enter into any other commitments to sell Products unless
permitted in accordance with the Marketing and Sales Agreement or otherwise
consented to by Aron in writing.
8.9    Material Product Grade Changes. If either the Company or Aron concludes
in its reasonable judgment that the specifications or the mix of the
constituents of a Pricing Group produced, or projected to be produced, differ
materially from those that have generally been produced by the Refinery, then
the Company and Aron will endeavor in good faith to mutually agree on (i)
acceptable price indices for such Product, and (ii) a settlement payment from
one party to the other sufficient to compensate the Parties for the relative
costs and benefits to each of the price differences between the prior price
indices and the amended price indices.


ARTICLE 9    

ANCILLARY COSTS; MONTH END INVENTORY; CERTAIN DISPOSITIONS
9.1    Ancillary Costs.
(e)    The Company agrees to reimburse Aron for all Ancillary Costs incurred by
Aron (regardless of whether the Crude Oil and/or Products to which any such
Ancillary Costs related have been received by or delivered to any Party). Such
reimbursement shall occur on a monthly basis as part of the Monthly True-up in
Section 10.2 below, except that Aron may require that any such Ancillary Costs
be reimbursed on demand in the event that (i) a Default or Event of Default has
occurred and is continuing, (ii) upon the Expiration Date of the Agreement or
(iii) the aggregate amount of unreimbursed Ancillary Costs at any time exceeds
$2,000,000, but only in respect of such excess. Aron shall promptly provide the
Company with copies of

31
NY2- 672959

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



all invoices for Ancillary Costs incurred by Aron. All refunds or adjustments of
any type received by Aron related to any Ancillary Costs shall be reflected in
the Monthly True-up Amount as provided in Section 10.2 below.
(f)    Without limiting the foregoing, if Aron has reasonably determined (based
on its experience in any one or more of the three preceding months) that it
expects the amount of Ancillary Costs for an upcoming month to exceed
$2,000,000, Aron may require that its estimate of such Ancillary Costs (to the
extent of such excess) be paid in equal installments as part of each Net Payment
made during such month, with the actual amount of such Ancillary Costs (net of
such estimated payment) to be incorporated as a component of the Monthly True-up
Amount payable in the next month.
9.2    Month End Inventory.
(k)    As of 11:59:59 p.m., CPT, on the last day of each month, the Company
shall apply the Volume Determination Procedures to the Crude Storage Tanks and
the Product Storage Tanks, and based thereon shall determine for such month (i)
the aggregate volume of Crude Oil held in the Crude Storage Tanks at that time
(the “Actual Month End Crude Volume”) and (ii) for each Product, the aggregate
volume of such Product held in the Product Storage Tanks at that time (each, an
“Actual Month End Product Volume”). The Company shall notify Aron of the Actual
Month End Crude Volume and each Actual Month End Product Volume by no later than
5:00 p.m. CPT on the second Business Day thereafter.
(l)    Aron may, or may have Supplier’s Inspector, witness all or any aspects of
the Volume Determination Procedures as Aron shall direct.
9.3    Disposition Following Force Majeure.
(d)    Notwithstanding anything to the contrary, if Aron decides or is required,
due to an event of Force Majeure affecting either party or otherwise, to sell to
any unrelated third parties, in arm’s length transactions, any quantities of
Crude Oil that, based on the then current Monthly Crude Forecast or Weekly
Projection, Aron would reasonably have expected to have sold to the Company (any
quantity of Crude Oil so disposed of by Aron being referred to as a “Disposed
Quantity”), then the Company shall be obligated to pay to Aron an amount equal
to the difference between the price at which such Disposed Quantity would have
been sold to the Company, minus the amount realized in the sale to a third party
(the “Disposition Amount”). In no event shall the Disposed Quantity exceed the
aggregate amount of Crude Oil that the Company would have been expected to
purchase based on their current Monthly Crude Forecast or Weekly Projection for
the period during which the Company is unable to take delivery of Crude Oil as
the result of the Force Majeure event or otherwise.

32
NY2- 672959

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



(e)    In connection with its selling any Disposed Quantity, Aron shall promptly
determine the Disposition Amount and issue to the Company an invoice for such
amount. The Company shall pay to Aron the invoiced amount no later than the
second Business Day after the date of such invoice. If, in connection with the
sale of any Disposed Quantity, the Disposition Amount is a negative number, then
Aron shall pay the amount of such excess to the Company no later than the second
Business Day after the date of such invoice.
ARTICLE 10    

PAYMENT PROVISIONS
10.1    Weekly Net Payments.
(m)    For each Production Week, Aron shall provide the Company with a net
settlement statement in connection with each Production Week setting forth (i)
the Weekly Supply Value (as defined below) and (ii) the Weekly Product Value (as
defined below) as per the scheduled dates to be agreed on or before the
Commencement Date. Provided no Default or Event of Default has occurred and is
continuing, the Net Payment for any week shall be calculated as set forth below.
Aron shall notify the Company of the Net Payment for a Production Week by the
close of business on the first Business Day following such Production Week. The
Net Payment for any Production Week shall be due from the Party owing such
amount on the applicable Payment Date specified on Schedule G hereto; provided
that in no event shall payment be due earlier than two (2) Business Days after
Aron has provided notification of the Net Payment for a Production Week.
(n)    If a Default or an Event of Default has occurred and is continuing, then
the Non-Defaulting Party may, at its option and without limiting any other
rights or remedies it may have hereunder or otherwise, suspend the requirement
under Section 10.1(a) that payments be made weekly on a net basis and in lieu
thereof the Defaulting Party shall be required to pay all amounts upon demand.
(o)    As used herein, the “Weekly Supply Value” shall be calculated as follows:
(i)    Using the Tank Balance Volume Report (a form of which is attached hereto
as Schedule H) provided by the Company, Aron will calculate the “Crude
Consumption Volume” for each Crude Storage Tank as follows: Beginning Inventory
plus Receipts minus Ending Inventory, each as reflected on the Tank Balance
Volume Report. To obtain the “Daily Crude Consumption Volume” Aron will sum the
Crude Consumption Volumes for the Crude Oil Group. The “Weekly Consumption
Volume” shall be equal to the sum of the Daily Crude Consumption Volumes for
each day in the Production Week.

33
NY2- 672959

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



(ii)    Aron will use the Contract Nominations for the respective Delivery Month
to allocate the Weekly Consumption Volume among those crude grades included in
the Contract Nominations. For each crude grade so nominated, Aron will determine
a “Grade Percentage” which shall be equal to the nominated volume of such crude
grade divided by the total volume of crude nominated.
(iii)    The “Weekly Grade Value” shall be an amount equal to (1) the Weekly
Consumption Volume, multiplied by (2) the applicable Grade Percentage,
multiplied by (3) the applicable Weekly Price, as set forth on Schedule B, plus
$0.20 per barrel, multiplied by (4) negative one “-1”.
(iv)    The “Weekly Supply Value” shall be an amount equal to sum of all
applicable Weekly Grade Values for the Production Week.
(p)    As used herein, the “Weekly Product Value” shall be calculated as
follows:
(i)    Using the Tank Balance Volume Report provided by the Company, Aron will
calculate the “Production Volume” for each Products Storage Tank as follows:
Ending Inventory plus Sales (determined on a net volume basis) minus Beginning
Inventory, each as reflected on the Tank Balance Volume Report. To obtain the
“Daily Production Volume” for each Product Group, Aron will sum the Production
Volumes for each of the applicable Products Storage Tanks as set forth on
Schedule P. The “Weekly Production Volume” shall be equal to the sum of the
Daily Production Volumes by Product Group for each day in the Production Week.
(ii)    For each Product Group, the “Weekly Product Value” shall be an amount
equal to (1) the Weekly Production Volumes, multiplied by (2) the applicable
Weekly Price, as set forth on Schedule B.
(iii)    The “Total Weekly Product Value” shall be an amount equal to sum of all
applicable Weekly Product Values for all Product Groups for the Production Week.
(q)    The “Net Weekly Payment” shall be an amount equal to the sum of (1) the
Total Weekly Product Value and (2) the Weekly Supply Value. If this is a
negative amount, the absolute value will represent an amount payable to Aron and
if this is a positive amount, it will represent an amount payable to the
Company.
(r)    If the Commencement Date occurs prior to the first day of the first
Production Week, then (i) for purposes of determining the Weekly Supply Value
for that Production Week, the Beginning Inventory shall be deemed to equal the
Commencement Date Crude Oil Volume, but in all other respects the Weekly Supply
Value shall be determined solely based on activities occurring during such
Production

34
NY2- 672959

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



Week and (ii) for purposes of determining the Weekly Product Value of each
Product Group for that Production Week, the Beginning Inventory shall be deemed
to be equal the Commencement Date Product Volume for that Product Group, but in
all other respects the Weekly Product Value shall be determined solely based on
activities occurring during such Production Week.
10.2    Monthly True-Up Amount.
(f)    Aron will use commercially reasonable efforts to provide to the Company,
within fifteen (15) Business Days after the end of any calendar month, a
calculation and appropriate documentation to support such calculation for such
month for a monthly true-up payment (the “Monthly True-up Amount”). The Monthly
True-up Amount for any month shall be equal to:
(iii)    the Monthly Crude Oil True-up Amount (as defined in Schedule C hereto);
plus
(iv)    the Aggregate Monthly Product True-up Amount (as defined in Schedule C
hereto), minus
(v)    the Ancillary Costs for such month, plus
(vi)    the Monthly Excluded Transaction Fee, plus
(vii)    the Monthly Product Sales Adjustment, minus
(viii)    the Monthly Cover Costs, plus
(ix)    the Monthly Working Capital Adjustment, plus
(x)    any other amount then due from Aron to the Company under this Agreement
or any other Transaction Document, minus
(xi)    any other amount then due from the Company to Aron under this Agreement
or any other Transaction Document.
If the Monthly True-up Amount is a positive number, such amount shall be due
from Aron to the Company, and if the Monthly True-up Amount is a negative
number, then the absolute value thereof shall be due from the Company to Aron.
The Company shall pay any Monthly True-up Amount due to Aron within two (2)
Business Days after the Company’s receipt of the monthly invoice and all related
documentation supporting the invoiced amount. Aron shall pay any Monthly True-up
Amount due to the Company within two (2) Business Days after making its
definitive determination of such amount.
(g)    For purposes of determining the amounts due under clauses (i) and (ii) of
Section 10.2(a), the definitions and formulas set forth in Schedule C hereto

35
NY2- 672959

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



shall apply and for purposes of determining the amount due under clause (vii) of
Section 10.2(a), the definitions and formula set forth in Schedule L hereto
shall apply.
(h)    For purposes of determining the Monthly Crude Oil True-up Amount for the
first month of the Term hereof, and notwithstanding anything to the contrary in
Schedule C hereto:
(i)    the “Short Crude FIFO Position” as of the end of the prior month (i.e.,
May 2010) shall equal the lesser of (x) zero and (y) the Commencement Date Crude
Oil Volume minus the Target Month End Crude Volume as of the Commencement Date;
(ii)    the “Long Crude FIFO Position” as of the end of the prior month shall
equal the greater of (x) zero and (y) the Commencement Date Crude Oil Volume
minus the Target Month End Crude Volume as of the Commencement Date; and
(iii)    the “FIFO Sale Price from Prior Month” shall equal the “Step-in Price”
for Crude Oil as determined pursuant to Schedule B hereto.
(i)    For the purposes of determining each Monthly Product True-up Amount for
the first month of the Term hereof, and notwithstanding anything to the contrary
in Schedule C hereto:
(i)    the “Short Product FIFO Position” as of the end of the prior month (i.e.,
May 2010) for a particular Product Group shall equal the lesser of (x) zero and
(y) the Commencement Date Product Volume for that Product Group minus the Target
Month End Product Volume as of the Commencement Date for that Product Group;
(ii)    the “Long Product FIFO Position” as of the end of the prior month shall
equal the greater of (x) zero and (y) the Commencement Date Product Volume for
that Product Group minus the Target Month End Product Volume as of the
Commencement Date for that Product Group; and
(iii)    the “Product FIFO Purchase Price from Prior Month” shall equal the
“Step-in Price” for such Product Group as determined pursuant to Schedule B
hereto.
(j)    If the Commencement Date occurs prior to the first day of the first
Production Week, then no Monthly True-up Amount shall be due for the period from
such Commencement Date through the day preceding the first day of such
Production Week and the Monthly True-up Amount for the month of June 2010 shall
be determined by using the Commencement Date Crude Oil Volume as the “Actual
Month Beginning Crude Volume” for purposes of the computations on Schedule C and
the respective Commencement Date Product Volumes as the “Actual Month

36
NY2- 672959

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



Beginning Product Volumes” for purposes of the computations on Schedule C, in
each case with respect to June 2010.
10.3    Invoices.
(a)    Invoices shall be prepared and submitted in accordance to Schedule J
hereto.
(b)    If the Company in good faith disputes the amount of any invoice issued by
Aron relating to any amount payable hereunder (including Net Payments, Monthly
True-up Amounts or Ancillary Costs), it nonetheless shall pay Aron the full
amount of such invoice by the due date and inform Aron in writing of the portion
of the invoice with which it disagrees and why; provided that to the extent that
the Company promptly informs Aron of a calculation error that is obvious on its
face, the Company shall pay Aron the undisputed amounts and may retain such
disputed amount pending resolution of such dispute. The Parties shall cooperate
in resolving the dispute expeditiously. If the Parties agree that the Company
does not owe some or all of the disputed amount or as may be determined by a
court pursuant to Article 23, Aron shall return such amount to the Company,
together with interest at the Fed Funds Rate from the date such amount was paid,
within two (2) Business Days from, as appropriate, the date of their agreement
or the date of the final, non-appealable decision of such court. Following
resolution of any such disputed amount, Aron will issue a corrected invoice and
any residual payment that would be required thereby will be made by the
appropriate Party within two (2) Business Days. To the extent that the Existing
Procurement Contract permits disputed amounts to be retained pending resolution
of disputes, the Parties agree to permit disputed amounts to be retained
hereunder on the same terms, notwithstanding anything hereunder to the contrary.
10.4    Other Feedstocks. If Aron procures any catfeed or other non-Crude Oil
feedstocks for the Company to run at the Refinery, the parties shall agree in
connection with such procurement upon terms for incorporating the purchase of
such feedstocks into the weekly and monthly settlements contemplated by Sections
10.1 and 10.2 above.
10.5    Interest. Interest shall accrue on late payments under this Agreement at
the Default Interest Rate from the date that payment is due until the date that
payment is actually received by Aron.
10.6    Payment in Full in Same Day Funds. All payments to be made under this
Agreement shall be made by telegraphic transfer of same day funds in U.S.
Dollars to such bank account at such bank as the payee shall designate in
writing to the payor from time to time. Except as expressly provided in this
Agreement, all payments shall be made in full without discount, offset,
withholding, counterclaim or deduction whatsoever for any claims which a Party
may now have or hereafter acquire against the other Party, whether pursuant to
the terms of this Agreement or otherwise.

37
NY2- 672959

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



ARTICLE 11    

INDEPENDENT INSPECTORS; STANDARDS OF MEASUREMENT
11.1    Aron shall be entitled to have Supplier’s Inspector present at any time
the Volume Determination Procedures are to be applied in accordance with the
terms of this Agreement and to observe the conduct of Volume Determination
Procedures.
11.2    In addition to its rights under Section 11.1, Aron may, from time to
time during the Term of this Agreement, upon reasonable prior notice to the
Company, at Aron’s own cost and expense, have Supplier’s Inspector conduct
surveys and inspections of any of the Storage Facilities or observe any Crude
Oil or Product transmission, handling, metering or other activities being
conducted at such Storage Facilities or the Delivery Points; provided that such
surveys, inspections and observations shall not interfere with the ordinary
course of business being conducted at such Storage Facilities or the Refinery.
11.3    In the event that recalibration of meters, gauges or other measurement
equipment is requested by Aron such as “strapping,” the Parties shall select a
mutually agreeable certified and licensed independent petroleum inspection
company (the “Independent Inspection Company”) to conduct such recalibration.
The cost of the Independent Inspection Company is to be shared equally by the
Company and Aron.
11.4    Standards of Measurement. All quantity determinations herein will be
corrected to sixty (60) degrees Fahrenheit based on a U.S. gallon of two hundred
thirty-one (231) cubic inches and forty-two (42) gallons to the Barrel, in
accordance with the latest supplement or amendment to ASTM-IP petroleum
measurement tables (Table 6A of ASTM-IP for Feedstocks and Table 6B of ASTM-IP
for Products).
ARTICLE 12    

FINANCIAL INFORMATION; CREDIT SUPPORT; AND ADEQUATE ASSURANCES
12.1    Provision of Financial Information. The Company shall provide Aron (i)
within ninety (90) days following the end of each of its fiscal years, a copy of
the annual report, containing audited consolidated financial statements for such
fiscal year certified by independent certified public accountants and (ii)
within forty-five (45) days after the end of its first three fiscal quarters of
each fiscal year, a copy of the quarterly report, containing unaudited
consolidated financial statements for such fiscal quarter; provided that so long
as the Company is required to make public filings of its quarterly and annual
financial results pursuant to the Exchange Act, such filings are available on
the SEC’s EDGAR database and such filings are made in a timely manner, then the
Company will not be required to provide such annual or quarterly financial
reports to Aron except as provided in the following sentence. To the extent that
the Company has agreed to provide any financial statements or other financial
information to any noteholder, it will provide such financial information to
Aron to the same extent and at the same time as such information is provided to
such other party. In all cases the statements shall be for the most recent
accounting period and prepared in accordance with GAAP or such other principles
then in effect.

38
NY2- 672959

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



12.2    Additional Information. Upon reasonable notice, the Company shall
provide to Aron such additional information as Aron may reasonably request to
enable it to ascertain the current financial condition of the Company, including
product reports in the form of Schedule S hereto.
12.3    Notification of Certain Events. The Company shall notify Aron within one
(1) Business Day after learning of any of the following events:
(xii)    The Company’s or any of its Affiliates’ binding agreement to sell,
lease, sublease, transfer or otherwise dispose of, or grant any Person
(including an Affiliate) an option to acquire, in one transaction or a series of
related transactions, all or a material portion of the Refinery assets; or
(xiii)    The Company’s or any of its Affiliates’ binding agreement to
consolidate or amalgamate with, merge with or into, or transfer all or
substantially all of its assets to, another entity (including an Affiliate).
12.4    Credit Support.
(c)    As a condition to Aron’s entering into this Agreement, the Company has
agreed to provide to Aron, as credit support and margin for the prompt and
complete performance of all of the Company’s obligations hereunder, the Standby
LC, provided that all costs and expenses (including but not limited to the
reasonable costs, expenses, and external attorneys’ fees of Aron) of
establishing, renewing, substituting, canceling, increasing, and reducing the
amount of (as the case may be) the Standby LC shall be borne by the Company.
(d)    The Standby LC may be transferred by Aron only as follows: (i) Aron may,
without the Company’s consent, transfer the Standby LC to any party that assumes
all of Aron’s obligations under this Agreement and the other Transaction
Documents, and (ii) Aron may, with the Company’s consent, transfer the Standby
LC to any party.
(e)    Nothing in this Section 12.4 shall limit any rights of Aron under any
other provision of this Agreement, including under Article 18 below.
(f)    For each calendar quarter (or portion thereof) during the Term hereof,
commencing on June 1, 2010, Aron shall pay to the Company in arrears on each
March 31, June 30, September 30 and December 31, an amount equal to 1.20% of the
daily average of the Required Available Amount during such quarter (or portion
thereof) multiplied by a fraction, the numerator of which is the aggregate
number of days in such period and the denominator of which is 360; provided
that, for each quarter (or portion thereof), such amount shall become due and
payable only if no Event of Default of the type referred to in clause (j) or (k)
of Section 18.1 shall have occurred during such period and, at the time Aron’s
payment is due, there is then no uncured payment default by the Company under
the Standby Letter of Credit Facility Agreement; and provided further that, if
by noon, CPT, on any such payment date

39
NY2- 672959

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



the Company has not provided to Aron reasonable evidence (such as a wire
transfer order and reference number) confirming the Company’s payment of the fee
due on that date under the Standby Letter of Credit Facility Agreement, then
Aron's payment pursuant to this provision (subject to the preceding proviso)
shall not be due until the next Business Day.
12.5    Adequate Assurances. If, during the Term of this Agreement, a Material
Adverse Change has occurred with respect to the Company and is continuing, then
Aron may notify the Company thereof and demand in writing that the Company
provide to Aron adequate assurance of the Company’s ability to perform its
obligations hereunder. Such adequate assurance may take the form of a prepayment
from the Company to Aron in such amount as Aron reasonably deems sufficient, a
provision of additional credit support in the form of letters of credit, third
party guaranties and/or collateral security in such forms and amount and
provided by such parties as Aron reasonably deems sufficient or such other form
of assurance as Aron reasonably deems sufficient, in each case taking into
account such Material Adverse Change. If such adequate assurance is not received
within 10 Business Days after such demand by Aron, then such failure shall
constitute an Event of Default by the Company under clause (h) of Section 18.1.
12.6    Actions Following an LC Event.
(a)    If an LC Event of the type described in clause (i) of the definition
thereof shall occur with respect to the Standby LC, then Aron shall endeavor, in
good faith and in a commercially reasonable manner, with the Company’s
reasonable cooperation, to arrange for the replacement of such Standby LC with a
new Standby LC that has an expiry date occurring at least six (6) months after
the issuance date of such replacement Standby LC (or, if earlier, two (2) weeks
after the Termination Date) and as to which no LC Event has occurred.
(b)    If an LC Event of the type described in clause (ii)(a) of the definition
thereof shall occur with respect to the Standby LC, then Aron shall endeavor, in
good faith and in a commercially reasonable manner, with the Company’s
reasonable cooperation, to arrange for either (i) a renewal or extension of such
Standby LC for a period of at least six (6) months after the date on which such
renewal or extension becomes effective (or, if earlier, two (2) weeks after the
Termination Date) or (ii) the replacement of such Standby LC with a new Standby
LC that has an expiry date occurring at least 6 months after the issuance date
of such replacement Standby LC and as to which no LC Event has occurred.
(c)    If an LC Event of the type described in clause (ii)(b) of the definition
thereof shall occur with respect to the Standby LC, then Aron shall endeavor, in
good faith and in a commercially reasonable manner, with the Company’s
reasonable cooperation, to arrange for either (i) an amendment of such Standby
LC to increase its available amount to the Required Available Amount then in
effect or (ii) the replacement of such Standby LC with a new Standby LC that has
an expiry date occurring at least six (6) months after the issuance date of such
replacement Standby

40
NY2- 672959

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



LC (or, if earlier, two (2) weeks after the Termination Date) and as to which no
LC Event has occurred.
(d)    The Parties acknowledge and agree that the only collateral that will be
made available to support the Standby Letter of Credit Facility by the Company
shall be the “ABL” collateral as defined in the Indenture and the Intercreditor
Agreement related thereto.
12.7    Failure to Cure an LC Event.
(a)    Subject to Section 12.7(b), if an LC Event has occurred with respect to
the Standby LC and the Standby LC has not been renewed, extended, amended or
replaced as provided in Section 12.6 above within thirty (30) days after the
occurrence of such LC Event, then for so long as such LC Event continues, Aron
may, at its option, require by written notice to the Company that the Parties
terminate this Agreement on a date occurring at least fifteen (15) days prior to
the expiry date of such Standby LC in accordance with the provisions of Article
19. If Aron makes such election, but the Parties are unable to effect such
termination at least fifteen (15) days prior to such expiry date, then at any
time thereafter Aron shall be entitled to draw under the Standby LC to the
extent it is then available; provided that nothing in this provision shall be
deemed to limit Aron’s right to draw under the Standby LC in connection with the
occurrence of any other Event of Default hereunder.
(b)    If, despite its endeavors under Section 12.6(a), (b) or (c), as
applicable, Aron does not procure a replacement Standby LC and at the time Aron
so endeavored, one or more Affiliates of Aron were not prevented by Applicable
Law or internal policies or procedures from issuing a standby letter of credit
to Aron and such issuances would not impose prohibitive or extraordinary costs
or charges (including capital charges) on such Affiliates, then such LC Event
shall not become an LC Default.
ARTICLE 13    

REFINERY TURNAROUND, MAINTENANCE AND CLOSURE
13.1    The Company shall promptly notify Aron in writing of the date for which
any maintenance or turnaround at the Refinery has been scheduled, or any
revision to previously scheduled maintenance or turnaround, which may affect
receipts of Crude Oil at the Refinery or the Storage Facilities, the processing
of Crude Oil in the Refinery or the delivery of Products to Aron or by Aron to
any third parties; provided that, in any event, such notice shall have been
given at least twenty (20) Business Days prior to the commencement of such
maintenance or turnaround. The Parties shall cooperate with each other in
establishing maintenance and turnaround schedules that do not unnecessarily
interfere with the receipt of Crude Oil that Aron has committed to purchase or
the delivery of Products that Aron has committed to sell.

41
NY2- 672959

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



13.2    The Company immediately shall notify Aron orally (followed by prompt
written notice) of any previously unscheduled downtime, maintenance or
turnaround and its expected duration.
13.3    In the event of a scheduled shutdown of the Refinery, the Company shall,
to the extent feasible, complete processing of all Crude Oil being charged to,
processed at or consumed in the Refinery at that time.
ARTICLE 14    

TAXES
14.1    The Company shall pay and indemnify and hold Aron harmless against, the
amount of all sales, use, gross receipts, value added, severance, valorem,
excise, property, spill, environmental, transaction-based, or similar taxes,
duties and fees, howsoever designated (each, a “Tax” and collectively, “Taxes”)
regardless of the taxing authority, and all penalties and interest thereon,
paid, owing, asserted against, or incurred by Aron directly or indirectly with
respect to the Crude Oil procured and sold, and the Products purchased and
resold, and other transactions contemplated hereunder to the greatest extent
permitted by applicable law; in the event that the Company is not permitted to
pay such Taxes, the amount due hereunder shall be adjusted such that the Company
shall bear the economic burden of the Taxes. The Company shall pay when due such
Taxes unless there is an applicable exemption from such Tax, with written
confirmation of such Tax exemption to be contemporaneously provided to Aron. To
the extent Aron is required by law to collect such Taxes, one hundred percent
(100%) of such Taxes shall be added to invoices as separately stated charges and
paid in full by the Company in accordance with this Agreement, unless the
Company is exempt from such Taxes and furnishes Aron with a certificate of
exemption. Aron shall be responsible for all taxes imposed on Aron’s net income.
14.2    If the Company disagrees with Aron’s determination that any Tax is due
with respect to transactions under this Agreement, the Company shall have the
right to seek an administrative determination from the applicable taxing
authority, or, alternatively, the Company shall have the right to contest any
asserted claim for such Taxes in its own name, subject to its agreeing to
indemnify Aron for the entire amount of such contested Tax (including any
associated interest and/or late penalties) should such Tax be deemed applicable.
Aron agrees to reasonably cooperate with the Company, at the Company’s cost and
expense, in the event the Company determines to contest any such Taxes.
14.3    The Company and Aron shall promptly inform each other in writing of any
assertion by a taxing authority of additional liability for Taxes in respect of
said transactions. Any legal proceedings or any other action against Aron with
respect to such asserted liability shall be under Aron’s direction but the
Company shall be consulted. Any legal proceedings or any other action against
the Company with respect to such asserted liability shall be under the Company’s
direction but Aron shall be consulted. In any event, the Company and Aron shall
fully cooperate with each other as to the asserted liability. Each party shall
bear all the reasonable costs of any action undertaken by the other at the
Party’s request.

42
NY2- 672959

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



14.4    Any other provision of this Agreement to the contrary notwithstanding,
this Article 14 shall survive until ninety (90) days after the expiration of the
statute of limitations for the assessment, collection, and levy of any Tax.
ARTICLE 15    

INSURANCE
15.1    Insurance Coverages. The Company shall procure and maintain in full
force and effect throughout the Term of this Agreement insurance coverages of
the following types and amounts and with insurance companies rated not less than
A- by A.M. Best, or otherwise equivalent in respect of the Company’s properties
and operations:
(g)    Property damage coverage on an “all risk” basis in an amount sufficient
to cover the market value or potential full replacement cost of all Crude Oil to
be delivered to the Company at the Crude Delivery Point and all Products to be
delivered to Aron at the Products Delivery Point. In the event that the market
value or potential full replacement cost of all Crude Oil and Products exceeds
the insurance limits available or the insurance limits available at commercially
reasonable rates in the insurance marketplace, the Company will maintain the
highest insurance limit available at commercially reasonable rates; provided,
however, that the Company will promptly notify Aron of the Company’s inability
to fully insure any Crude Oil and Products and provide full details of such
inability. Such policies shall be endorsed to name Aron as a loss payee with
respect to any of Aron’s Crude Oil or Product in the care, custody or control of
the Company. Notwithstanding anything to the contrary herein, Aron, may, at its
option and expense, endeavor to procure and provide such property damage
coverage for the Crude Oil and Products; provided that to the extent any such
insurance is duplicative with insurance procured by the Company, the insurance
procured by the Company shall in all cases represent, and be written to be, the
primary coverage.
(h)    Comprehensive or commercial general liability coverage and umbrella or
excess liability coverage, which includes bodily injury, broad form property
damage and contractual liability, products and completed operations liability
and “sudden and accidental pollution” liability coverage in the minimum amounts
indicated on Schedule F hereto. Such policies shall include Aron as an
additional insured with respect to any of Aron’s Crude Oil or Products in the
care, custody or control of the Company.
15.2    Additional Insurance Requirements.
(a)    The foregoing policies shall include an endorsement that the underwriters
waive all rights of subrogation against Aron.
(b)    The Company shall cause its insurance carriers to furnish Aron with
insurance certificates, in Acord form or equivalent, evidencing the existence of
the

43
NY2- 672959

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



coverages and the endorsements required above. The certificates shall specify
that insurer will endeavor to mail thirty (30) days written notice prior to
cancellation of insurance becoming effective. The Company also shall provide
renewal certificates within thirty (30) days before expiration of the policy.
(c)    The mere purchase and existence of insurance does not reduce or release
either Party from any liability incurred or assumed under this Agreement.
(d)    The Company shall comply with all notice and reporting requirements in
the foregoing policies and timely pay all premiums.
ARTICLE 16    

FORCE MAJEURE
16.1    If a Party is rendered unable by an event of Force Majeure to perform in
whole or in part any obligation or condition of this Agreement (the “Affected
Party”), it shall not be liable to the other Party to perform such obligation or
condition (except for payment and indemnification obligations) for so long as
the event of Force Majeure exists and to the extent that performance is hindered
by such event of Force Majeure; provided, however, that the Affected Party shall
use any commercially reasonable efforts to avoid or remove the event of Force
Majeure. During the period that performance by the Affected Party of a part or
whole of its obligations has been suspended by reason of an event of Force
Majeure, the other Party (the “Non-Affected Party”) likewise may suspend the
performance of all or a part of its obligations to the extent that such
suspension is commercially reasonable, except for any payment and
indemnification obligations. The Parties acknowledge that if, as a result of a
Force Majeure, the Company were to suspend its receipt and/or processing of
Crude Oil, then Aron would be entitled to suspend, to a comparable extent, its
purchasing of Products.
16.2    The Affected Party shall give prompt oral notice to the Non-Affected
Party of its declaration of an event of Force Majeure, to be followed by written
notice within twenty-four (24) hours after receiving notice of the occurrence of
a Force Majeure event, including, to the extent feasible, the details and the
expected duration of the Force Majeure event and the volume of Crude Oil or
Products affected. The Affected Party also shall promptly notify the
Non-Affected Party when the event of Force Majeure is terminated. However, the
failure or inability of the Affected Party to provide such notice within the
time periods specified above shall not preclude it from declaring an event of
Force Majeure.
16.3    In the event the Affected Party’s performance is suspended due to an
event of Force Majeure in excess of thirty (30) consecutive days after the date
that notice of such event is given, and so long as such event is continuing, the
Non-Affected Party, in its sole discretion, may terminate or curtail its
obligations under this Agreement affected by such event of Force Majeure (the
“Affected Obligations”) by giving notice of such termination or curtailment to
the Affected Party, and neither Party shall have any further liability to the
other in respect of such Affected Obligations to the extent terminated or
curtailed, except for the rights and remedies previously accrued under this
Agreement,

44
NY2- 672959

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



any payment and indemnification obligations by either Party under this Agreement
and the obligations set forth in Article 19.
16.4    If any Affected Obligation is not terminated pursuant to this Article 16
or any other provision of this Agreement, performance shall resume to the extent
made possible by the end or amelioration of the event of Force Majeure in
accordance with the terms of this Agreement; provided, however, that the term of
this Agreement shall not be extended.
16.5    The Parties acknowledge and agree that the right of Aron to declare a
Force Majeure based upon any failure by a Third Party Supplier to deliver Crude
Oil under a Procurement Contract is solely for purposes of determining the
respective rights and obligations as between Aron and the Company with respect
to any Crude Oil delivery affected thereby, and any such declaration shall not
excuse the default of such Third Party Supplier under one or more Procurement
Contracts. Any claims that Aron may have as a result of such Third Party
Supplier’s failure shall be subject to Section 5.9 hereof and any other
applicable provisions of this Agreement relating to claims against third
parties.
ARTICLE 17    

REPRESENTATIONS, WARRANTIES AND COVENANTS
17.1    Mutual Representations. Each Party represents and warrants to the other
Party as of the Effective Date and each sale of Crude Oil hereunder, that:
(e)    It is an “Eligible Contract Participant” as defined in Section 1a(12) of
the Commodity Exchange Act, as amended.
(f)    It is a “forward contract merchant” in respect of this Agreement and this
Agreement and each sale of Crude Oil or Products hereunder constitutes a
“forward contract,” as such term is used in Section 556 of the Bankruptcy Code.
(g)    It is duly organized and validly existing under the laws of the
jurisdiction of its organization or incorporation and in good standing under
such laws.
(h)    It has the corporate, governmental or other legal capacity, authority and
power to execute and deliver the Transaction Documents and to perform its
obligations under this Agreement, and has taken all necessary action to
authorize the foregoing.
(i)    The execution, delivery and performance of the Transaction Documents and
the performance of its obligations thereunder and the consummation of the
transactions contemplated thereby do not violate or conflict with any Applicable
Law, any provision of its constitutional documents, any order or judgment of any
court or Governmental Authority applicable to it or any of its assets or any
contractual restriction binding on or affecting it or any of its assets.

45
NY2- 672959

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



(j)    All governmental and other authorizations, approvals, consents, notices
and filings that are required to have been obtained or submitted by it with
respect to the Transaction Documents have been obtained or submitted and are in
full force and effect, and all conditions of any such authorizations, approvals,
consents, notices and filings have been complied with.
(k)    Its obligations under the Transaction Documents constitute its legal,
valid and binding obligations, enforceable in accordance with its terms (subject
to applicable bankruptcy, reorganization, insolvency, moratorium or similar laws
affecting creditors’ rights generally and subject, as to enforceability, to
equitable principles of general application regardless of whether enforcement is
sought in a proceeding in equity or at law).
(l)    No Event of Default or Default has occurred and is continuing, and no
such event or circumstance would occur as a result of its entering into or
performing its obligations under the Transaction Documents.
(m)    There is not pending or, to its knowledge, threatened against it or any
of its Affiliates any action, suit or proceeding at law or in equity or before
any court, tribunal, Governmental Authority, official or any arbitrator that is
likely to affect the legality, validity or enforceability against it of this
Agreement or its ability to perform its obligations under the Transaction
Documents.
(n)    It is not relying upon any representations of the other Party other than
those expressly set forth in this Agreement.
(o)    It has entered into this Agreement as principal (and not as advisor,
agent, broker or in any other capacity, fiduciary or otherwise), with a full
understanding of the material terms and risks of the same, and is capable of
assuming those risks.
(p)    It has made its trading and investment decisions (including their
suitability) based upon its own judgment and any advice from its advisors as it
has deemed necessary and not in reliance upon any view expressed by the other
Party.
(q)    The other Party (i) is acting solely in the capacity of an arm’s-length
contractual counterparty with respect to this Agreement, (ii) is not acting as a
financial advisor or fiduciary or in any similar capacity with respect to this
Agreement and (iii) has not given to it any assurance or guarantee as to the
expected performance or result of this Agreement.
(r)    It is not bound by any agreement that would preclude or hinder its
execution, delivery, or performance of this Agreement.

46
NY2- 672959

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



(s)    Neither it nor any of its Affiliates has been contacted by or negotiated
with any finder, broker or other intermediary in connection with the sale of
Crude Oil or Products hereunder who is entitled to any compensation with respect
thereto.
None of its directors, officers, employees or agents or those of its Affiliates
has received or will receive any commission, fee, rebate, gift or entertainment
of significant value in connection with this Agreement.


17.2    Company’s Covenants.
(c)    In the case of any Bankruptcy with respect to the Company, and to the
extent permitted by applicable law, the Company intends that (i) Aron’s right to
liquidate, collect, net and set off rights and obligations under this Agreement
and liquidate and terminate this Agreement shall not be stayed, avoided, or
otherwise limited by the Bankruptcy Code, including sections 362(a), 547, 548 or
553 thereof; (ii) Aron shall be entitled to the rights, remedies and protections
afforded by and under, among other sections, sections 362(b)(6), 362(b)(17),
362((b)(27), 362(o), 546(e), 546(g), 546(j), 548(d), 553, 556, 560, 561 and 562
of the Bankruptcy Code; and (iii) any cash, securities or other property
provided as performance assurance, credit, support or collateral with respect to
the transactions contemplated hereby shall constitute “margin payments” as
defined in section 101(38) of the Bankruptcy Code and all payments for, under or
in connection with the transactions contemplated hereby, shall constitute
“settlement payments” as defined in section 101(51A) of the Bankruptcy Code.
(d)    The Company agrees that it shall have no interest in or the right to
dispose of, and shall not permit the creation of, or suffer to exist, any
security interest, lien, encumbrance, charge or other claim of any nature with
respect to, any quantities of Crude Oil prior to the delivery thereof by Aron to
the Company at the Feedstock Delivery Point or any quantities of Products after
delivery thereof to Aron at the Product Delivery Point (collectively, “Aron’s
Property”). The Company authorizes Aron to file at any time and from time to
time any Uniform Commercial Code financing statements describing the quantities
of Aron’s Property subject to this Agreement and Aron’s ownership thereof and
title thereto, and the Company shall execute and deliver to Aron, and the
Company hereby authorize Aron to file (with or without the Company’s signature),
at any time and from time to time, all amendments to financing statements,
assignments, continuation financing statements, termination statements, and
other documents and instruments, in form reasonably satisfactory to Aron, as
Aron may reasonably request, to provide public notice of Aron’s ownership of and
title to the quantities of Aron’s Property subject to this Agreement and to
otherwise protect Aron’s interest therein.
17.3    Acknowledgment. The Company acknowledges and agrees that (1) Aron is a
merchant of Crude Oil and may, from time to time, be dealing with prospective
counterparties, or pursuing trading or hedging strategies, in connection with
aspects of Aron’s business which are

47
NY2- 672959

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



unrelated hereto and that such dealings and such trading or hedging strategies
may be different from or opposite to those being pursued by or for the Company,
(2) Aron may, in its sole discretion, determine whether to advise the Company of
any potential transaction with a Third Party Supplier and prior to advising the
Company of any such potential transaction Aron may, in its discretion, determine
not to pursue such transaction or to pursue such transaction in connection with
another aspect of Aron’s business and Aron shall have no liability of any nature
to the Company as a result of any such determination, (3) Aron has no fiduciary
or trust obligations of any nature with respect to the Refinery or the Company,
(4) Aron may enter into transactions and purchase Crude Oil or Products for its
own account or the account of others at prices more favorable than those being
paid by the Company hereunder and (5) nothing herein shall be construed to
prevent Aron, or any of its partners, officers, employees or Affiliates, in any
way from purchasing, selling or otherwise trading in Crude Oil, Products or any
other commodity for its or their own account or for the account of others,
whether prior to, simultaneously with or subsequent to any transaction under
this Agreement.
ARTICLE 18    

DEFAULT AND TERMINATION
18.1    Events of Default. Notwithstanding any other provision of this
Agreement, the occurrence of any of the following shall constitute an “Event of
Default”:
(e)    Either Party fails to make payment when due (i) under Section 10.1 or
10.2 hereof, Article 19 hereof or any Company Purchase Agreement within one (1)
Business Day after a written demand therefor or (ii) under any other provision
hereof or any other Transaction Document within five (5) Business Days; or
(f)    Other than a default described in Sections 18.1(a) and 18.1(c), either
Party fails to perform any material obligation or covenant to the other under
this Agreement or any other Transaction Document, which is not cured to the
reasonable satisfaction of the other Party (in its sole discretion) within ten
(10) Business Days after the date that such Party receives written notice that
such obligation or covenant has not been performed; or
(g)    Either Party breaches any material representation or material warranty
made or repeated or deemed to have been made or repeated by the Party, or any
warranty or representation proves to have been incorrect or misleading in any
material respect when made or repeated or deemed to have been made or repeated
under the Transaction Documents; provided, however, that if such breach is
curable, such breach is not cured to the reasonable satisfaction of the other
Party within ten (10) Business Days after the date that such Party receives
notice that corrective action is needed; or
(h)    Either Party becomes Bankrupt; or
(i)    Either Party or any of its Designated Affiliates (1) defaults under a
Specified Transaction and, after giving effect to any applicable notice
requirement

48
NY2- 672959

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



or grace period, there occurs a liquidation of, an acceleration of obligations
under, or any early termination of, that Specified Transaction, (2) defaults,
after giving effect to any applicable notice requirement or grace period, in
making any payment or delivery due on the last payment, delivery or exchange
date of, or any payment on early termination of, a Specified Transaction (or
such default continues for at least three (3) Business Days if there is no
applicable notice requirement or grace period) or (3) disaffirms, disclaims,
repudiates or rejects, in whole or in part, a Specified Transaction (or such
action is taken by any person or entity appointed or empowered to operate it or
act on its behalf); or
(j)    The Company or any of its Affiliates sells, leases, subleases, transfers
or otherwise disposes of, in one transaction or a series of related
transactions, all or a material portion of the assets of the Refinery; or
(k)    The Company or any of its Affiliates (i) consolidates or amalgamates
with, merges with or into, or transfers all or substantially all of its assets
to, another entity (including an Affiliate) or any such consolidation,
amalgamation, merger or transfer is consummated, and (ii) (A)the successor
entity resulting from any such consolidation, amalgamation or merger or the
Person that otherwise acquires all or substantially all of the assets of the
Company or any of its Affiliates does not assume, in a manner satisfactory to
Aron, all of the Company’s obligations hereunder and under the other Transaction
Documents, or (B) in the reasonable judgment of Aron, the creditworthiness of
the resulting, surviving or transferee entity, taking into account any
guaranties, is materially weaker than the Company immediately prior to the
consolidation, amalgamation, merger or transfer; or
(l)    The Company fails to provide Adequate Assurance in accordance with
Section 11.3; or
(m)    There shall occur either (A) a default, event of default or other similar
condition or event (however described) in respect of the Company or any of its
Affiliates under one or more agreements or instruments relating to Specified
Indebtedness in an aggregate amount of not less than $20,000,000 which has
resulted in such Specified Indebtedness becoming due and payable under such
agreements and instruments before it would have otherwise been due and payable
or (B) a default by the Company or any of its Affiliates (individually or
collectively) in making one or more payments on the due date thereof in an
aggregate amount of not less than $20,000,000 under such agreements or
instruments (after giving effect to any applicable notice requirement or grace
period); or
(n)    An “Event of Default” as defined under the Standby Letter of Credit
Facility Agreement shall have occurred and be continuing or an “Event of
Default” as defined under the Indenture, dated as of October 2, 2009, among the
Company, the guarantors thereto (if any) and Wilmington Trust FSB, as trustee
and collateral agent relating to the Company’s 13 ½ % Senior Secured Notes Due
2014 (the “Indenture”) shall have occurred and be continuing; or

49
NY2- 672959

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



(o)    An LC Default.
The Company shall be the Defaulting Party upon the occurrence of any of the
events described in clauses (f), (g), (h), (i), (j) and (k) above.


18.2    Remedies Upon Event of Default.
(a)    Notwithstanding any other provision of this Agreement, if any Event of
Default with respect to the Company, on the one hand, or Aron, on the other hand
(such defaulting Party, the “Defaulting Party”) has occurred and is continuing,
Aron (where the Company is the Defaulting Party) or the Company (where Aron is
the Defaulting Party) (such non-defaulting Party or Parties, the “Non-Defaulting
Party”) may, without notice, (i) declare all of the Defaulting Party’s
obligations under this Agreement to be forthwith due and payable, all without
presentment, demand, protest or further notice of any kind, all of which are
expressly waived by the Defaulting Party and/or (ii) subject to Section 18.2(c),
exercise any rights and remedies provided or available to the Non-Defaulting
Party under this Agreement or at law or equity, including all remedies provided
under the Uniform Commercial Code and as provided under this Section 18.2.
(b)    Notwithstanding any other provision of this Agreement, if an Event of
Default has occurred and is continuing with respect to the Defaulting Party, the
Non-Defaulting Party shall have the right, immediately and at any time(s)
thereafter, to terminate this Agreement (and any other contract or agreement
that may then be outstanding among the Parties that relates specifically to this
Agreement, including any Transaction Document) and, subject to Section 18.2(c),
to liquidate and terminate any or all rights and obligations under this
Agreement. The Settlement Amount (as defined below) shall be calculated in a
commercially reasonable manner based on such liquidated and terminated rights
and obligations and shall be payable by one Party to the others. The “Settlement
Amount” shall mean the amount, expressed in U.S. Dollars, of losses and costs
that are or would be incurred by the Non-Defaulting Party (expressed as a
positive number) or gains that are or would be realized by the Non-Defaulting
Party (expressed as a negative number) as a result of the liquidation and
termination of all rights and obligations under this Agreement. The
determination of the Settlement Amount shall include (without duplication): (w)
all reasonable losses and costs (or gains) incurred or realized by the
Non-Defaulting Party, as a result of maintaining, terminating or obtaining any
Related Hedge, (x) the losses and costs (or gains) incurred or realized by the
Non-Defaulting Party in terminating, transferring, redeploying or otherwise
modifying any outstanding Procurement Contracts and (y) the losses and costs (or
gains) incurred or realized by the Non-Defaulting Party to the extent it elects
to dispose of any Crude Oil inventories maintained for purposes of this
Agreement. If the Settlement Amount is a positive number it shall be due to the
Non-Defaulting Party and if it is a negative number, the absolute value thereof
shall be due to the Defaulting Party.

50
NY2- 672959

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



(c)    The Settlement Amount shall be determined by the Non-Defaulting Party,
acting in good faith, in a commercially reasonable manner. The Non-Defaulting
Party shall determine the Settlement Amount commencing as of the date on which
such termination occurs by reference to such futures, forward, swap and options
markets as it shall select in its commercially reasonable judgment; provided
that the Non-Defaulting Party is not required to effect such terminations and/or
determine the Settlement Amount on a single day, but rather may effect such
terminations and determine the Settlement Amount over a commercially reasonable
period of time (the last day of which period shall be the “Early Termination
Date”). In calculating the Settlement Amount, the Non-Defaulting Party shall
discount to present value (in any commercially reasonable manner based on London
interbank rates for the applicable period and currency) any amount which would
be due at a later date and shall add interest (at a rate determined in the same
manner) to any amount due prior to the date of the calculation.
(d)    Without limiting any other rights or remedies hereunder, if an Event of
Default has occurred and is continuing and Aron is the Non-Defaulting Party,
Aron may, in its discretion, (i) withhold or suspend its obligations, including
any of its delivery or payment obligations, under this Agreement, (ii) withdraw
from storage any and all of the Crude Oil and/or Products then in the Storage
Facilities by the Company, any of its Affiliates or any other parties on behalf
of the Company or any such Affiliate, (iii) otherwise arrange for the
disposition of any Crude Oil and/or Products subject to outstanding Procurement
Contracts and/or the modification, settlement or termination of such outstanding
Procurement Contracts in such manner as it elects and (iv) liquidate in a
commercially reasonable manner any Credit Support or other margin or collateral,
to the extent not already in the form of cash (including drawing down the
Standby LC or any other letters of credit held as margin or collateral) and
apply and set off such Credit Support, margin or collateral or the proceeds
thereof against any obligation owing by the Company to Aron. Aron shall be under
no obligation to prioritize the order with respect to which it exercises any one
or more rights and remedies available hereunder. The Company shall in all events
remain liable to Aron for any amount payable by the Company in respect of any of
its obligations remaining unpaid after any such liquidation, application and set
off.
(e)    Without limiting any other rights or remedies hereunder, if an Event of
Default has occurred and is continuing and the Company is the Non-Defaulting
Party, the Company may, in its discretion, (i) withhold or suspend its
obligations, including any of its delivery or payment obligations, under this
Agreement and/or (ii) otherwise arrange for the settlement or termination of the
parties’ outstanding commitments hereunder, the sale in a commercially
reasonable manner of Crude Oil and/or Product for Aron’s account, and the
replacement of the supply and offtake arrangement contemplated hereby with such
alternative arrangements as it may procure.

51
NY2- 672959

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



(f)    The Non-Defaulting Party shall set off (i) the Settlement Amount (if due
to the Defaulting Party), plus any performance security (including Credit
Support or any other margin or collateral) then held by the Non-Defaulting Party
pursuant to the Transaction Documents, plus (at the Non-Defaulting Party’s
election) any or all other amounts due to the Defaulting Party hereunder
(including under Article 10), against (ii) the Settlement Amount (if due to the
Non-Defaulting Party), plus any performance security (including Credit Support
or any other margin or collateral) then held by the Defaulting Party, plus (at
the Non-Defaulting Party’s election) any or all other amounts due to the
Non-Defaulting Party hereunder (including under Article 10), so that all such
amounts shall be netted to a single liquidated amount payable by one Party to
the other (the “Liquidated Amount”). The Party with the payment obligation shall
pay the Liquidated Amount to the applicable other Parties within one Business
Day after such amount has been determined.
(g)    No delay or failure on the part of the Non-Defaulting Party in exercising
any right or remedy to which it may be entitled on account of any Event of
Default shall constitute an abandonment of any such right, and the
Non-Defaulting Party shall be entitled to exercise such right or remedy at any
time during the continuance of an Event of Default.
(h)    The Non-Defaulting Party’s rights under this Section shall be in addition
to, and not in limitation or exclusion of, any other rights which the
Non-Defaulting Party may have (whether by agreement, operation of law or
otherwise), including any rights of recoupment, setoff, combination of accounts
or other rights under any credit support that may from time to time be provided
in connection with this Agreement. The Defaulting Party shall indemnify and hold
the Non-Defaulting Party harmless from all reasonable costs and expenses,
including reasonable attorney fees, incurred in the exercise of any remedies
hereunder.
(i)    If an Event of Default has occurred and is continuing, the Non-Defaulting
Party may, without limitation on its rights under this Section, set off amounts
which the Defaulting Party owes to it against any amounts which it owes to the
Defaulting Party (whether hereunder, under any other contract or agreement or
otherwise and whether or not then due).
(j)    The Parties acknowledge and agree that this Agreement is intended to be a
“master netting agreement” as such term is defined in section 101(38A) of the
Bankruptcy Code.
ARTICLE 19    

SETTLEMENT AT TERMINATION
19.1    Upon expiration or termination of this Agreement for any reason other
than as a result of an Event of Default (in which case the Expiration Date (or
any other date that may be agreed by the parties) shall be the “Termination
Date”), the Parties covenant and agree to proceed

52
NY2- 672959

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



as provided in this Article 19; provided that (x) this Agreement shall continue
in effect following any Termination Date until all obligations are finally
settled as contemplated by this Article 19 and (y) the provisions of this
Article 19 shall in no way limit the rights and remedies which the
Non-Defaulting Party may have as a result of an Event of Default, whether
pursuant to Article 18 above or otherwise:
(k)    If any Procurement Contract does not either (i) by its terms (or the
terms under which it was originally assigned to Aron) automatically become
assigned (or reassigned) to the Company on and as of the Termination Date in a
manner which releases Aron from all obligations thereunder for all periods
following the Termination Date or (ii) by its terms, expire or terminate on and
as of the Termination Date, then the Parties shall promptly negotiate and enter
into, with each of the then existing Third Party Suppliers, assignments,
assumptions and/or such other documentation, in form and substance reasonably
satisfactory to the Parties, pursuant to which, as of the Termination Date,
(i) such Procurement Contract shall be assigned (or reassigned) to the Company
or shall be terminated, (ii) all rights and obligations of Aron under each of
the then outstanding Procurement Contracts shall be assigned to the Company,
(iii) the Company shall assume all of such obligations to be paid or performed
following such termination, and (iv) Aron shall be released by such Third Party
Suppliers and the Company from any further obligations thereunder. In connection
with the assignment or reassignment of any Procurement Contract, the Parties
shall endeavor, in a commercially reasonable manner, to facilitate the
transitioning of the supply and payment arrangements, including any change in
payment terms, under the relevant Procurement Contracts so as to prevent any
material disruption in the supply of Crude Oil thereunder.
(l)    If, pursuant to the Marketing and Sales Agreement, any sales commitments
are outstanding which, by their terms, extend beyond the Termination Date, then
the Parties shall promptly negotiate and enter into, with each of the purchasers
thereunder, assignments, assumptions and/or such other documentation, in form
and substance reasonably satisfactory to the Parties, pursuant to which, as of
the Termination Date, (i) such sales commitment shall be assigned (or
reassigned) to the Company or shall be terminated, (ii) all rights and
obligations of Aron with respect to each then outstanding sales commitment shall
be assigned to the Company, (iii) the Company shall assume all of such
obligations to be paid or performed following such termination, and (iv) Aron
shall be released by the purchasers thereunder and the Company from any further
obligations with respect to such sales commitments. In connection with the
assignment or reassignment of any Procurement Contract, the Parties shall
endeavor, in a commercially reasonable manner, to facilitate the transitioning
of the Product marketing and sales arrangements so as to prevent any material
disruption in the distribution of Products from the Refinery.
(m)    In the event that Aron has become a party to any other third party
service contract in connection with this Agreement and the transactions
contemplated

53
NY2- 672959

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



hereby, including any pipeline, terminalling, storage and shipping arrangement
(an “Ancillary Contract”) and such Ancillary Contract does not by its terms
expire or terminate on and as of the Termination Date, then the Parties shall
promptly negotiate and enter into with each service provider thereunder such
instruments or other documentation, in form and substance reasonably
satisfactory to the Parties, pursuant to which as of the Termination Date (i)
such Ancillary Contract shall be assigned to the Company or shall be terminated,
(ii) all rights and obligations of Aron with respect to each then outstanding
Ancillary Contract shall be assigned to the Company, (iii) the Company shall
assume all of such obligations to be paid or performed following such
termination, and (iv) Aron shall be released by the third party service
providers thereunder and the Company from any further obligations with respect
to such Ancillary Contract.
(n)    The Parties shall enter into the Step-Out Inventory Sales Agreement,
pursuant to which the volume of Crude Oil and Products in the Storage Tanks
shall be purchased and transferred as contemplated therein. The Crude Oil
volumes measured by the Independent Inspector at the Termination Date and
recorded in the Independent Inspector’s final inventory report shall be the
“Termination Date Crude Oil Volumes” for the purposes of this Agreement and the
Product volumes measured by the Independent Inspector at the Termination Date
and recorded in the Independent Inspector’s final inventory report shall be the
“Termination Date Product Volumes” for purposes of this Agreement, and such
Termination Date Crude Oil Volumes and Termination Date Product Volumes shall
collectively be referred to as the “Termination Date Volumes”.
(o)    Aron shall promptly reconcile and determine the Termination Amount
pursuant to Section 19.2. The Parties shall promptly exchange all information
necessary to determine the estimates and final calculations contemplated by
Section 19.2.
(p)    Aron shall have no further obligation to purchase and shall not purchase
or pay for Crude Oil or Products, or incur any such purchase obligations on and
after the Termination Date. Except as may be required for Aron to fulfill its
obligations hereunder until the Termination Date or during any obligatory notice
period pursuant to any Procurement Contract, Aron shall not be obligated to
purchase, take title to or pay for any Crude Oil or Products following the
Termination Date or such earlier date as the Parties may determine in connection
with the transitioning of such supply arrangements to the Company.
Notwithstanding anything to the contrary herein, no Delivery Date shall occur
later than the calendar day immediately preceding the Termination Date.
19.2    Termination Amount.
(a)    The “Termination Amount” shall equal:

54
NY2- 672959

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



(i)    the Termination Date Purchase Value, which is the aggregate amount
payable to Aron under the Step-Out Inventory Sales Agreement, plus
(ii)    all unpaid amounts payable hereunder by the Company to Aron in respect
of Crude Oil delivered on or prior to the Termination Date, plus
(iii)    all Ancillary Costs incurred through the Termination Date that have not
yet been paid or reimbursed by the Company, plus
(iv)    in the case of an agreed early termination, the amount reasonably
determined by Aron as the breakage costs it incurred in connection with the
termination, unwinding or redeploying of all Related Hedges as a result of such
early termination, plus
(v)    the aggregate amount due under Section 10.2(a) hereof, calculated as of
the Termination Date with such date being the final day of the last monthly
period for which such calculations are to be made under this Agreement; provided
that, if such amount under Section 10.2(a) is due to Aron, then such amount will
be included in this Termination Amount as a positive number and if such amount
under Section 10.2(a) is due to the Company, then such amount will be included
in this Termination Amount as a negative number;
(vi)    any FIFO Balance Final Settlement that is determined to be due pursuant
to Schedule N hereto; provided that, if such FIFO Balance Final Settlement is
due to Aron, then such amount will be included in this Termination Amount as a
positive number and if such amount under Section 10.2(a) would be due to the
Company, then such amount will be included in this Termination Amount as a
negative number;
(vii)    all unpaid amounts payable hereunder by Aron to the Company in respect
of Product delivered on or prior to the Termination Date, minus
(viii)    all amounts due from Aron to the Company under the Marketing and Sales
Agreement for services provided up to the Termination Date, minus
(ix)    the amount of the Deferred Portion.
All of the foregoing amounts shall be aggregated or netted to a single
liquidated amount owing from one Party to the other. If the Termination Amount
is a positive number, it shall be due to Aron and if it is a negative number,
the absolute value thereof shall be due to the Company.


(b)    The Parties acknowledge that one or more of the components of the
Termination Amount will not able to be definitively determined by the
Termination Date and therefore agree that Aron shall, in a commercially
reasonable manner, estimate each of such components and use such estimated
components to determine an estimate of the Termination Amount (the “Estimated
Termination Amount”) plus such additional amount which Aron shall reasonably
determine (the “Termination Holdback Amount”); provided that the Termination
Holdback Amount shall not exceed the Deferred Portion and shall be added to the
Estimated Termination Amount

55
NY2- 672959

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



as an amount due to Aron. Without limiting the generality of the foregoing, the
Parties agree that the amount due under Section 19.2(a)(i) above shall be
estimated by Aron in the same manner and using the same methodology as it used
in preparing the Estimated Commencement Date Value, but applying the Step-Out
Prices as indicated on Schedule B hereto and other price terms provided for
herein with respect to the purchase of the Termination Date Volumes. Aron shall
use its commercially reasonable efforts to prepare, and provide the Company
with, an initial Estimated Termination Amount, together with appropriate
supporting documentation, at least five (5) Business Days prior to the
Termination Date. To the extent reasonably practicable, Aron shall endeavor to
update its calculation of the Estimated Termination Amount by no later than
12:00 noon CPT on the Business Day prior to the Termination Date. If Aron is
able to provide such updated amount, that amount shall constitute the Estimated
Termination Amount and shall be due and payable by no later than 5:00 p.m. CPT
on the Business Day preceding the Termination Date. Otherwise, the initial
Estimated Termination Amount shall be the amount payable on the Termination
Date. If the Estimated Termination Amount is a positive number, it shall be due
to Aron and if it is a negative number, the absolute value thereof shall be due
to the Company.
(c)    Aron shall prepare, and provide the Company with, (i) a statement showing
the calculation, as of the Termination Date, of the Termination Amount, (ii) a
statement (the “Termination Reconciliation Statement”) reconciling the
Termination Amount with the sum of the Estimated Termination Amount pursuant to
Section 19.2(b) and the Termination Holdback Amount and indicating any amount
remaining to be paid by one party to the other as a result of such
reconciliation. Within one (1) Business Day after receiving the Termination
Reconciliation Statement and the related supporting documentation, the Parties
will make any and all payments required pursuant thereto. Promptly after
receiving such payment, Aron shall cause any filing or recording of any Uniform
Commercial Code financing forms to be terminated.
19.3    Transition Services. To the extent necessary to facilitate the
transition to the Purchasers of the storage and transportation rights and status
contemplated hereby, each Party shall take such additional actions, execute such
further instruments and provide such additional assistance as the other Party
may from time to time reasonably request for such purposes.
ARTICLE 20    

INDEMNIFICATION
20.1    To the fullest extent permitted by Applicable Law and except as
specified otherwise elsewhere in the Transaction Documents, Aron shall defend,
indemnify and hold harmless the Company, its Affiliates, and their directors,
officers, employees, representatives, agents and contractors for and against any
Liabilities directly or indirectly arising out of (i) any breach by Aron of any
covenant or agreement contained herein or made in connection herewith or any
representation or warranty of Aron made herein or in connection herewith proving
to be false or misleading, (ii)

56
NY2- 672959

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



any failure by Aron to comply with or observe any Applicable Law, (iii) Aron’s
negligence or willful misconduct, or (iv) injury, disease, or death of any
person or damage to or loss of any property, fine or penalty, any of which is
caused by Aron or its employees, representatives, agents or contractors in
exercising any rights or performing any obligations hereunder or in connection
herewith, except to the extent that such injury, disease, death, or damage to or
loss of property was caused by the negligence or willful misconduct on the part
of the Company, its Affiliates or any of their respective employees,
representatives, agents or contractors.
20.2    To the fullest extent permitted by Applicable Law and except as
specified otherwise elsewhere in this Agreement, the Company shall defend,
indemnify and hold harmless Aron, its Affiliates, and their directors, officers,
employees, representatives, agents and contractors for and against any
Liabilities directly or indirectly arising out of (i) any breach by the Company
of any covenant or agreement contained herein or made in connection herewith or
any representation or warranty of the Company made herein or in connection
herewith proving to be false or misleading, including, without limitation the
Company’s obligation for payment of taxes pursuant to Section 14.1, (ii) the
Company’s transportation, handling, storage, refining or disposal of any Crude
Oil or the products thereof, (iii) the Company’s negligence or willful
misconduct, (iv) any failure by the Company to comply with or observe any
Applicable Law, or (v) injury, disease, or death of any person or damage to or
loss of any property, fine or penalty, any of which is caused by the Company or
its employees, representatives, agents or contractors in exercising any rights
or performing any obligations hereunder or in connection herewith, except to the
extent that such injury, disease, death, or damage to or loss of property was
caused by the negligence or willful misconduct on the part of Aron, its
Affiliates or any of their respective employees, representatives, agents or
contractors.
20.3    The Parties’ obligations to defend, indemnify, and hold each other
harmless under the terms of the Transaction Documents shall not vest any rights
in any third party (whether a Governmental Authority or private entity), nor
shall they be considered an admission of liability or responsibility for any
purposes other than those enumerated in the Transaction Documents.
20.4    Each Party agrees to notify the other as soon as practicable after
receiving notice of any claim or suit brought against it within the indemnities
of this Agreement, shall furnish to the other the complete details within its
knowledge and shall render all reasonable assistance requested by the other in
the defense; provided, that, the failure to give such notice shall not affect
the indemnification provided hereunder, except to the extent that the
indemnifying Party is materially adversely affected by such failure. Each Party
shall have the right but not the duty to participate, at its own expense, with
counsel of its own selection, in the defense and settlement thereof without
relieving the other of any obligations hereunder. Notwithstanding the foregoing,
an indemnifying Party shall not be entitled to assume responsibility for and
control of any judicial or administrative proceeding if such proceeding involves
an Event of Default by the indemnifying Party under this Agreement which shall
have occurred and be continuing.
ARTICLE 21    

LIMITATION ON DAMAGES

57
NY2- 672959

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



Unless otherwise expressly provided in this Agreement, the Parties’ liability
for damages is limited to direct, actual damages only (which include any amounts
determined under Article 18) and neither Party shall be liable for specific
performance, lost profits or other business interruption damages, or special,
consequential, incidental, punitive, exemplary or indirect damages, in tort,
contract or otherwise, of any kind, arising out of or in any way connected with
the performance, the suspension of performance, the failure to perform, or the
termination of this Agreement; provided, however, that, such limitation shall
not apply with respect to (i) any third party claim for which indemnification is
available under this Agreement or (ii) any breach of Article 23. Each Party
acknowledges the duty to mitigate damages hereunder.


ARTICLE 22    

AUDIT AND INSPECTION
22.1    During the Term of this Agreement each Party and its duly authorized
representatives, upon reasonable notice and during normal working hours, shall
have access to the accounting records and other documents maintained by the
other Party, or any of the other Party’s contractors and agents, which relate to
this Agreement; provided, that, neither this Section nor any other provision
hereof shall entitle the Company to have access to any records concerning any
hedges or offsetting transactions or other trading positions or pricing
information that may have been entered into with other parties or utilized in
connection with any transactions contemplated hereby or by any other Transaction
Document. The right to inspect or audit such records shall survive termination
of this Agreement for a period of two (2) years following the later of the
Termination Date. Each Party shall preserve, and shall cause all contractors or
agents to preserve, all of the aforesaid documents for a period of at least two
(2) years from the Termination Date.
ARTICLE 23    

CONFIDENTIALITY
23.1    In addition to the Company’s confidentiality obligations under the
Transaction Documents, the Parties agree that the specific terms and conditions
of this Agreement including any list of counterparties, the Transaction
Documents and the drafts of this Agreement exchanged by the Parties and any
information exchanged between the Parties, including calculations of any fees or
other amounts paid by the Company to Aron under this Agreement and all
information received by Aron from the Company relating to the costs of
operation, operating conditions, and other commercial information of the Company
not made available to the public, are confidential and shall not be disclosed to
any third party, except (i) as may be required by court order or Applicable Laws
or as requested by a Governmental Authority, (ii) to such Party’s or its
Affiliates’ employees, directors, shareholders, auditors, consultants, banks,
lenders, financial advisors and legal advisors, or (iii) to such Party’
insurance providers, solely for the purpose of procuring insurance coverage or
confirming the extent of existing insurance coverage; provided, that, prior to
any disclosure permitted by this clause (iii), such insurance providers shall
have agreed in writing to keep confidential any information or document subject
to this Section. The confidentiality obligations under this Agreement shall
survive termination of this Agreement for a period of two (2) years

58
NY2- 672959

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



following the Termination Date. The Parties shall be entitled to all remedies
available at law, or in equity, to enforce or seek relief in connection with the
confidentiality obligations contained herein.
23.2    In the case of disclosure covered by clause (i) of Section 23.1, to the
extent practicable and in conformance with the relevant court order, Applicable
Law or request, the disclosing Party shall notify the other Party in writing of
any proceeding of which it is aware which may result in disclosure.
23.3    Tax Disclosure. Notwithstanding anything herein to the contrary, the
Parties (and their respective employees, representatives or other agents) are
authorized to disclose to any person the U.S. federal and state income tax
treatment and tax structure of the transaction and all materials of any kind
(including tax opinions and other tax analyses) that are provided to the Parties
relating to that treatment and structure, without the Parties imposing any
limitation of any kind. However, any information relating to the tax treatment
and tax structure shall remain confidential (and the foregoing sentence shall
not apply) to the extent necessary to enable any person to comply with
securities laws. For this purpose, “tax structure” is limited to any facts that
may be relevant to that treatment.
ARTICLE 24    

GOVERNING LAW
24.1    This Agreement shall be governed by, construed and enforced under the
laws of the State of New York without giving effect to its conflicts of laws
principles that would require the application of the laws of another state.
24.2    Each of the Parties hereby irrevocably submits to the exclusive
jurisdiction of any federal or state court of competent jurisdiction situated in
the City of New York, (without recourse to arbitration unless both Parties agree
in writing), and to service of process by certified mail, delivered to the Party
at the address indicated in Article 26. Each Party hereby irrevocably waives, to
the fullest extent permitted by Applicable Law, any objection to personal
jurisdiction, whether on grounds of venue, residence or domicile.
24.3    Each party waives, to the fullest extent permitted by applicable law,
any right it may have to a trial by jury in respect of any proceedings relating
to this agreement.
ARTICLE 25    

ASSIGNMENT
25.1    This Agreement shall inure to the benefit of and be binding upon the
Parties hereto, their respective successors and permitted assigns.
25.2    The Company shall not assign this Agreement or its rights or interests
hereunder in whole or in part, or delegate its obligations hereunder in whole or
in part, without the express written consent of Aron. Aron may, without the
Company’s consent, assign and delegate all of Aron’s rights and obligations
hereunder to (i) any Affiliate of Aron, provided that the obligations of such
Affiliate

59
NY2- 672959

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



hereunder are guaranteed by The Goldman Sachs Group, Inc. or (ii) any
non-Affiliate Person that succeeds to all or substantially all of its assets and
business and assumes the Aron’s obligations hereunder, whether by contract,
operation of law or otherwise, provided that the creditworthiness of such
successor entity is equal or superior to the creditworthiness of Aron
immediately prior to such assignment. Any other assignment by Aron shall require
the Company’s consent.
25.3    Any attempted assignment in violation of this Article 26 shall be null
and void ab initio and the non-assigning Party shall have the right, without
prejudice to any other rights or remedies it may have hereunder or otherwise, to
terminate this Agreement effective immediately upon notice to the Party
attempting such assignment.
ARTICLE 26    

NOTICES
26.1    All invoices, notices, requests and other communications given pursuant
to this Agreement shall be in writing and sent by email or nationally recognized
overnight courier. A notice shall be deemed to have been received when
transmitted by email to the other Party’s email set forth in Schedule M, or on
the following Business Day if sent by nationally recognized overnight courier to
the other Party’s address set forth in Schedule M and to the attention of the
person or department indicated. A Party may change its address or email address
by giving written notice in accordance with this Section, which is effective
upon receipt.


ARTICLE 27    

NO WAIVER, CUMULATIVE REMEDIES
27.1    The failure of a Party hereunder to assert a right or enforce an
obligation of the other Party shall not be deemed a waiver of such right or
obligation. The waiver by any Party of a breach of any provision of, or Event of
Default or Potential Event of Default under, this Agreement shall not operate or
be construed as a waiver of any other breach of that provision or as a waiver of
any breach of another provision of, Event of Default or Potential Event of
Default under, this Agreement, whether of a like kind or different nature.
27.2    Each and every right granted to the Parties under this Agreement or
allowed it by law or equity shall be cumulative and may be exercised from time
to time in accordance with the terms thereof and Applicable Law.


ARTICLE 28    

NATURE OF THE TRANSACTION AND RELATIONSHIP OF PARTIES

60
NY2- 672959

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



28.1    This Agreement shall not be construed as creating a partnership,
association or joint venture between the Parties. It is understood that each
Party is an independent contractor with complete charge of its employees and
agents in the performance of its duties hereunder, and nothing herein shall be
construed to make such Party, or any employee or agent of the Company, an agent
or employee of the other Party.
28.2    Neither Party shall have the right or authority to negotiate, conclude
or execute any contract or legal document with any third person; to assume,
create, or incur any liability of any kind, express or implied, against or in
the name of the other; or to otherwise act as the representative of the other,
unless expressly authorized in writing by the other.
ARTICLE 29    

MISCELLANEOUS
29.1    If any Article, Section or provision of this Agreement shall be
determined to be null and void, voidable or invalid by a court of competent
jurisdiction, then for such period that the same is void or invalid, it shall be
deemed to be deleted from this Agreement and the remaining portions of this
Agreement shall remain in full force and effect.
29.2    The terms of this Agreement constitute the entire agreement between the
Parties with respect to the matters set forth in this Agreement, and no
representations or warranties shall be implied or provisions added in the
absence of a written agreement to such effect between the Parties. This
Agreement shall not be modified or changed except by written instrument executed
by the Parties’ duly authorized representatives.
29.3    No promise, representation or inducement has been made by either Party
that is not embodied in this Agreement or the Temporary Assignment, and neither
Party shall be bound by or liable for any alleged representation, promise or
inducement not so set forth.
29.4    Time is of the essence with respect to all aspects of each Party’s
performance of any obligations under this Agreement.
29.5    Nothing expressed or implied in this Agreement is intended to create any
rights, obligations or benefits under this Agreement in any person other than
the Parties and their successors and permitted assigns.
29.6    All audit rights, payment, confidentiality and indemnification
obligations and obligations under this Agreement shall survive the expiration or
termination of this Agreement.
29.7    This Agreement may be executed by the Parties in separate counterparts
and initially delivered by facsimile transmission or otherwise, with original
signature pages to follow, and all such counterparts shall together constitute
one and the same instrument.
29.8    All transactions hereunder are entered into in reliance on the fact this
Agreement and all such transactions constitute a single integrated agreement
between the Parties, and the Parties would not have otherwise entered into any
other transactions hereunder.

61
NY2- 672959

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



[Remainder of Page Intentionally Left Blank]



62
NY2- 672959

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



IN WITNESS WHEREOF, each Party hereto has caused this Agreement to be executed
by its duly authorized representative as of the date first above written.


J. ARON & COMPANY


By:    _______________________
Name:    _______________________
Title:    _______________________






ALON REFINING KROTZ SPRINGS, INC.


By:    _______________________
Name:    _______________________
Title:    _______________________







[Signature Page to Amended and Restated Supply and Offtake Agreement]
NY2-672959

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



SCHEDULE A

Products and Product Specifications





 
Product Group
Grades
Specifications and Testing Methodology
 
Finished Gasoline Products
M, V
(i)
 
Unfinished Gasoline Products
A , S, T
(i)
 
Gasoline Blendstocks
L or n/a
(i)
 
Jet Fuel
52 through 58
(i)
 
Existing Sales Contract:
 
 
 
LCO
n/a
Gravity - greater than 16
Flash - greater than 140 deg. F
Distillation - EP less then 700 deg. F
Sulfur - 1.5% Max
Nitrogen Blanketed
     
SRD (Heating Oil)
88 Grade
(i)
Bromine No. + 3 max
  
(i)Consistent with most recently published Colonial Pipeline specifications and
RVP schedules and from time to time, as otherwise mutually agreed.
 




Schedule A-1
NY2-672959

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



SCHEDULE B

Pricing Benchmarks


Group
 
Step-In Price
Weekly Price
Short Crude FIFO Price / Short Product FIFO Price
Long Crude FIFO Price / Long Product FIFO Price
Step-Out Price
GASOLINE
Averaging Mechanism
Arithmetic average of the 2 Trading Days ending with and including the
penultimate Trading Day of the month prior to the Commencement Date (May 26 & 27
of 2010)
Arithmetic average of the Trading Days in the relevant Production Week
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the 4 Trading Days ending with and including the
penultimate Trading Day of the month of the Termination Date (In the case of the
Initial Term, May 24, 25, 29, & 30 of 2012)
 
Reference Price
(The closing settlement prices on the New York Mercantile Exchange for the first
nearby New York Harbor Reformulated Gasoline Blendstock for Oxygen Blending
Contract minus (***) times (***)
(The closing settlement prices on the New York Mercantile Exchange for the first
nearby New York Harbor Reformulated Gasoline Blendstock for Oxygen Blending
Contract minus (***) times (***)
(The closing settlement prices on the New York Mercantile Exchange for the first
nearby New York Harbor Reformulated Gasoline Blendstock for Oxygen Blending
Contract minus (***) times (***)
(The closing settlement prices on the New York Mercantile Exchange for the first
nearby New York Harbor Reformulated Gasoline Blendstock for Oxygen Blending
Contract minus (***) times (***)
(The closing settlement prices on the New York Mercantile Exchange for the first
nearby New York Harbor Reformulated Gasoline Blendstock for Oxygen Blending
Contract minus (***) times (***)
 
 
 
 
 
 
 
JET
Averaging Mechanism
Arithmetic average of the 2 Trading Days ending with and including the
penultimate Trading Day of the month prior to the Commencement Date (May 26 & 27
of 2010)
Arithmetic average of the Trading Days in the relevant Production Week
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the 4 Trading Days ending with and including the
penultimate Trading Day of the month of the Termination Date (In the case of the
Initial Term, May 24, 25, 29, & 30 of 2012)
 
Reference Price
(The means of the daily quotations appearing in 'Platts US Marketscan' in the
section 'Distillates and blendstocks' under the heading 'Gulf Coast' - Pipeline'
for the 'Jet 54' quotation) times (***)
(The means of the daily quotations appearing in 'Platts US Marketscan' in the
section 'Distillates and blendstocks' under the heading 'Gulf Coast' - Pipeline'
for the 'Jet 54' quotation) times (***)
(The means of the daily quotations appearing in 'Platts US Marketscan' in the
section 'Distillates and blendstocks' under the heading 'Gulf Coast' - Pipeline'
for the 'Jet 54' quotation) times (***)
(The means of the daily quotations appearing in 'Platts US Marketscan' in the
section 'Distillates and blendstocks' under the heading 'Gulf Coast' - Pipeline'
for the 'Jet 54' quotation) times (***)
(The means of the daily quotations appearing in 'Platts US Marketscan' in the
section 'Distillates and blendstocks' under the heading 'Gulf Coast' - Pipeline'
for the 'Jet 54' quotation) times (***)
 
 
 
 
 
 
 


Schedule B-1
NY2-672959

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



Group
 
Step-In Price
Weekly Price
Short Crude FIFO Price / Short Product FIFO Price
Long Crude FIFO Price / Long Product FIFO Price
Step-Out Price
CATFEED
Averaging Mechanism
Arithmetic average of the 2 Trading Days ending with and including the
penultimate Trading Day of the month prior to the Commencement Date (May 26 & 27
of 2010)
Arithmetic average of the Trading Days in the relevant Production Week
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the 4 Trading Days ending with and including the
penultimate Trading Day of the month of the Termination Date (In the case of the
Initial Term, May 24, 25, 29, & 30 of 2012)
 
Reference Price
(***) * Nymex RBOB * (***) + (***) * USGC ULSD * (***) - (***) / barrel, where
Nymex RBOB is defined as "The closing settlement prices on the New York
Mercantile Exchange for the Nearby New York Harbor Reformulated Gasoline
Blendstock for Oxygen Blending Contract" and USGC ULSD is defined as "Arithmetic
average of the means of the daily quotations appearing in Platt's US Marketscan
in the section GULF COAST under the heading Distillates and blendstocks for the
Ultra low sulfur diesel-Pipeline quotation"
(***) * Nymex RBOB * (***) + (***) * USGC ULSD * (***) - (***) / barrel, where
Nymex RBOB is defined as "The closing settlement prices on the New York
Mercantile Exchange for the Nearby New York Harbor Reformulated Gasoline
Blendstock for Oxygen Blending Contract" and USGC ULSD is defined as "Arithmetic
average of the means of the daily quotations appearing in Platt's US Marketscan
in the section GULF COAST under the heading Distillates and blendstocks for the
Ultra low sulfur diesel-Pipeline quotation"
(***) * Nymex RBOB * (***) + (***) * USGC ULSD * (***) - (***) / barrel, where
Nymex RBOB is defined as "The closing settlement prices on the New York
Mercantile Exchange for the Nearby New York Harbor Reformulated Gasoline
Blendstock for Oxygen Blending Contract" and USGC ULSD is defined as "Arithmetic
average of the means of the daily quotations appearing in Platt's US Marketscan
in the section GULF COAST under the heading Distillates and blendstocks for the
Ultra low sulfur diesel-Pipeline quotation"
(***) * Nymex RBOB * (***) + (***) * USGC ULSD * (***) - (***) / barrel, where
Nymex RBOB is defined as "The closing settlement prices on the New York
Mercantile Exchange for the Nearby New York Harbor Reformulated Gasoline
Blendstock for Oxygen Blending Contract" and USGC ULSD is defined as "Arithmetic
average of the means of the daily quotations appearing in Platt's US Marketscan
in the section GULF COAST under the heading Distillates and blendstocks for the
Ultra low sulfur diesel-Pipeline quotation"
(***) * Nymex RBOB * (***) + (***) * USGC ULSD * (***) - (***) / barrel, where
Nymex RBOB is defined as "The closing settlement prices on the New York
Mercantile Exchange for the Nearby New York Harbor Reformulated Gasoline
Blendstock for Oxygen Blending Contract" and USGC ULSD is defined as "Arithmetic
average of the means of the daily quotations appearing in Platt's US Marketscan
in the section GULF COAST under the heading Distillates and blendstocks for the
Ultra low sulfur diesel-Pipeline quotation"
 
 
 
 
 
 
 
CRUDE
Averaging Mechanism
Arithmetic average of the 2 Trading Days ending with and including the
penultimate Trading Day of the month prior to the Commencement Date (May 26 & 27
of 2010)
Arithmetic average of the closing settlement prices for each calendar day in the
relevant Production Week. For each calendar day that is not a Trading Day (i.e.
weekends and holidays), the closing settlement price shall be deemed to be the
closing settlement price for the immediately preceding Trading Day.
Arithmetic average of the Trading Days in the applicable calendar month
Base Price
Arithmetic average of the 4 Trading Days ending with and including the
penultimate Trading Day of the month of the Termination Date (In the case of the
Initial Term, May 24, 25, 29, & 30 of 2012)


Schedule B-2
NY2-672959

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



Group
 
Step-In Price
Weekly Price
Short Crude FIFO Price / Short Product FIFO Price
Long Crude FIFO Price / Long Product FIFO Price
Step-Out Price
 
Reference Price
The closing settlement prices on the New York Mercantile Exchange for the first
nearby Light Crude Futures Contract plus (***) / barrel
Applicable Grade Differential and Roll Component from the Procurement Contract
plus the closing settlement prices on the New York Mercantile Exchange for the
first nearby Light Crude Futures Contract
The closing settlement prices on the New York Mercantile Exchange for the first
nearby Light Crude Futures Contract
Base Price
The closing settlement prices on the New York Mercantile Exchange for the first
nearby Light Crude Futures Contract plus (***) / barrel
 
 
 
 
 
 
 
SLOP
Averaging Mechanism
Arithmetic average of the 2 Trading Days ending with and including the
penultimate Trading Day of the month prior to the Commencement Date (May 26 & 27
of 2010)
Arithmetic average of the Trading Days in the relevant Production Week
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the 4 Trading Days ending with and including the
penultimate Trading Day of the month of the Termination Date (In the case of the
Initial Term, May 24, 25, 29, & 30 of 2012)
 
Reference Price
The closing settlement prices on the New York Mercantile Exchange for the first
nearby Light Crude Futures Contract minus (***) / barrel
The closing settlement prices on the New York Mercantile Exchange for the first
nearby Light Crude Futures Contract minus (***) / barrel
The closing settlement prices on the New York Mercantile Exchange for the first
nearby Light Crude Futures Contract minus (***) / barrel
The closing settlement prices on the New York Mercantile Exchange for the first
nearby Light Crude Futures Contract minus (***) / barrel
The closing settlement prices on the New York Mercantile Exchange for the first
nearby Light Crude Futures Contract minus (***) / barrel
 
 
 
 
 
 
 
SLURRY
Averaging Mechanism
Arithmetic average of the 2 Trading Days ending with and including the
penultimate Trading Day of the month prior to the Commencement Date (May 26 & 27
of 2010)
Arithmetic average of the Trading Days in the relevant Production Week
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the 4 Trading Days ending with and including the
penultimate Trading Day of the month of the Termination Date (In the case of the
Initial Term, May 24, 25, 29, & 30 of 2012)
 
Reference Price
Arithmetic average of the means of the daily quotations appearing in 'Platts US
Marketscan' under the heading 'GULF COAST' in the section 'Residual fuel
($/bbl)' for the No. 6 3.0% quotation minus (***) / barrel
Arithmetic average of the means of the daily quotations appearing in 'Platts US
Marketscan' under the heading 'GULF COAST' in the section 'Residual fuel
($/bbl)' for the No. 6 3.0% quotation minus (***) / barrel
Arithmetic average of the means of the daily quotations appearing in 'Platts US
Marketscan' under the heading 'GULF COAST' in the section 'Residual fuel
($/bbl)' for the No. 6 3.0% quotation minus (***) / barrel
Arithmetic average of the means of the daily quotations appearing in 'Platts US
Marketscan' under the heading 'GULF COAST' in the section 'Residual fuel
($/bbl)' for the No. 6 3.0% quotation minus (***) / barrel
Arithmetic average of the means of the daily quotations appearing in 'Platts US
Marketscan' under the heading 'GULF COAST' in the section 'Residual fuel
($/bbl)' for the No. 6 3.0% quotation minus (***) / barrel
 
 
 
 
 
 
 


Schedule B-3
NY2-672959

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



Group
 
Step-In Price
Weekly Price
Short Crude FIFO Price / Short Product FIFO Price
Long Crude FIFO Price / Long Product FIFO Price
Step-Out Price
DIESEL
Averaging Mechanism
Arithmetic average of the 2 Trading Days ending with and including the
penultimate Trading Day of the month prior to the Commencement Date (May 26 & 27
of 2010)
Arithmetic average of the Trading Days in the relevant Production Week
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the 4 Trading Days ending with and including the
penultimate Trading Day of the month of the Termination Date (In the case of the
Initial Term, May 24, 25, 29, & 30 of 2012)
 
Reference Price
(Arithmetic average of the means of the daily quotations appearing in Platt's US
Marketscan in the section GULF COAST under the heading Distillates and
blendstocks for the Ultra low sulfur diesel-Pipeline quotation minus (***) /
gallon) times (***)
(Arithmetic average of the means of the daily quotations appearing in Platt's US
Marketscan in the section GULFCOAST under the heading Distillates and
blendstocks for the Ultra low sulfur diesel-Pipeline quotation minus (***) /
gallon) times (***)
(Arithmetic average of the means of the daily quotations appearing in Platt's US
Marketscan in the section GULF COAST under the heading Distillates and
blendstocks for the Ultra low sulfur diesel-Pipeline quotation minus (***) /
gallon) times (***)
(Arithmetic average of the means of the daily quotations appearing in Platt's US
Marketscan in the section GULF COAST under the heading Distillates and
blendstocks for the Ultra low sulfur diesel-Pipeline quotation minus (***) /
gallon) times (***)
(Arithmetic average of the means of the daily quotations appearing in Platt's US
Marketscan in the section GULF COAST under the heading Distillates and
blendstocks for the Ultra low sulfur diesel-Pipeline quotation minus (***) /
gallon) times (***)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*Note: Trading Day means any day that the New York Mercantile Exchange is open
 
 










Schedule B-4
NY2-672959

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



SCHEDULE C

Monthly True-up Amounts




I. For purposes of determining the Monthly Crude Oil True-up Amount, the
following terms shall have the meanings specified below:
“Gross Monthly Crude Oil Value” (denoted as “R”) means, for any month, the
result of the following formula (with each variable determined with respect to
such month):
R = F + I + K + M + S
Where:
“F” represents the FIFO Sales Value from the Prior Month, computed as the
product of the FIFO Sales Price from Prior Month and FIFO Sales Volume from
Prior Month
“I” represent the Sales for Current Month Value of such month,
“K” represents the Short Crude FIFO Value as of the end of such month, and
“M” represents the Monthly Aron Fee for such month.
“S” represents the Other Crude Fee for such month.
“FIFO Sales Price from Prior Month” (denoted as “F”) means the prior month price
associated with the prior month Short Crude FIFO Position or Long Crude FIFO
Position. If the prior month has a Short Crude FIFO Position then use that prior
month’s Short Crude FIFO Price. If the prior month has a Long Crude FIFO
Position then use that prior month’s Long Crude FIFO Price.
“Monthly Crude Oil True-up Amount” (denoted as “Z”) means, for any month, the
sum of the Gross Monthly Crude Oil Value for such month and the Aggregate Weekly
Supply Value for such month; provided that if such amount is positive it shall
represent an amount due to the Company and if such amount is negative, the
absolute value thereof shall represent an amount due to Aron.
“Sales for Current Month Volume” means, for any month, the greater of the
Adjusted Monthly Crude Sale Volume for such month and the Adjusted Target Crude
Sales Volume for such month.
“Sales for Current Month Value” (denoted as “I”) means, for any month, the
product of Sales for Current Month Volume and Sales for Current Month Price.
“Sales for Current Month Price” means, for any month, the price listed on
Schedule B hereto as the applicable Long FIFO Price for the current month.



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



“Actual Month End Crude Volume” (denoted as “B”) has the meaning specified in
Section 9.2(a). [Note: On the Termination Date, the Actual Month End Crude
Volume will be the Termination Date Crude Oil Volume]
“Actual Month Beginning Crude Volume” (denoted as “A”) means, for any month, the
Actual Month End Crude Volume for the immediately preceding month. [Note: On the
Commencement Date, the Actual Month Beginning Crude Volume will be the
Commencement Date Crude Oil Volume]
“Aggregate Crude Receipts” (denoted as “C”) means, for any month, the aggregate
quantity of Barrels of Crude Oil received by Aron at the Feedstock Delivery
Point during such month under Procurement Contracts.
“Monthly Crude Sales Volume” (denoted as “D”) means, for any month, the result
of the following formula (with each variable determined with respect to such
month):
(-1) x (A + C – B)
Where:
“A” represents the Actual Month Beginning Crude Volume for such month,
“C” represents the Aggregate Crude Receipts for such month, and
“B” represents the Actual Month End Crude Volume for such month.
“Target Crude Sales Volume” (denoted as “E”) means, for any month, the result of
the following formula (with each variable determined with respect to such
month):
T – A – C
Where:
“T” represents the Target Month End Crude Volume for such month,
“A” represents the Actual Month Beginning Crude Volume for such month, and
“C” represents Aggregate Crude Receipts for such month.
“FIFO Sales Volume from Prior Month” (denoted as “F”) means, for any month, the
result of the following formula (with each variable determined with respect to
such month):
(-1) x (K + L)
Where:
“K” represents the Short Crude FIFO Position as of the end of the prior month,
and



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



“L” represents the Long Crude FIFO Position as of the end of the prior month.
“Adjusted Monthly Crude Sales Volume” (denoted as “G”) means, for any month, the
result of the following formula (with each variable determined with respect to
such month):
D – F
Where:
“D” represents the Monthly Crude Sales Volume for such month, and
“F” represents the FIFO Sales Volume from Prior Month.
“Adjusted Target Crude Sales Volume” (denoted as “H”) means, for any month, the
result of the following formula (with each variable determined with respect to
such month):
E – F
Where:
“E” represents the Target Crude Sales Volume for such month, and
“F” represents the FIFO Sales Volume from Prior Month.
“Short Crude FIFO Position” (denoted as “K”) means, as of the end of any month,
the lesser of (i) zero and (ii) the result of the following formula (with each
variable determined with respect to such month):
D – E
Where:
“D” represents the Monthly Crude Sales Volume for such month, and
“E” represents the Target Crude Sales Volume for such month.
“Short Crude FIFO Price” means, for any month, the price listed in the matrix on
Schedule B hereto as the price applicable to a Short Crude FIFO Position.
“Short Crude FIFO Value” means, for any Short Crude FIFO Position and applicable
month, the product of such Short Crude FIFO Position and the Short Crude FIFO
Price for such month (which will be a negative number).
“Long Crude FIFO Position” (denoted as “L”) means, as of the end of any month,
the greater of (i) zero and (ii) the result of the following formula (with each
variable determined with respect to such month):
D – E



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



Where:
“D” represents the Monthly Crude Sales Volume for such month, and
“E” represents the Target Crude Sales Volume for such month.
“Long Crude FIFO Price” means, for any month, the price listed in the matrix on
Schedule B hereto as the price applicable to a Long Crude FIFO Position.
“Long Crude FIFO Value” means, for any Long Crude FIFO Position and applicable
month, the product of such Long Crude FIFO Position and the Long Crude FIFO
Price for such month.
“Monthly Aron Fee” (denoted as “M”) means, for any month, the product of (i) an
aggregate number of Barrels equal to the Monthly Crude Sales Volume for such
month and (ii) $0.20 per Barrel. [NOTE: need to limit this to Procurement
Contract sourced barrels]
“Other Crude Fee” (denoted as “S”) means, for any month, the product of:
(Y - C) x ($0.10) x (-1)
Where:
“Y” represents Total Crude Receipt Volumes, and
“C” represents Aggregate Crude Receipts for such month.
“Total Crude Receipts Volume” means, for any month, the total barrels received
by the Company as represented in the monthly sum of the receipt listed in the
daily Tank-Balance Volume Report used by the Company.
“Aggregate Weekly Supply Value” (denoted as “W”) means, for any month, the sum
of the Weekly Supply Values for all Production Weeks (or portions thereof)
included in such month, times -1 (negative one).
II. For purposes of determining the Aggregate Monthly Product Oil True-up
Amount, the following terms shall have the meanings specified below:
“Gross Monthly Product Value” (denoted as “R”) means, for any month and Product
Group, the result of the following formula (with each variable determined with
respect to such month):
R = F + I + L
Where:
“F” represents Product FIFO Purchase Value for Prior Month computed as the
product of the Product FIFO Purchase Price from Prior Month and Product FIFO
Purchase Volume from Prior Month,



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



“I” represents the product of (i) the applicable price listed on Schedule B and
(ii) the lesser of the Adjusted Monthly Product Purchase Volume for such month
and Product Group and the Adjusted Target Product Purchase Volume for such month
and Product Group, and
“L” represents Long Product FIFO Value as of the end of such month.
“Product FIFO Purchase Price for Prior Month” means, for any month, the price
listed on Schedule B with respect to the prior month as the price applicable to
Short or Long Product FIFO Positions.
“Monthly Product True-up Amount” (denoted as “Z”) means, for any month and
Product Group, the sum of Gross Monthly Product Value for such month and Product
Group and the Aggregate Weekly Product Value for such month and Product Group;
provided that if such amount is positive it shall represent an amount due to the
Company and if such amount is negative, the absolute value thereof shall
represent an amount due to Aron.
“Aggregate Monthly Product True-up Amount” means for any month, the sum of the
Monthly Product True-up Amount for such month and for all Product Groups;
provided that if such amount is positive it shall represent an amount due to the
Company and if such amount is negative, the absolute value thereof shall
represent an amount due to Aron.
“Actual Month End Product Volume” (denoted as “B”) has the meaning specified in
Section 9.2(a). [Note: On the Termination Date, the Actual Month End Product
Volume will be the Termination Date Product Volume]
“Actual Month Beginning Product Volume” (denoted as “A”) means, for any month
and Product Group, the Actual Month End Product Volume for the immediately
preceding month. [Note: On the Commencement Date, the Actual Month Beginning
Product Volume will be the Commencement Date Product Volume]
“Monthly Product Purchase Volume” (denoted as “D”) means, for any month and
Product Group, the result of the following formula (with each variable
determined with respect to such month):
B + C – A
Where:
“B” represents the Actual Month End Product Volume for such month and Product
Group,
“C” represents the Aggregate Product Sales for such month and Product Group, and
“A” represents the Actual Month Beginning Product Volume for such month and
Product Group.



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



“Target Product Purchase Volume” (denoted as “E”) means, for any month and
Product Group, the result of the following formula (with each variable
determined with respect to such month):
T + C – A
Where:
“T” represents the Target Month End Product Volume for such month and Product
Group,
“C” represents the Aggregate Product Sales for such month and Product Group, and
“A” represents the Actual Month Beginning Product Volume for such month and
Product Group.
“Product FIFO Purchase Volume for Prior Month” (denoted as “F”) means, for any
month, the result of the following formula (with each variable determined with
respect to such month):
(-1) x (K + L)
Where:
“K” represents the Short Product FIFO Position as of the end of the prior month,
and
“L” represents the Long Product FIFO Position as of the end of the prior month.
“Adjusted Monthly Product Purchase Volume” (denoted as “G”) means, for any month
and Product Group, the result of the following formula (with each variable
determined with respect to such month):
D – F
Where:
“D” represents the Monthly Product Purchase Volume for such month and Product
Group, and
“F” represents the Product FIFO Purchase Volume for Prior Month.
“Adjusted Target Product Purchase Volume” (denoted as “H”) means, for any month,
the result of the following formula (with each variable determined with respect
to such month):
E – F
Where:
“E” represents the Target Product Purchase Volume for such month and Product
Group, and



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



“F” represents the Product FIFO Purchase Volume for Prior Month.
“Short Product FIFO Position” (denoted as “K”) means, as of the end of any month
and for a particular Product Group, the lesser of (i) zero and (ii) the result
of the following formula (with each variable determined with respect to such
month):
D – E
Where:
“D” represents the Monthly Product Purchase Volume for such month and Product
Group, and
“E” represents the Target Product Purchase Volume for such month and Product
Group.
“Short Product FIFO Value” means, for any Short Product FIFO Position and
applicable month, the product of such Short Product FIFO Position and the price
listed on Schedule B hereto with respect to such month as the price applicable
to a Short Product FIFO Position.
“Long Product FIFO Position” (denoted as “L”) means, as of the end of any month
and for a particular Product Group, the greater of (i) zero and (ii) the result
of the following formula (with each variable determined with respect to such
month):
D – E
Where:
“D” represents the Monthly Product Purchase Volume for such month and Product
Group, and
“E” represents the Target Product Purchase Volume for such month and Product
Group.
“Long Product FIFO Value” means, for any Long Product FIFO Position and
applicable month, the product of such Long Product FIFO Position and the price
listed on Schedule B hereto with respect to such month as the price applicable
to a Long Product FIFO Position.
“Aggregate Product Sales” (denoted as “C”) means, for any month and Product
Group, the aggregate sales volume of all of such Product sold under Included and
Excluded Transactions pursuant to the Marketing and Sales Agreement.
“Aggregate Weekly Product Value” (denoted as “W”) means, for any month and
Product Group, the product of (i) – 1 (negative one ) and (ii) the sum of the
Weekly Product Values for such Product Group for all Production Weeks (or
portions thereof) included in such month.
NOTE: Below is an example of the computations contemplated by this Schedule C.
This example is not, and is not intended to be, an indication or prediction of
the actual results of the



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



computations under this Schedule C, but merely provides an illustration of the
manner in which computations are to be made.


(***)





--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.





SCHEDULE D

Operational Volume Range






Pricing Group
Minimum (net bbls)
Maximum (net bbls)
Gasoline
(***)
(***)
Jet
(***)
(***)
Catfeed
(***)
(***)
Crude
(***)
(***)
Slop
(***)
(***)
Slurry
(***)
(***)
Diesel
(***)
(***)








--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



SCHEDULE E

Tank List
Tank #
Rated Capacity (net bbls)
 
Tank #
Rated Capacity (net bbls)
80-10
80,000
 
80-4
80,000
100-2
100,000
 
80-7
80,000
150-1
150,000
 
100-6
100,000
55-2
55,000
 
80-5
80,000
80-9
80,000
 
100-4
100,000
80-2
80,000
 
100-5
100,000
80-1
80,000
 
125-1
125,000
55-9
55,000
 
80-8
80,000
55-10
55,000
 
8-01
8,000
55-3
55,000
 
02-5-1
5,000
30-7
30,000
 
16-3-02
3,000
55-5
55,000
 
80-6
80,000
55-7
55,000
 
30-3
30,000
15-1
15,000
 
55-1
55,000
55-4
55,000
 
100-1
100,000
12-2
12,000
 
80-15
80,000
15-2
15,000
 
80-13
80,000
30-8
30,000
 
10-6
10,000
30-5
30,000
 
30-4
30,000
30-6
30,000
 
55-11
55,000
55-6
55,000
 
55-12
55,000
55-8
55,000
 
80-11
80,000
150-2
150,000
 
80-12
80,000
10-1
10,000
 
80-3
80,000
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 












Schedule E-1
NY2-672959

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



SCHEDULE F

Insurance




KROTZ SPRINGS INSURANCE SCHEDULE (as of April 15, 2010)


Policy Type
Provider
Policy Limit
Policy Expiration
 
 
 
 
Commercial General Liability
Self Insured
(***)
July 31, 2010
 
 
 
 
Automobile Liability
ACE American Insurance Company
(***)
July 31, 2010
 
 
 
 
Workers’ Compensation & Employer’s Liability
ACE American Insurance Company
(***)
July 31, 2010
 
 
 
 
Wharfinger’s Liability
ACE American Insurance Company
(***)
July 31, 2010
 
 
 
 
Umbrella/Excess Liability
VARIOUS INSURANCE CARRIERS
(***)
July 31, 2010
 
 
 
 
Property Damage &
Business Interruption
VARIOUS INSURANCE CARRIERS
(***)
July 3, 2010
 
 
 
 
Pollution Legal Liability
American International Specialty Lines Insurance Company
(***)
June 30, 2018
 
 
 
 
Crime
Great American Insurance Company
(***)
August 31, 2010
 
 
 
 
Director’s & Officer’s Liability
US Specialty Insurance Company
(***)
August 31, 2010
Excess Director’s & Officer’s Liability
Federal Insurance Company
(***)
August 31, 2010
 
 
 
 
Employment Practices Liability
HCC Specialty Insurance Company
(***)
August 31, 2010
 
 
 
 
Fiduciary Liability
HCC Specialty Insurance Company
(***)
August 31, 2010
Excess Fiduciary Liability
Federal Insurance Company
(***)
August 31, 2010






Schedule F-1
NY2-672959

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



SCHEDULE G

Weekly Production and Invoice Schedule


Beginning of the Production Week
End of the Production Week
Receive data by 1pm CPT
Invoice Date
Payment Date
Tuesday, June 1, 2010
Monday, June 7, 2010
Tuesday, June 8, 2010
Wednesday, June 9, 2010
Friday, June 11, 2010
Tuesday, June 8, 2010
Monday, June 14, 2010
Tuesday, June 15, 2010
Wednesday, June 16, 2010
Friday, June 18, 2010
Tuesday, June 15, 2010
Monday, June 21, 2010
Tuesday, June 22, 2010
Wednesday, June 23, 2010
Friday, June 25, 2010
Tuesday, June 22, 2010
Monday, June 28, 2010
Tuesday, June 29, 2010
Wednesday, June 30, 2010
Friday, July 2, 2010
Tuesday, June 29, 2010
Monday, July 5, 2010
Wednesday, July 7, 2010
Thursday, July 8, 2010
Monday, July 12, 2010
Tuesday, July 6, 2010
Monday, July 12, 2010
Tuesday, July 13, 2010
Wednesday, July 14, 2010
Friday, July 16, 2010
Tuesday, July 13, 2010
Monday, July 19, 2010
Tuesday, July 20, 2010
Wednesday, July 21, 2010
Friday, July 23, 2010
Tuesday, July 20, 2010
Monday, July 26, 2010
Tuesday, July 27, 2010
Wednesday, July 28, 2010
Friday, July 30, 2010
Tuesday, July 27, 2010
Monday, August 2, 2010
Tuesday, August 3, 2010
Wednesday, August 4, 2010
Friday, August 6, 2010
Tuesday, August 3, 2010
Monday, August 9, 2010
Tuesday, August 10, 2010
Wednesday, August 11, 2010
Friday, August 13, 2010
Tuesday, August 10, 2010
Monday, August 16, 2010
Tuesday, August 17, 2010
Wednesday, August 18, 2010
Friday, August 20, 2010
Tuesday, August 17, 2010
Monday, August 23, 2010
Tuesday, August 24, 2010
Wednesday, August 25, 2010
Friday, August 27, 2010
Tuesday, August 24, 2010
Monday, August 30, 2010
Tuesday, August 31, 2010
Wednesday, September 1, 2010
Friday, September 3, 2010
Tuesday, August 31, 2010
Monday, September 6, 2010
Wednesday, September 8, 2010
Thursday, September 9, 2010
Monday, September 13, 2010
Tuesday, September 7, 2010
Monday, September 13, 2010
Tuesday, September 14, 2010
Wednesday, September 15, 2010
Friday, September 17, 2010
Tuesday, September 14, 2010
Monday, September 20, 2010
Tuesday, September 21, 2010
Wednesday, September 22, 2010
Friday, September 24, 2010
Tuesday, September 21, 2010
Monday, September 27, 2010
Tuesday, September 28, 2010
Wednesday, September 29, 2010
Friday, October 1, 2010
Tuesday, September 28, 2010
Monday, October 4, 2010
Tuesday, October 5, 2010
Wednesday, October 6, 2010
Friday, October 8, 2010
Tuesday, October 5, 2010
Monday, October 11, 2010
Tuesday, October 12, 2010
Wednesday, October 13, 2010
Friday, October 15, 2010
Tuesday, October 12, 2010
Monday, October 18, 2010
Tuesday, October 19, 2010
Wednesday, October 20, 2010
Friday, October 22, 2010
Tuesday, October 19, 2010
Monday, October 25, 2010
Tuesday, October 26, 2010
Wednesday, October 27, 2010
Friday, October 29, 2010
Tuesday, October 26, 2010
Monday, November 1, 2010
Tuesday, November 2, 2010
Wednesday, November 3, 2010
Friday, November 5, 2010
Tuesday, November 2, 2010
Monday, November 8, 2010
Tuesday, November 9, 2010
Wednesday, November 10, 2010
Friday, November 12, 2010
Tuesday, November 9, 2010
Monday, November 15, 2010
Tuesday, November 16, 2010
Wednesday, November 17, 2010
Friday, November 19, 2010


Schedule G-1
NY2-672959

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



Beginning of the Production Week
End of the Production Week
Receive data by 1pm CPT
Invoice Date
Payment Date
Tuesday, November 16, 2010
Monday, November 22, 2010
Tuesday, November 23, 2010
Wednesday, November 24, 2010
Monday, November 29, 2010
Tuesday, November 23, 2010
Monday, November 29, 2010
Tuesday, November 30, 2010
Wednesday, December 1, 2010
Friday, December 3, 2010
Tuesday, November 30, 2010
Monday, December 6, 2010
Tuesday, December 7, 2010
Wednesday, December 8, 2010
Friday, December 10, 2010
Tuesday, December 7, 2010
Monday, December 13, 2010
Tuesday, December 14, 2010
Wednesday, December 15, 2010
Friday, December 17, 2010
Tuesday, December 14, 2010
Monday, December 20, 2010
Tuesday, December 21, 2010
Wednesday, December 22, 2010
Monday, December 27, 2010
Tuesday, December 21, 2010
Monday, December 27, 2010
Tuesday, December 28, 2010
Wednesday, December 29, 2010
Monday, January 3, 2011
Tuesday, December 28, 2010
Monday, January 3, 2011
Tuesday, January 4, 2011
Wednesday, January 5, 2011
Friday, January 7, 2011
Tuesday, January 4, 2011
Monday, January 10, 2011
Tuesday, January 11, 2011
Wednesday, January 12, 2011
Friday, January 14, 2011
Tuesday, January 11, 2011
Monday, January 17, 2011
Tuesday, January 18, 2011
Wednesday, January 19, 2011
Friday, January 21, 2011
Tuesday, January 18, 2011
Monday, January 24, 2011
Tuesday, January 25, 2011
Wednesday, January 26, 2011
Friday, January 28, 2011
Tuesday, January 25, 2011
Monday, January 31, 2011
Tuesday, February 1, 2011
Wednesday, February 2, 2011
Friday, February 4, 2011
Tuesday, February 1, 2011
Monday, February 7, 2011
Tuesday, February 8, 2011
Wednesday, February 9, 2011
Friday, February 11, 2011
Tuesday, February 8, 2011
Monday, February 14, 2011
Tuesday, February 15, 2011
Wednesday, February 16, 2011
Friday, February 18, 2011
Tuesday, February 15, 2011
Monday, February 21, 2011
Tuesday, February 22, 2011
Wednesday, February 23, 2011
Friday, February 25, 2011
Tuesday, February 22, 2011
Monday, February 28, 2011
Tuesday, March 1, 2011
Wednesday, March 2, 2011
Friday, March 4, 2011
Tuesday, March 1, 2011
Monday, March 7, 2011
Tuesday, March 8, 2011
Wednesday, March 9, 2011
Friday, March 11, 2011
Tuesday, March 8, 2011
Monday, March 14, 2011
Tuesday, March 15, 2011
Wednesday, March 16, 2011
Friday, March 18, 2011
Tuesday, March 15, 2011
Monday, March 21, 2011
Tuesday, March 22, 2011
Wednesday, March 23, 2011
Friday, March 25, 2011
Tuesday, March 22, 2011
Monday, March 28, 2011
Tuesday, March 29, 2011
Wednesday, March 30, 2011
Friday, April 1, 2011
Tuesday, March 29, 2011
Monday, April 4, 2011
Tuesday, April 5, 2011
Wednesday, April 6, 2011
Friday, April 8, 2011
Tuesday, April 5, 2011
Monday, April 11, 2011
Tuesday, April 12, 2011
Wednesday, April 13, 2011
Friday, April 15, 2011
Tuesday, April 12, 2011
Monday, April 18, 2011
Tuesday, April 19, 2011
Wednesday, April 20, 2011
Monday, April 25, 2011
Tuesday, April 19, 2011
Monday, April 25, 2011
Tuesday, April 26, 2011
Wednesday, April 27, 2011
Friday, April 29, 2011
Tuesday, April 26, 2011
Monday, May 2, 2011
Tuesday, May 3, 2011
Wednesday, May 4, 2011
Friday, May 6, 2011
Tuesday, May 3, 2011
Monday, May 9, 2011
Tuesday, May 10, 2011
Wednesday, May 11, 2011
Friday, May 13, 2011
Tuesday, May 10, 2011
Monday, May 16, 2011
Tuesday, May 17, 2011
Wednesday, May 18, 2011
Friday, May 20, 2011


Schedule G-2
NY2-672959

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



Beginning of the Production Week
End of the Production Week
Receive data by 1pm CPT
Invoice Date
Payment Date
Tuesday, May 17, 2011
Monday, May 23, 2011
Tuesday, May 24, 2011
Wednesday, May 25, 2011
Friday, May 27, 2011
Tuesday, May 24, 2011
Monday, May 30, 2011
Wednesday, June 1, 2011
Thursday, June 2, 2011
Monday, June 6, 2011
Tuesday, May 31, 2011
Monday, June 6, 2011
Tuesday, June 7, 2011
Wednesday, June 8, 2011
Friday, June 10, 2011
Tuesday, June 7, 2011
Monday, June 13, 2011
Tuesday, June 14, 2011
Wednesday, June 15, 2011
Friday, June 17, 2011
Tuesday, June 14, 2011
Monday, June 20, 2011
Tuesday, June 21, 2011
Wednesday, June 22, 2011
Friday, June 24, 2011
Tuesday, June 21, 2011
Monday, June 27, 2011
Tuesday, June 28, 2011
Wednesday, June 29, 2011
Friday, July 1, 2011
Tuesday, June 28, 2011
Monday, July 4, 2011
Wednesday, July 6, 2011
Thursday, July 7, 2011
Monday, July 11, 2011
Tuesday, July 5, 2011
Monday, July 11, 2011
Tuesday, July 12, 2011
Wednesday, July 13, 2011
Friday, July 15, 2011
Tuesday, July 12, 2011
Monday, July 18, 2011
Tuesday, July 19, 2011
Wednesday, July 20, 2011
Friday, July 22, 2011
Tuesday, July 19, 2011
Monday, July 25, 2011
Tuesday, July 26, 2011
Wednesday, July 27, 2011
Friday, July 29, 2011
Tuesday, July 26, 2011
Monday, August 1, 2011
Tuesday, August 2, 2011
Wednesday, August 3, 2011
Friday, August 5, 2011
Tuesday, August 2, 2011
Monday, August 8, 2011
Tuesday, August 9, 2011
Wednesday, August 10, 2011
Friday, August 12, 2011
Tuesday, August 9, 2011
Monday, August 15, 2011
Tuesday, August 16, 2011
Wednesday, August 17, 2011
Friday, August 19, 2011
Tuesday, August 16, 2011
Monday, August 22, 2011
Tuesday, August 23, 2011
Wednesday, August 24, 2011
Friday, August 26, 2011
Tuesday, August 23, 2011
Monday, August 29, 2011
Tuesday, August 30, 2011
Wednesday, August 31, 2011
Friday, September 2, 2011
Tuesday, August 30, 2011
Monday, September 5, 2011
Wednesday, September 7, 2011
Thursday, September 8, 2011
Monday, September 12, 2011
Tuesday, September 6, 2011
Monday, September 12, 2011
Tuesday, September 13, 2011
Wednesday, September 14, 2011
Friday, September 16, 2011
Tuesday, September 13, 2011
Monday, September 19, 2011
Tuesday, September 20, 2011
Wednesday, September 21, 2011
Friday, September 23, 2011
Tuesday, September 20, 2011
Monday, September 26, 2011
Tuesday, September 27, 2011
Wednesday, September 28, 2011
Friday, September 30, 2011
Tuesday, September 27, 2011
Monday, October 3, 2011
Tuesday, October 4, 2011
Wednesday, October 5, 2011
Friday, October 7, 2011
Tuesday, October 4, 2011
Monday, October 10, 2011
Tuesday, October 11, 2011
Wednesday, October 12, 2011
Friday, October 14, 2011
Tuesday, October 11, 2011
Monday, October 17, 2011
Tuesday, October 18, 2011
Wednesday, October 19, 2011
Friday, October 21, 2011
Tuesday, October 18, 2011
Monday, October 24, 2011
Tuesday, October 25, 2011
Wednesday, October 26, 2011
Friday, October 28, 2011
Tuesday, October 25, 2011
Monday, October 31, 2011
Tuesday, November 1, 2011
Wednesday, November 2, 2011
Friday, November 4, 2011
Tuesday, November 1, 2011
Monday, November 7, 2011
Tuesday, November 8, 2011
Wednesday, November 9, 2011
Monday, November 14, 2011
Tuesday, November 8, 2011
Monday, November 14, 2011
Tuesday, November 15, 2011
Wednesday, November 16, 2011
Friday, November 18, 2011
Tuesday, November 15, 2011
Monday, November 21, 2011
Tuesday, November 22, 2011
Wednesday, November 23, 2011
Monday, November 28, 2011
Tuesday, November 22, 2011
Monday, November 28, 2011
Tuesday, November 29, 2011
Wednesday, November 30, 2011
Friday, December 2, 2011


Schedule G-3
NY2-672959

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



Beginning of the Production Week
End of the Production Week
Receive data by 1pm CPT
Invoice Date
Payment Date
Tuesday, November 29, 2011
Monday, December 5, 2011
Tuesday, December 6, 2011
Wednesday, December 7, 2011
Friday, December 9, 2011
Tuesday, December 6, 2011
Monday, December 12, 2011
Tuesday, December 13, 2011
Wednesday, December 14, 2011
Friday, December 16, 2011
Tuesday, December 13, 2011
Monday, December 19, 2011
Tuesday, December 20, 2011
Wednesday, December 21, 2011
Tuesday, December 27, 2011
Tuesday, December 20, 2011
Monday, December 26, 2011
Wednesday, December 28, 2011
Thursday, December 29, 2011
Tuesday, January 3, 2012
Tuesday, December 27, 2011
Monday, January 2, 2012
Wednesday, January 4, 2012
Thursday, January 5, 2012
Monday, January 9, 2012
Tuesday, January 3, 2012
Monday, January 9, 2012
Tuesday, January 10, 2012
Wednesday, January 11, 2012
Friday, January 13, 2012
Tuesday, January 10, 2012
Monday, January 16, 2012
Tuesday, January 17, 2012
Wednesday, January 18, 2012
Friday, January 20, 2012
Tuesday, January 17, 2012
Monday, January 23, 2012
Tuesday, January 24, 2012
Wednesday, January 25, 2012
Friday, January 27, 2012
Tuesday, January 24, 2012
Monday, January 30, 2012
Tuesday, January 31, 2012
Wednesday, February 1, 2012
Friday, February 3, 2012
Tuesday, January 31, 2012
Monday, February 6, 2012
Tuesday, February 7, 2012
Wednesday, February 8, 2012
Friday, February 10, 2012
Tuesday, February 7, 2012
Monday, February 13, 2012
Tuesday, February 14, 2012
Wednesday, February 15, 2012
Friday, February 17, 2012
Tuesday, February 14, 2012
Monday, February 20, 2012
Wednesday, February 22, 2012
Thursday, February 23, 2012
Monday, February 27, 2012
Tuesday, February 21, 2012
Monday, February 27, 2012
Tuesday, February 28, 2012
Wednesday, February 29, 2012
Friday, March 2, 2012
Tuesday, February 28, 2012
Monday, March 5, 2012
Tuesday, March 6, 2012
Wednesday, March 7, 2012
Friday, March 9, 2012
Tuesday, March 6, 2012
Monday, March 12, 2012
Tuesday, March 13, 2012
Wednesday, March 14, 2012
Friday, March 16, 2012
Tuesday, March 13, 2012
Monday, March 19, 2012
Tuesday, March 20, 2012
Wednesday, March 21, 2012
Friday, March 23, 2012
Tuesday, March 20, 2012
Monday, March 26, 2012
Tuesday, March 27, 2012
Wednesday, March 28, 2012
Friday, March 30, 2012
Tuesday, March 27, 2012
Monday, April 2, 2012
Tuesday, April 3, 2012
Wednesday, April 4, 2012
Friday, April 6, 2012
Tuesday, April 3, 2012
Monday, April 9, 2012
Tuesday, April 10, 2012
Wednesday, April 11, 2012
Friday, April 13, 2012
Tuesday, April 10, 2012
Monday, April 16, 2012
Tuesday, April 17, 2012
Wednesday, April 18, 2012
Friday, April 20, 2012
Tuesday, April 17, 2012
Monday, April 23, 2012
Tuesday, April 24, 2012
Wednesday, April 25, 2012
Friday, April 27, 2012
Tuesday, April 24, 2012
Monday, April 30, 2012
Tuesday, May 1, 2012
Wednesday, May 2, 2012
Friday, May 4, 2012
Tuesday, May 1, 2012
Monday, May 7, 2012
Tuesday, May 8, 2012
Wednesday, May 9, 2012
Friday, May 11, 2012
Tuesday, May 8, 2012
Monday, May 14, 2012
Tuesday, May 15, 2012
Wednesday, May 16, 2012
Friday, May 18, 2012
Tuesday, May 15, 2012
Monday, May 21, 2012
Tuesday, May 22, 2012
Wednesday, May 23, 2012
Friday, May 25, 2012
Tuesday, May 22, 2012
Monday, May 28, 2012
Wednesday, May 30, 2012
Thursday, May 31, 2012
Monday, June 4, 2012
Tuesday, May 29, 2012
Thursday, May 31, 2012
Friday, June 1, 2012
Monday, June 4, 2012
Wednesday, June 6, 2012
 
 
 
 
 


Schedule G-4
NY2-672959

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.












Schedule G-5
NY2-672959

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



SCHEDULE H

Form of Tank-Balance Volume Report




Tank Balance - Volume


For: Wednesday, May 19, 2010
(All values shown in Bbls)


Products
 
Inventory
Transfers From
Transfers To
Tanks
 
Beginning
Ending
Balance
Tanks
Units
Receipts
Other
Total
Tanks
Units
Sales
Other
Total
87CON13.5
 
 
 
 
 
 
 
 
 
 
 
 
 
 
100-2
 
14,058
14,056
-2
0
0
0
0
0
0
0
 
 
 
150-1
 
20,252
20,106
-146
0
0
0
0
0
0
0
0
0
0
30-5
 
3,560
3,559
-1
0
0
0
0
0
0
0
0
0
0
30-8
 
4,359
4,359
0
0
0
0
0
0
0
0
0
0
0
55-2
 
6,908
6,908
0
0
0
0
0
0
0
0
0
0
0
80-10
 
12,939
12,733
-206
0
0
0
0
0
0
0
0
0
0
80-9
 
11,360
11,361
1
0
0
0
0
0
0
0
0
0
0
93CON7.8
 
 
 
 
 
 
 
 
 
 
 
 
 
 
30-6
 
5,075
5,075
0
0
0
0
0
0
0
0
0
0
0
AM THIOSULFATE
 
 
 
 
 
 
 
 
 
 
 
 
 
 
25-2
 
2,499
2,499
0
0
0
0
0
0
0
0
0
0
0
BB
 
 
 
 
 
 
 
 
 
 
 
 
 
 
21
 
0
0
0
0
0
0
0
0
0
0
0
0
0
22
 
0
0
0
0
0
0
0
0
0
0
0
0
0
23
 
0
0
0
0
0
0
0
0
0
0
0
0
0
24
 
0
0
0
0
0
0
0
0
0
0
0
0
0
25
 
61
61
5
0
0
0
0
0
0
0
0
5
5
26
 
13
13
0
0
0
0
0
0
0
0
0
0
0
27
 
6
6
0
0
0
0
0
0
0
0
0
0
0


Schedule H-1
NY2-672959

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



Products
 
Inventory
Transfers From
Transfers To
28
 
54
54
0
0
0
0
0
0
0
0
0
0
0
29
 
0
0
0
0
0
0
0
0
0
0
0
0
0
30
 
45
45
0
0
0
0
0
0
0
0
0
0
0
CATFEED
 
 
 
 
 
 
 
 
 
 
 
 
 
 
80-11
 
30,476
30,476
0
0
0
0
0
0
0
0
0
0
0
80-3
 
4,690
4,690
0
0
0
0
0
0
0
0
0
0
0
80-4
 
4,632
4,632
0
0
0
0
0
0
0
0
0
0
0
80-7
 
11,546
11,546
0
0
0
0
0
0
0
0
0
0
0
CATG
 
 
 
 
 
 
 
 
 
 
 
 
 
 
55-10
 
7,957
7,957
0
0
0
0
0
0
0
0
0
0
0
55-5
 
8,106
8,074
-32
0
0
0
0
0
0
0
0
0
0
55-7
 
35,451
35,451
0
0
0
0
0
0
0
0
0
0
0
CRUDE
 
 
 
 
 
 
 
 
 
 
 
 
 
 
100-4
 
14,939
14,955
16
0
0
0
0
0
0
0
0
0
0
100-5
 
84,558
84,536
0
0
0
0
0
0
0
0
0
22
22
100-6
 
79,981
79,997
16
0
0
0
0
0
0
0
0
0
0
125-1
 
109,750
109,748
0
0
0
0
0
0
0
0
0
2
2
80-5
 
68,308
68,300
0
0
0
0
0
0
0
0
0
8
8
80-8
 
36,316
36,319
3
0
0
0
0
0
0
0
0
0
0
HSD
 
 
 
 
 
 
 
 
 
 
 
 
 
 
100-1
 
1,910
1,910
0
0
0
0
0
0
0
0
0
0
0
10-6
 
942
941
-1
0
0
0
0
0
0
0
0
0
0
30-4
 
156
155
-1
0
0
0
0
0
0
0
0
0
0
80-13
 
4,508
4,508
0
0
0
0
0
0
0
0
0
0
0
80-15
 
4,393
4,388
-5
0
0
0
0
0
0
0
0
0
0
JET
 
 
 
 
 
 
 
 
 
 
 
 
 
 
150-2
 
14,986
14,984
-2
0
0
0
0
0
0
0
0
0
0
55-6
 
4,295
4,295
0
0
0
0
0
0
0
0
0
0
0
55-8
 
3,194
3,194
0
0
0
0
0
0
0
0
0
0
0
KERO
 
 
 
 
 
 
 
 
 
 
 
 
 
 
10-1
 
532
531
-1
0
0
0
0
0
0
0
0
0
0
LCO
 
 
 
 
 
 
 
 
 
 
 
 
 
 


Schedule H-2
NY2-672959

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



Products
 
Inventory
Transfers From
Transfers To
55-11
 
7,932
7,932
0
0
0
0
0
0
0
0
0
0
0
55-12
 
3,511
3,511
0
0
0
0
0
0
0
0
0
0
0
LPG
 
 
 
 
 
 
 
 
 
 
 
 
 
 
1
 
112
112
0
0
0
0
0
0
0
0
0
0
0
2
 
97
97
0
0
0
0
0
0
0
0
0
0
0
3
 
364
365
0
0
0
0
1
1
0
0
0
0
0
4
 
166
166
0
0
0
0
0
0
0
0
0
0
0
5
 
81
82
0
0
0
0
1
1
0
0
0
0
0
6
 
85
86
0
0
0
0
1
1
0
0
0
0
0
7
 
141
141
0
0
0
0
0
0
0
0
0
0
0
8
 
66
66
0
0
0
0
0
0
0
0
0
0
0
9
 
105
105
0
0
0
0
0
0
0
0
0
0
0
LSRG
 
 
 
 
 
 
 
 
 
 
 
 
 
 
80-2
 
24,771
24,755
0
0
0
0
0
0
0
16
0
0
16
METHANOL
 
 
 
 
 
 
 
 
 
 
 
 
 
 
30-9
 
5
5
0
0
0
0
0
0
0
0
0
0
0
MTBE OFF
 
 
 
 
 
 
 
 
 
 
 
 
 
 
10-2
 
9
9
0
0
0
0
0
0
0
0
0
0
0
NAPH SWEET
 
 
 
 
 
 
 
 
 
 
 
 
 
 
15-2
 
11,347
11,345
-2
0
0
0
0
0
0
0
0
0
0
NAPHIGH
 
 
 
 
 
 
 
 
 
 
 
 
 
 
80-1
 
25,564
25,553
0
0
0
0
-9
-9
0
0
0
2
2
NC4
 
 
 
 
 
 
 
 
 
 
 
 
 
 
12-2
 
1,229
1,229
0
0
0
0
0
0
0
0
0
0
0
OCTENE
 
 
 
 
 
 
 
 
 
 
 
 
 
 
30-10
 
17
17
0
0
0
0
0
0
0
0
0
0
0
PC4
 
 
 
 
 
 
 
 
 
 
 
 
 
 
10
 
0
0
0
0
0
0
0
0
0
0
0
0
0
11
 
0
0
0
0
0
0
0
0
0
0
0
0
0
12
 
83
83
0
0
0
0
0
0
0
0
0
0
0
13
 
221
186
-35
0
0
0
0
0
0
0
0
0
0
14
 
498
431
-67
0
0
0
0
0
0
0
0
0
0


Schedule H-3
NY2-672959

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



Products
 
Inventory
Transfers From
Transfers To
15
 
130
97
-33
0
0
0
0
0
0
0
0
0
0
16
 
573
573
0
0
0
0
0
0
0
0
0
0
0
17
 
362
292
-70
0
0
0
0
0
0
0
0
0
0
18
 
56
56
0
0
0
0
0
0
0
0
0
0
0
19
 
46
46
0
0
0
0
0
0
0
0
0
0
0
20
 
0
0
0
0
0
0
0
0
0
0
0
0
0
PLG
 
 
 
 
 
 
 
 
 
 
 
 
 
 
15-1
 
3,776
3,773
-3
0
0
0
0
0
0
0
0
0
0
PP
 
 
 
 
 
 
 
 
 
 
 
 
 
 
31
 
181
181
0
0
0
0
0
0
0
0
0
0
0
32
 
54
54
0
0
0
0
0
0
0
0
0
0
0
33
 
0
0
0
0
0
0
0
0
0
0
0
0
0
34
 
79
84
0
0
0
0
5
5
0
0
0
0
0
35
 
72
72
0
0
0
0
0
0
0
0
0
0
0
36
 
72
72
0
0
0
0
0
0
0
0
0
0
0
REFM
 
 
 
 
 
 
 
 
 
 
 
 
 
 
30-7
 
5,172
5,172
0
0
0
0
0
0
0
0
0
0
0
55-3
 
7,874
7,853
-21
0
0
0
0
0
0
0
0
0
0
55-4
 
8,246
8,227
-19
0
0
0
0
0
0
0
0
0
0
55-9
 
7,898
7,898
0
0
0
0
0
0
0
0
0
0
0
SLOP
 
 
 
 
 
 
 
 
 
 
 
 
 
 
25-1
 
288
268
-20
0
0
0
0
0
0
0
0
0
0
3-02
 
1,324
1,322
-2
0
0
0
0
0
0
0
0
0
0
5-1
 
1,028
1,048
20
0
0
0
0
0
0
0
0
0
0
8-01
 
2,620
2,615
-5
0
0
0
0
0
0
0
0
0
0
80-12
 
3,337
3,337
0
0
0
0
0
0
0
0
0
0
0
80-14
 
2,981
2,876
-105
0
0
0
0
0
0
0
0
0
0
SLURHS
 
 
 
 
 
 
 
 
 
 
 
 
 
 
80-6
 
17,123
17,123
0
0
0
0
0
0
0
0
0
0
0
ULSD
 
 
 
 
 
 
 
 
 
 
 
 
 
 
30-3
 
2,003
2,003
0
0
0
0
0
0
0
0
0
0
0
55-1
 
3,640
3,640
0
0
0
0
0
0
0
0
0
0
0


Schedule H-4
NY2-672959

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



Products
 
Inventory
Transfers From
Transfers To
 
Plant Totals:
758,154
757,380
-718
0
0
0
-1
-1
0
16
0
40
56
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 










Schedule H-5
NY2-672959

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



SCHEDULE I


Target Month End Crude Oil Volume for Initial Month








Pricing Group
Commencement Date Target Month End Volumes
June Target Month End Volumes
Gasoline
(***)
(***)
Jet
(***)
(***)
Catfeed
(***)
(***)
Crude
(***)
(***)
Slop
(***)
(***)
Slurry
(***)
(***)
Diesel
(***)
(***)




Schedule I-1
NY2-672959

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



SCHEDULE J
Scheduling and Communications Protocol


CRUDE OIL AND FEEDSTOCKS


Trade Execution Protocol:
To the extent Alon requests that J. Aron consider purchasing Crude Oil outside
the Existing Procurement Contracts, the following steps need to be followed as
soon as trade details are available;
1)
Company to provide to J. Aron via e-mail a trade sheet(s) specifying all
negotiated trade details & terms, as soon as available. (See template in
Schedule Q)

2)
J. Aron to confirm to Company via e-mail if it agrees with all economics &
terms.

3)
If any amendments are made to the original trade sheet, Company will provide a
final revised trade sheet for documentation.

4)
All trade execution communications should be sent to J. Aron at: (***)



Scheduling Protocol:
J. Aron shall perform the following:
•
Designate a crude oil scheduler who will be the primary person responsible for
performing and communicating to Company all J. Aron obligations of the Amended
and Restated Supply and Offtake Agreement. All scheduling communications to J.
Aron should be sent to:

(***)
•
Upon receipt from the Company, nominate the Company’s monthly Crude Oil
requirements to third party Crude Oil suppliers in accordance with third party
terms and conditions / standard industry practice. (See template in Schedule Q)

•
Upon receipt from the Company, promptly communicate to Third Parties Suppliers
any changes or modifications to J. Aron’s prior nominations.

•
Upon receipt from the Company, communicate all nominations to or from third
parties for pipeline, barge and truck receipts or deliveries in accordance with
third party terms and conditions / standard industry practice.



Company shall perform the following:
•
Designate a crude oil scheduler who will be the primary person responsible for
performing and communicating to J. Aron all Company’s obligations of the Amended
and Restated Supply and Offtake Agreement.

All scheduling communications to Company should be sent to: (***)
•
Provide J. Aron with all monthly Crude Oil Requirements in accordance with the
Amended and Restated Supply and Offtake Agreement and any third party Crude Oil
supplier’s terms and conditions.

In the event of a conflict, third party suppliers terms and conditions to
govern.
•
Promptly notify J. Aron of any changes or modifications to the monthly Crude Oil
requirements


Schedule J-1
NY2-672959

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



•
Accept and clear J. Aron’s nominations for third party pipeline, barge and truck
receipts or deliveries.


Schedule J-2
NY2-672959

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



PRODUCTS


Trade Execution Protocol for Included Transactions:
1)
Company to provide J. Aron via e-mail a trade sheet(s) specifying all negotiated
trade details & terms, as soon as available. (See template in Schedule Q)

2)
J. Aron to confirm via e-mail acceptance of all economics & terms.

3)
If any amendments are made to the original trade sheet, Company will provide a
final revised trade sheet for documentation.

4)
All trade execution communications should be sent to J. Aron at: (***)

Excluded Transactions Protocol:
1)
Upon entering into an Excluded Transaction, J. Aron will provide to Company, via
email, the Product quantities and delivery periods for such transaction.



Scheduling Protocol:
J. Aron shall perform the following:
•
Designate a refined product scheduler who will be the primary person responsible
for performing and communicating to Company all Aron obligations of the Supply
and Offtake Agreement. All scheduling communications to J. Aron should be sent
to: (***)

•
Nominate all Refined Product nominations to Company in accordance with standard
industry practice. (See template in Schedule Q)

•
Promptly communicate to Company any changes or modifications to Aron’s prior
nominations

•
Communicate nominations to or from all third parties for pipeline, barge and
truck receipts or deliveries.



Company shall perform the following:
•
Designate a refined product scheduler who will be the primary person responsible
for performing and communicating to Aron all Company obligations of the Supply
and Offtake Agreement. All scheduling communications to Company should be sent
to: (***)

•
Accept and confirm and when applicable, provide origins, for all Refined Product
nominations to Aron in accordance with standard industry practice.

•
Promptly communicate Companies acceptance to any changes or modifications to
Aron’s nominations.

•
Company shall accept and confirm and when applicable, provide origins, for all
Product nominations to J. Aron in accordance with standard industry practice.

•
Company shall promptly communicate their acceptance to any changes or
modifications to J. Aron’s nominations.







SCHEDULE K

Monthly Excluded Transaction Fee Determination




Gasoline:


Set forth below are the Colonial Pipeline product designations of various grades
of gasoline:
M1: 7.8 (RVP)
M2 9.0 (RVP) the Company’s primary Summer grade
M3 11.5 (RVP) the Company’s Spring and Fall transition grade
M4 13.5 (RVP) the Company’s primary Winter grade


    For all gasoline sold in an Excluded Transaction, other than M3 grade (i.e.,
M1, M2, M4), the Per Barrel Adjustment for such gasoline shall equal to the sum
of the Location Differential (as defined below), plus:
(a) The arithmetic average of the mean of the Low/High Price per U.S. gallon of
prompt cycle 87 M gasoline (either M4 or M2 or M1 grade of gasoline as the case
may be), stated in U.S. cents, as published by Argus US Products under the
heading “Gasoline” and subheading “Colonial”, for each trading day during the
relevant delivery month, less (b) the Long Product FIFO Price for gasoline for
such delivery month.


For all M3 grade gasoline sold in an Excluded Transaction, the Per Barrel
Adjustment for such gasoline shall be equal to the sum of the Location
Differential, plus:
(a) The arithmetic average of the mean of the Low/High Price per U.S. gallon of
prompt cycle 87 M gasoline (for M4 grade of gasoline), stated in U.S. cents, as
published by Argus US Products under the heading “Gasoline” and subheading
“Colonial”, for each trading day during the relevant delivery month, plus (b)
the agreed upon trading differential between M3 and M4 gasoline, (c) less the
Long Product FIFO Price for gasoline for such delivery month.


Any quoted prices will be converted to a $/Barrel basis.


Jet Fuel:


For all jet fuel sold in an Excluded Transaction, the Per Barrel Adjustment for
such jet fuel shall be equal to the Location Differential.
Definitions:
“Location Differential” for each barrel sold shall equal the Colonial Pipeline
tariff differential between Houston, Texas and Krotz Springs, Louisiana in
effect at the time of the applicable Excluded Transaction.


Notes:
Argus Quotes and Description


GP08CP0P     Gasoline 87 conventional Colonial cycle
Quotes for M4 Sep 1 to April 15, M1 Quotes for April 16 to August 31


GPUSP303     Gasoline 87 conventional Colonial Cycle 9.0 RVP supplemental
Quotes for M2 from April to September





Schedule J-3
NY2-672959

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



SCHEDULE L

Monthly Working Capital Adjustment








To determine the Monthly Working Capital Adjustment for any month, Aron shall
apply the following procedures:


1. Aron shall calculate the Net Working Capital Balance for such month. “Net
Working Capital Balance” means, for any month, the sum of the Long Crude FIFO
Value, the Short Crude FIFO Value, all Long Product FIFO Values and all Short
Product FIFO Values, each as of the end of such month, which sum may be positive
or negative.


2. If the Net Working Capital Balance is positive, then Aron shall compute the
amount of interest that would have accrued on such amount during the relevant
month, at a rate equal to LIBOR plus the greater of (i) (***) and (ii) (***). In
such case, the product of such positive amount and negative one shall be the
“Monthly Working Capital Adjustment” for such month, which shall represent an
amount due to Aron in the Monthly True-up Amount.


3. If the Net Working Capital Balance is negative, then Aron shall compute the
amount of interest that would have accrued on such amount during the relevant
month, at a rate equal to LIBOR, computed on the basis of actual days elapsed
over a 365 day year, which shall result in a negative amount. In such case, the
absolute value of such amount shall be the “Monthly Working Capital Adjustment”
for such month, which shall represent an amount due to the Company in the
Monthly True-up Amount.


As used above, LIBOR means, for any month, the rate for one-month deposits in
U.S. Dollars, as quoted on Reuters page LIBOR01 (or such other page as may
replace that page on that service) as of 11:00 a.m., London, England time, on
the second Business Day prior to such month; provided that if any such day is
not a London banking day, LIBOR for such day shall be LIBOR for the immediately
preceding London banking day. If such quote is not available, then LIBOR shall
be determined as the average of the rate at which overnight deposits in U.S.
Dollars are offered by leading banks in the London inter-bank market.



Schedule L-1
NY2-672959

--------------------------------------------------------------------------------




SCHEDULE M

Notices




If to the Company, to:


Alon Refining Krotz Springs, Inc. 
7616 LBJ Freeway, Suite 300 
Dallas, TX 75251 
972-367-4000 (Main number)


 
General Notices:


 
(***) 



(***)
(***)


 
Trading and Sales:


 
(***)
(***)
(***)


 
Scheduling
 
(***)
(***) 
(***)
(***)
Payable and Billing:


 
(***)
(***)
(***)
(***)
(***)


 
Production & Yield Accounting:


 
(***)
(***)
(***)
 
 
 
 
If to Aron, to:


Trading and Sales:
(***)


(***)
(***)




Schedule M-1
NY2-672959

--------------------------------------------------------------------------------




Scheduling:
 
Primary:
(***)
 
Alternate:
(***)


(***)
(***)
 
Confirmations:
 
Primary:
(***)
Alternate:
(***)



Payments:
Primary:
(***)
Alternate:
(***)




Invoicing/Statements:
Primary:
(***)


(***)
Alternate:
(***)








(***)


General Notices:
(***)




Schedule M-2
NY2-672959

--------------------------------------------------------------------------------




SCHEDULE N


FIFO Balance Final Settlements


The “FIFO Balance Final Settlement” shall be determined as follows:


1. As of the Termination Date, the Short Crude FIFO Position, Long Crude FIFO
Position, Short Product FIFO Positions (for all Products) and Long Product FIFO
Positions (for all Products) shall be calculated as if such Termination Date
were the end of a month.


2. If such Short Crude FIFO Position does not equal zero, then the “Final Short
Crude Value” shall equal:


(Step-Out Price x Short Crude FIFO Position) - (Short Crude FIFO Value)


3. If such Long Crude FIFO Position does not equal zero, then the “Final Long
Crude Value” shall equal:


(Step-Out Price x Long Crude FIFO Position) – (Long Crude FIFO Value)


4. For each Short Product FIFO Position that does not equal zero, the “Final
Short Product Value” shall equal:


(Step-Out Price x Short Product FIFO Position) - (Short Product FIFO Value)


5. For each Long Product FIFO Position that does not equal zero, the “Final Long
Product Value” shall equal:


(Step-Out Price x Long Product FIFO Position) – (Long Product FIFO Value)


6. The “FIFO Balance Final Settlement” shall equal the sum of all amounts
determined under items 2 through 5 above; provided that if such sum is a
positive number it shall be due to the Company and it such amount is a negative
number, the absolute value thereof shall be due to Aron.


7. For purposes of including the FIFO Balance Final Settlement in the
Termination Amount, if such amount is due to Aron, it will be included therein
as a positive number and if such amount is due to the Company, it will be
included therein as a negative number.



Schedule N-1
NY2-672959

--------------------------------------------------------------------------------




SCHEDULE O


Form of Run-out Report


 
 
 
 
 
TARGET EOM:
308,056
 
Crude Oil
Gross
 
 
 
 
 
Gross
Operating Range - Gross
Date
Beginning Inventory
Barge Receipts
Southbend Pipeline
St. James Pipeline
Trucks
Unit Charge
End Inventory
MIN
MAX
05/19/10
393,852
0
0
0
0
0
393,852
221,112
395,000
05/20/10
393,852
0
0
0
0
0
393,852
221,112
395,000
05/21/10
393,852
0
0
0
0
0
393,852
221,112
395,000
05/22/10
393,852
0
0
0
0
0
393,852
221,112
395,000
05/23/10
393,852
0
0
0
0
0
393,852
221,112
395,000
05/24/10
393,852
0
0
0
0
0
393,852
221,112
395,000
05/25/10
393,852
0
0
0
0
0
393,852
221,112
395,000
05/26/10
393,852
0
0
0
0
0
393,852
221,112
395,000
05/27/10
393,852
0
0
0
0
0
393,852
221,112
395,000
05/28/10
393,852
0
0
0
0
(45,000)
348,852
221,112
395,000
05/29/10
348,852
0
0
0
0
(45,000)
303,852
221,112
395,000
05/30/10
303,852
0
0
0
0
(45,000)
258,852
221,112
395,000
05/31/10
258,852
0
0
0
0
(45,000)
213,852
221,112
395,000
06/01/10
213,852
0
23,000
98,440
1,000
(52,000)
284,292
221,112
395,000
06/02/10
284,292
0
23,000
0
1,000
(61,000)
247,292
221,112
395,000
06/03/10
247,292
0
23,000
0
1,000
(61,000)
210,292
221,112
395,000
06/04/10
210,292
0
23,000
98,440
1,000
(61,000)
271,732
221,112
395,000
06/05/10
271,732
0
23,000
52,500
1,000
(61,000)
287,232
221,112
395,000
06/06/10
287,232
0
23,000
0
1,000
(61,000)
250,232
221,112
395,000
06/07/10
250,232
0
23,000
98,440
1,000
(61,000)
311,672
221,112
395,000
06/08/10
311,672
0
23,000
52,500
1,000
(75,000)
313,172
221,112
395,000
06/09/10
313,172
0
23,000
0
1,000
(80,000)
257,172
221,112
395,000
06/10/10
257,172
0
23,000
98,440
1,000
(80,000)
299,612
221,112
395,000
06/11/10
299,612
0
23,000
52,500
1,000
(80,000)
296,112
221,112
395,000
06/12/10
296,112
0
23,000
0
1,000
(72,000)
248,112
221,112
395,000


Schedule O-1
NY2-672959

--------------------------------------------------------------------------------




 
 
 
 
 
TARGET EOM:
308,056
 
06/13/10
248,112
0
23,000
98,440
1,000
(60,000)
310,552
221,112
395,000
06/14/10
310,552
0
23,000
52,500
1,000
(60,000)
327,052
221,112
395,000
06/15/10
327,052
0
23,000
0
1,000
(60,000)
291,052
221,112
395,000
06/16/10
291,052
0
23,000
98,440
1,000
(60,000)
353,492
221,112
395,000
06/17/10
353,492
0
23,000
52,500
1,000
(60,000)
369,992
221,112
395,000
06/18/10
369,992
0
23,000
0
1,000
(60,000)
333,992
221,112
395,000
06/19/10
333,992
0
23,000
98,440
1,000
(60,000)
396,432
221,112
395,000
06/20/10
396,432
0
23,000
0
1,000
(60,000)
360,432
221,112
395,000
06/21/10
360,432
0
23,000
0
1,000
(60,000)
324,432
221,112
395,000
06/22/10
324,432
0
23,000
98,440
1,000
(60,000)
386,872
221,112
395,000
06/23/10
386,872
0
23,000
0
1,000
(60,000)
350,872
221,112
395,000
06/24/10
350,872
0
23,000
0
1,000
(60,000)
314,872
221,112
395,000
06/25/10
314,872
0
23,000
98,440
1,000
(60,000)
377,312
221,112
395,000
06/26/10
377,312
0
23,000
0
1,000
(60,000)
341,312
221,112
395,000
06/27/10
341,312
0
23,000
0
1,000
(60,000)
305,312
221,112
395,000
06/28/10
305,312
0
23,000
111,540
1,000
(60,000)
380,852
221,112
395,000
06/29/10
380,852
0
23,000
0
1,000
(60,000)
344,852
221,112
395,000
06/30/10
344,852
0
23,000
0
1,000
(60,000)
308,852
221,112
395,000
 
 
 
 
 
 
 
 
 
 






Schedule O-2
NY2-672959

--------------------------------------------------------------------------------




SCHEDULE P


Pricing Group




 
 
 
Pricing Group
Inventory Report Code
Description
GASOLINE
 
 
 
87CBOB11.5
87 OCT CBOB Unl 11.5 RVP
 
87CBOB13.5
87 OCT CBOB Unl 13.5 RVP
 
87CBOB7.8
87 OCT CBOB Unl 7.8 RVP
 
87CBOB9.0
87 OCT CBOB Unl 9.0 RVP
 
87CON10.0
87 Oct Conv (10# RVP)
 
87CON11.5
87 Oct Conv Unl 11.5 RVP
 
87CON13.5
87 Oct Conv Unl 13.5 RVP
 
87CON30ULS11.5
87 CON30ULS 11.5
 
87CON30ULS13.5
87 CON30ULS 13.5
 
87CON30ULS9.0
87 CON30ULS 9.0
 
87CON7.0
87 Oct Conv Unl 07.0 RVP
 
87CON7.8
87 Oct Conv Unl 7.8 RVP
 
87CON8.5
87 Oct Conv UNL 8.5 RVP
 
87CON9.0
87 Oct Conv UNL 09.0 RVP
 
93CON10.0
93 Oct Conv 10# RVP
 
93CON11.5
93 Oct Conv 11.5 RVP
 
93CON13.5
93 Oct Conv 13.5 RVP
 
93CON15.0
93 Oct Conv 15.0 RVP
 
93CON7.0
93 Oct Conv 7.0 RVP
 
93CON7.8
93 Oct Conv 7.8 RVP
 
93CON8.5
93 Oct Conv 8.5 RVP
 
93CON9.0
93 Oct Conv 9.0 RVP
 
CATG
Cat Gasoline
 
ISOM
Isomerates
 
LSRG
Light Straight Run Gasoline
 
NAP SWEET
Sour Naphtha 45 N + A
 
NAP40
Naphtha >38 & < 43 N + A
 
NAP40-PURCH
NAPHTHA 40
 
NAPHIGH
Naphtha >= 43 N + A
 
NAPLOW
Naphtha <= 38 N + A
 
NATGASO
NATURAL GASOLINE
 
NATGASO-SALES
NATURAL GASOLINE


Schedule P-1
NY2-672959

--------------------------------------------------------------------------------




 
NC4
Normal Butanes
 
PLG
Polygas
 
REFM
Reformate
 
REFM-PURCH
PURCHASED REFORMATE
 
TOL-XYL MIX
Toluene-Xylene Mix Purchases
 
TRUCKNATGASO
Truck Natural Gasoline
 
C7-
C7 Minus
 
C9+
C9 Plus
 
 
 
JET
 
 
 
JET
Jet Fuel
 
JET54
CPL 54 Jet
 
JP8
JP 8
 
KERO
Kerosene
 
KERO55
CPL 55 Kerosene
 
 
 
CATFEED
 
 
 
ATB
Atmospheric Tower Bottoms
 
CATFEED
FCCU Feed
 
LSATB
LOW SULFUR ATMOSPHERIC TOWER BOTTOMS
 
VGO<.5
Vacuum Gas Oil <.5% Sulfur
 
VGOHIGHSUL
VGO High Sulfur >=1.6% Sulfur
 
VGOHIGHSUL-PURCH
VGO High Sulfur Purchased
 
VGOLOWSUL
VGO LOW SULFUR<=.7% SULFUR
 
VGOLOWSUL-PURCH
VGO Low Sulfur Purchased
 
VGOMIDSUL
VGO MID SULFUR> 0.7% & 1.6% SULFUR
 
VGOMIDSUL-PURCH
VGO Mid Sulfur Purchased
 
VGORIVER
VGO River
 
VGOTRUCK
VGO Truck
 
 
 
CRUDE
 
 
 
BONITO
BONITO SOUR CRUDE
 
CRUDE
Generic Crude
 
EMX
Empire Mix
 
EPL
Exxon P/L
 
FOR
Forcados
 
FORK
Forked Island


Schedule P-2
NY2-672959

--------------------------------------------------------------------------------




 
GCB
GULF COAST BLENDLNG
 
HLS
Heavy Louisiana Sweet
 
HLS-EMP
Heavy Louisiana Sweet - Empire
 
LLS
Louisiana Light Sweet Crude (Trucks)
 
LLS-PL
LLS PIPELINE
 
LLSSJ
St. James LLS
 
NED
Nederland
 
OSO
OSO COND.
 
SBL
Saharan Blend
 
SBL-LLS
SBL-LLS
 
SEG20
SEG20
 
SUGARLAND
SUGARLAND
 
 
 
SLOP
 
 
 
SLOP
Slop
 
 
 
SLURRY
 
 
 
SLURHS
Slurry High Sulfur
 
SLURLS
Slurry Low Sulfur
 
 
 
DIESEL
 
 
 
LCO
LCO
 
HSD
#2 Heating Oil .2% Sulfur
 
HSD.3
#2 Heating Oil .3% Sulfur
 
HSD.5
#2 Heating Oil .5% Sulfur
 
HSDBLND
High Sulfur No2 Oil Blendstock
 
HSFO2
2,000 ppm S Heating Oil #2 Fuel Oil
 
HSNO2HO
High Sulfur No 2 Heating Oil, <1% Sulfur
 
LCO-KS
LCO-Krotz springs (sales/transfers)
 
LCO-KSTOSC
LCO-KSTOSC
 
LSD
Diesel, Low Sulfur
 
LSD1DY
Dyed Low Sulfur Diesel
 
LSDDYED
Dyed Low Sulfur Diesel
 
LSNO2HO
No. 2 Heating Oil, .3%S
 
MDO
Marine Diesel Oil
 
MSNO2HO
No. 2 Heating Oil, .5%S
 
ULSD
Ultra Low Sulfur Diesel
 
ULSD-DY
Ultra Low Sulfur Diesel Dyed








Schedule P-3
NY2-672959

--------------------------------------------------------------------------------




Schedule Q
Form of Trade Sheet


TRADE SHEET TEMPLATE
 
Shipper ID – year (YY) – cycle – trade # - revision letter
** Unique identifier to track multiple revisions of the same Trade Sheet.
Trade Date (Month/Day/Year):
Ticket No.
 
Buyer: full style legal entity
Trader's Name Phone No#
Contact:
 
Seller: full style legal entity
Trader's Name Phone No#
Contact:
 
Broker:
   Phone No#
Contact:
Rate:
FOR PRODUCTS
 
Quantity:
Unit / Conversion: Barrels/Day
Product Description:
Specifications (Grade):
 
Incoterms
 
Shipping Method
 
Location/Pipeline/Cycle
   Pipeline: Cycle
Delivery Period
 
Tolerance / Option
 
Pricing Terms (USD/GALS):
[Spot price or description of pricing formula]
EFP Price:
   Product: Futures Contract:
Payment Terms:
 
GT&C:
 
Comments






 
Ancillaries:
Cost Details:
For the Account of:
Buyer
Seller
Other
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
FOR CRUDE DEALS
 


Schedule Q-1
NY2-672959

--------------------------------------------------------------------------------




Quantity:
Unit / Conversion: Barrels/Day
Specifications (Grade):
 
Term:
 
Incoterms/Location
 
Shipping Method
 
Location/Pipeline
 
Tolerance / Option
 
Pricing Terms (USD/BBL):
[Spot price or description of pricing formula]
Payment Terms:
 
GT&C:
 
Comments






 
Ancillaries:
Cost Details:
For the Account of:
Buyer
Seller
Other
 
 
 
 
 




Schedule Q-2
NY2-672959

--------------------------------------------------------------------------------




Crude Nomination Template










 
 
 
 
 
 
J ARON & COMPANY
200 West Street
New York, NY 10282  
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
DATE
April 20, 2010
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
TO:
CHEVRON PRODUCTS COMPANY
 
 
 
ATTN:
 
 
 
 
 
 
PHONE:
 
 
 
 
 
 
EMAIL:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
NOMINATION MONTH:
[Month, Year]
 
 
 
 
 
 
 
 
XXXX
days
 
 
 
 
 
 
 
 
 
 
 
BBls
BPD
 
 
 
 
 
 
 
 
HLS Streams
 
(HLS Type)
 
 
 
 
Southbend HLS/Grand Isle
 
-
-
 
 
Empire HLS
 
 
-
-
 
 
 
 
 
-
 
 
Truck Crude
 
(LLS Type)
-
-
 
Gulf Coast Blend
 
(LLS Type)
 
-
 
 
 
 
 
 
 
 
LOCAP LLS
 
(LLS Type)
-
-
 
 
 
 
 
 
 
 
Total Nominations
 
 
-
-
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
New nomination
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


Schedule Q-3
NY2-672959

--------------------------------------------------------------------------------




 
 
 
 
 
 
 
Kind Regards,
 
 
 
 
 
 
 
 
 
 
 
 
Phone:
(***)
 
 
 
 
Fax:
(***)
 
 
 
 
Email:
(***)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




Schedule Q-4
NY2-672959

--------------------------------------------------------------------------------




Products Nomination Template








 
 
 
 
 
 
 
 
 
 
 
 
 
 
J ARON & COMPANY
 
 
 
 
 
 
 
200 West Street
 
 
 
 
 
 
 
New York, NY 10282
DATE
April 20, 2010
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
TO:
ALON REFINING KROTZ SPRINGS, INC.
 
 
 
 
ATTN:
 
 
 
 
 
 
 
PHONE:
 
 
 
 
 
 
 
EMAIL:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
TBD
22
COP-A2-221
25,000
A2
Conoco
n/a
 
TBD
22
MSJ-A2-222
75,000
A2
Morgan Stanley
n/a
 
TBD
22
NOB-A2-224
50,000
A2
BP Oil
n/a
Previously MSC-A2-224
TBD
22
VTL-A2-221
35,000
A2
Vitol, Inc.
n/a
 
TBD
22
EVA-54-221
25,000
54
Shell Trading US
n/a
 
TBD
22
MSC-54-221
50,000
54
Morgan Stanley
n/a
 
TBD
22
SHT-54-222
25,000
54
Morgan Stanley
n/a
 
TBD
22
BZA-54-229
100,000
54
BP Oil
n/a
 
 
 
 
 
 
 
 
 
Denotes a change from prior nominations (change referenced in Bold)
 
 
 
New nomination
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Kind Regards,
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Phone:
(***)
 
 
 
 
 
Fax:
(***)
 
 
 
 
 
Email:
(***)
 
 
 
 




Schedule Q-5
NY2-672959

--------------------------------------------------------------------------------




Schedule R


FORM OF
STEP-OUT INVENTORY SALES AGREEMENT


THIS STEP-OUT INVENTORY SALES AGREEMENT (this “Agreement”), is made and entered
into as of [_____________], by and between J. Aron & Company (“Seller”) and Alon
Refining Krotz Springs, Inc. (the “Buyer”) (collectively, the “Parties”).
RECITALS
A.    Buyer owns and operates a refinery and related assets located in Krotz
Springs, Louisiana (the “Refinery”).
B.    The Parties have entered into the Supply and Offtake Agreement.    
C.    At the Termination Date (as defined below), Seller desires to sell and
Buyer desires to purchase, all of Seller’s crude oil, and feedstocks and
products inventory held in the Storage Tanks (as defined below).
D.    Seller and Buyer desire to enter into this Agreement to set forth their
agreements regarding the protocols to be used for measuring the quantity and
quality of the Crude and Product Inventory and to establish the prices to be
paid for such Crude and Product Inventory.
AGREEMENTS
NOW, THEREFORE, in consideration of the foregoing premises, the mutual promises
and covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties, subject
to the terms and conditions hereinafter set forth, agree as follows:
SECTION 1: DEFINITIONS
1.1    Definitions. The following terms shall have the following meanings for
the purposes of this Agreement:
“Affiliate” has the meaning specified in the Supply and Offtake Agreement.
“Agreement” has the meaning set forth in the introductory paragraph immediately
preceding the Recitals.
“Barrel” means 42 United States standard gallons at 60 degrees Fahrenheit.
“BS&W” means basic sediment and water.

Schedule R-1
NY2-672959

--------------------------------------------------------------------------------




“Business Day” has the meaning specified in the Supply and Offtake Agreement.
“Buyer” has the meaning set forth in the introductory paragraph immediately
preceding the Recitals.
“Commencement Date” has the meaning specified in the Supply and Offtake
Agreement.
“Crude and Product Inventory” means all crude oil, feedstocks and products of
the types listed on Schedule A of the Supply and Offtake Agreement that are held
in the Storage Tanks as of the Inventory Transfer Time.
“Definitive Termination Date Value” means the price of the Crude and Product
Inventory, assuming that the Crude and Product Inventory was determined as of
the Inventory Transfer Time, as more particularly set forth and determined in
accordance with the procedures described in Article 3 of this Agreement.
“Estimated Termination Date Value” has the meaning set forth in Section 4.1.
“Gallon” means one standard United States gallon at 60 degrees Fahrenheit.
“Independent Inspection Company” has the meaning specified in the Supply and
Offtake Agreement.
“Inventory Report” has the meaning set forth in Section 3.3 of this Agreement.
“Inventory Transfer Time” means 00:00:01 a.m., CPT, on the Termination Date.
“Parties” and “Party” have the meanings set forth in the introductory paragraph
immediately preceding the Recitals.
“Price Adjustment” has the meaning set forth in Section 4.4 of this Agreement.
“Projected Inventory” has the meaning set forth in Section 4.1(a) of this
Agreement.
“Refinery” has the meaning set forth in Recital A of this Agreement.
“Sales Statement” has the meaning set forth in Section 4.3 of this Agreement.
“Seller” has the meaning set forth in the introductory paragraph immediately
preceding the Recitals.
“Step-out Prices” means, with respect to the different components of the Crude
and Product Inventory, the applicable pricing index, formula or benchmark
included under the category of Step-out Prices set forth on Schedule B of the
Supply and Offtake Agreement.
“Storage Tanks” has the meaning specified in the Storage Facilities Agreement,
dated as of the Commencement Date, between the Buyer and Seller.

Schedule R-2
NY2-672959

--------------------------------------------------------------------------------




“Supply and Offtake Agreement” means the Amended and Restated Supply and Offtake
Agreement by and between Seller and Buyer, dated of May 26, 2010, as from time
to time amended, modified and/or restated.
“Termination Date” means the date on which the Supply and Offtake Agreement
terminates.
All capitalized terms used, but that are not otherwise defined, in the body of
this Agreement shall have the meanings ascribed to such terms in the Supply and
Offtake Agreement.
SECTION 2: ASSIGNMENT AND CONVEYANCE
2.1    Assignment and Conveyance. Effective upon the Inventory Transfer Time,
Seller shall assign, transfer and deliver unto the Buyer, its successors and
assigns forever, all of the Seller’s right, title, and interest in and to all of
the Crude and Product Inventory, free and clear of all liens, claims and
encumbrances of any nature, to have and to hold, all of the Seller’s right,
title, and interest in and to the Crude and Product Inventory, together with all
of the rights and appurtenances thereto in anywise belonging, unto the Buyer and
its successors and assigns forever. The Seller, for itself, its successors and
assigns, covenants and agrees to warrant and forever defend good title to the
Crude and Product Inventory, free and clear of all liens, claims and
encumbrances of any nature, against the claims of all parties claiming the same
by, through, or under Seller, but not otherwise.
2.2    Warranties and Representations of Conveying Party; Disclaimer of
Warranties. EXCEPT FOR THE FOREGOING LIMITED SPECIAL WARRANTY OF TITLE, EACH
CONVEYANCE OF CRUDE AND PRODUCTS INVENTORY IS MADE AND ACCEPTED WITHOUT ANY
WARRANTY OR REPRESENTATION WHATSOEVER, EXPRESS, IMPLIED, STATUTORY OR OTHERWISE,
REGARDING THE CRUDE AND PRODUCTS INVENTORY INCLUDING, WITHOUT LIMITATION, ANY
WARRANTY AS TO THE CONDITION OR MERCHANTABILITY OF SUCH COMMODITY OR FITNESS OF
ANY SUCH COMMODITY FOR A PARTICULAR PURPOSE, ALL OF WHICH ARE HEREBY DISCLAIMED.
THE BUYER SHALL ACCEPT ALL OF THE CRUDE AND PRODUCTS INVENTORY IN ITS “AS IS,
WHERE IS” CONDITION AND “WITH ALL FAULTS.”
SECTION 3: DETERMINATION OF INVENTORY
3.1    Inspection. The Independent Inspection Company shall determine and report
the quantity and quality of the entire physical inventory. Promptly upon
appointment of the Independent Inspection Company, Seller shall provide Buyer
and the Independent Inspection Company with all information relating to the
Crude and Product Inventory, including tank and product types and select a date
mutually acceptable to the Parties but in any event no later than five (5)
Business Days prior to the Termination Date, for the Independent Inspection
Company to commence preparing to survey the physical inventory. The cost of the
Independent Inspection Company is to be shared equally by Buyer and Seller.
3.2    Physical Inventory. The Independent Inspection Company shall conduct a
survey of the physical inventory at and as of the Inventory Transfer Time, and
shall conduct the physical inventory pursuant to its customary procedures and in
accordance with the latest ASTM standards

Schedule R-3
NY2-672959

--------------------------------------------------------------------------------




and principles then in effect, provided that the Independent Inspection Company
shall be instructed by the Parties to maximize, to the extent reasonably
practicable, the extent to which tank measurements are conducted on a static
tank basis. Each of Buyer and Seller shall have the right to witness or appoint
a representative to witness on its behalf, the survey of the physical inventory
conducted by the Independent Inspection Company.
3.3    Disputes. Either Party or their respective representatives present at the
survey of the physical inventory conducted by the Independent Inspection Company
at the Inventory Transfer Time may question or dispute the calculations and/or
laboratory results of the Independent Inspection Company. Any questions or
disputes relating to the quantity and the qualitative laboratory results of the
physical inventory shall be resolved by the Independent Inspection Company
within one (1) Business Day of the Inventory Transfer Time and resolution by the
Independent Inspector Company shall be binding on both Parties. At the end of
such period and following resolution of all quantity and quality disputes, the
agreed quantity and quality entries shall be recorded in the physical inventory
report (the “Inventory Report”) and will become the official quantity and
quality measurements of the Crude and Product Inventory as of the Inventory
Transfer Time. Such recorded quantity shall be adjusted for BS&W and temperature
corrected to 60 degrees Fahrenheit and the volume contained in the Storage Tanks
shall be the “Definitive Termination Date Volume” for purposes of this
Agreement.
3.4    Inventory Report. Within three (3) Business Days after the Inventory
Transfer Time, the Independent Inspection Company shall provide the Parties with
the Inventory Report.
SECTION 4: PAYMENT AND PRICING
4.1    Delivery of Estimated Termination Date Value.
(a)
No later than three (3) Business Days prior to the Termination Date, Seller
shall deliver to Buyer a notice containing an estimate of the Crude and Product
Inventory it projects will be available at the Inventory Transfer Time (the
“Projected Inventory”).

(b)
Based on the Projected Inventory and such data as is then reasonably available
to estimate the relevant Pricing Benchmarks, Seller shall provide Buyer with a
reasonable, good faith estimate of the purchase price for the Crude and Product
Inventory (the “Estimated Termination Date Value”) available at the Inventory
Transfer Time. The Estimated Termination Date Value and all supporting
calculations used to determine it shall be included in the notice delivered to
Buyer pursuant to clause (a) of this Section 4.1.

4.2    Payment on the Termination Date. The Estimated Termination Date Value
shall be incorporated into Seller’s payment to Buyer to be made under Section
19.2(b) of the Supply and Offtake Agreement.

Schedule R-4
NY2-672959

--------------------------------------------------------------------------------




4.3    Crude and Products Inventory Sales Statement. On or before the fifth
(5th) Business Day after the Termination Date, Seller shall calculate the
Definitive Termination Date Value using the data regarding the Crude and Product
Inventory provided in the Inventory Report and deliver to Seller a statement
including such calculated price (the “Sales Statement”). Seller shall use the
relevant Step-out Prices to price the various quantities set forth in the
Inventory Report and the Sales Statement shall include all supporting
calculations and documentation used to determine the Definitive Termination Date
Value.
4.3.1    Unless Buyer gives notice to Seller on or before the first (1st)
Business Day after Buyer’s receipt of the Sales Statement that Seller disputes
the Definitive Termination Date Value specified in the Sales Statement, the
Definitive Termination Date Value shall be as specified in the Sales Statement.
If Buyer gives timely notice to Seller that it disputes the Definitive
Termination Date Value specified in the Sales Statement, the Parties shall
consult in good faith and use all reasonable efforts to agree upon the
calculation of the Definitive Termination Date Value. If the Parties have not
agreed on the Definitive Termination Date Value within one (1) Business Day
after Seller’s receipt of Buyer’s dispute notice, either Party shall have the
right to submit such matters as remain in dispute to a single accounting firm as
the Parties shall mutually agree, for final resolution, which resolution shall
be binding upon the Parties, and judgment upon which may be entered in any court
having jurisdiction over the Party against which such determination is sought to
be enforced; provided, however, that the Definitive Termination Date Volume, as
provided in the Inventory Report prepared by the Independent Inspection Company,
shall not be subject to further review or dispute. The accounting firm’s
determination shall be in the form of a written opinion as is appropriate under
the circumstances and shall confirm that the Definitive Termination Date Volume
was rendered in accordance with this Section 4.3. The fees and expenses of such
accounting firm for its services in resolving such dispute shall be borne
equally by the Parties.
4.4    Crude and Products Sales Price Adjustment. Upon final determination of
the Definitive Termination Date Value pursuant to Section 4.3, such amount shall
be incorporated into the payment made under Section 19.2(c) of the Supply and
Offtake Agreement.
4.5    Taxes.
4.5.1    The Company shall pay and indemnify and hold Aron harmless against, the
amount of all sales, use, gross receipts, value added, severance, valorem,
excise, property, spill, environmental, transaction-based, or similar taxes,
duties and fees, howsoever designated (each, a “Tax” and collectively, “Taxes”)
regardless of the taxing authority, and all penalties and interest thereon,
paid, owing, asserted against, or incurred by Aron directly or indirectly with
respect to the Crude Oil procured and sold, and the Products purchased and
resold, and other transactions contemplated hereunder to the greatest extent
permitted by applicable law; in the event that the Company is not permitted to
pay such Taxes, the amount due hereunder shall be adjusted such that the Company
shall bear the economic burden of the Taxes. The Company shall pay when due such
Taxes unless there is an applicable exemption from such Tax, with written
confirmation of such Tax exemption to be contemporaneously provided to Aron. To
the extent Aron is required by law to collect such Taxes, one hundred percent
(100%) of such Taxes shall be added to invoices as

Schedule R-5
NY2-672959

--------------------------------------------------------------------------------




separately stated charges and paid in full by the Company in accordance with
this Agreement, unless the Company is exempt from such Taxes and furnishes Aron
with a certificate of exemption. Aron shall be responsible for all taxes imposed
on Aron’s net income.
4.5.2    If the Company disagrees with Aron’s determination that any Tax is due
with respect to transactions under this Agreement, the Company shall have the
right to seek an administrative determination from the applicable taxing
authority, or, alternatively, the Company shall have the right to contest any
asserted claim for such Taxes in its own name, subject to its agreeing to
indemnify Aron for the entire amount of such contested Tax (including any
associated interest and/or late penalties) should such Tax be deemed applicable.
Aron agrees to reasonably cooperate with the Company, at the Company’s cost and
expense, in the event the Company determines to contest any such Taxes.
4.5.3    The Company and Aron shall promptly inform each other in writing of any
assertion by a taxing authority of additional liability for Taxes in respect of
said transactions. Any legal proceedings or any other action against Aron with
respect to such asserted liability shall be under Aron’s direction but the
Company shall be consulted. Any legal proceedings or any other action against
the Company with respect to such asserted liability shall be under the Company’s
direction but Aron shall be consulted. In any event, the Company and Aron shall
fully cooperate with each other as to the asserted liability. Each party shall
bear all the reasonable costs of any action undertaken by the other at the
Party’s request.
4.5.4    Any other provision of this Agreement to the contrary notwithstanding,
this Section 4.5 shall survive until ninety (90) days after the expiration of
the statute of limitations for the assessment, collection, and levy of any Tax.
SECTION 5: MISCELLANEOUS
5.1    Assignment. This Agreement shall inure to the benefit of and be binding
upon the Parties hereto, their respective successors and permitted assigns.
(a)
Buyer shall not assign this Agreement or its rights or interests hereunder in
whole or in part, or delegate its obligations hereunder in whole or in part,
without the express written consent of the Seller. Seller may, without the
Buyer’s consent, assign and delegate all of the Buyer’s rights and obligations
hereunder to (i) any Affiliate of the Seller, provided that the obligations of
such Affiliate hereunder are guaranteed by The Goldman Sachs Group, Inc. or (ii)
any non-Affiliate Person that succeeds to all or substantially all of its assets
and business and assumes the Seller’s obligations hereunder, whether by
contract, operation of law or otherwise, provided that the creditworthiness of
such successor entity is equal or superior to the creditworthiness of the Seller
immediately prior to such assignment. Any other assignment by the Seller shall
require the Buyer’s consent.


Schedule R-6
NY2-672959

--------------------------------------------------------------------------------




(b)
Any attempted assignment in violation of this Section 5 shall be null and void
ab initio and the non-assigning Party shall have the right, without prejudice to
any other rights or remedies it may have hereunder or otherwise, to terminate
this Agreement effective immediately upon notice to the Party attempting such
assignment.

5.2    Notices. All invoices, notices, requests and other communications given
pursuant to this Agreement shall be in writing and sent by email or nationally
recognized overnight courier. A notice shall be deemed to have been received
when transmitted by email to the other Party’s email address set forth in
Schedule M of the Supply and Offtake Agreement, or on the following Business Day
if sent by nationally recognized overnight courier to the other Party’s address
set forth in Schedule M of the Supply and Offtake Agreement and to the attention
of the person or department indicated. A Party may change its address or email
address by giving written notice in accordance with this Section, which is
effective upon receipt.
5.3    Severability. In the event any portion of this Agreement shall be found
by a court of competent jurisdiction to be unenforceable, that portion of this
Agreement will be null and void and the remainder of this Agreement will be
binding on the Parties as if the unenforceable provisions had never been
contained herein.
5.4    Waiver; Limitation of Liability.
5.4.5    The delay or failure of any Party to enforce any of its rights under
this Agreement arising from any default or breach by the other Party shall not
constitute a waiver of any such default, breach, or any of the Party’s rights
relating thereto. No custom or practice which may arise between the Parties in
the course of operating under this Agreement will be construed to waive any
Parties’ rights to either ensure the other Party’s strict performance with the
terms and conditions of this Agreement, or to exercise any rights granted to it
as a result of any breach or default under this Agreement. Neither Party shall
be deemed to have waived any right conferred by this Agreement or under any
applicable law unless such waiver is set forth in a written document signed by
the Party to be bound, and delivered to the other Party. No express waiver by
either Party of any breach or default by the other Party shall be construed as a
waiver of any future breaches or defaults by such other Party.
5.4.6    IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER FOR ANY
INCIDENTAL, SPECIAL, PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES, INCLUDING
LOST PROFITS, ARISING UNDER THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.


5.5    Entire Agreement; Amendment. The terms of this Agreement, together with
the Exhibits hereto constitute the entire agreement between the Parties with
respect to the matters set forth in this Agreement, and no representations or
warranties shall be implied or provisions added in the absence of a written
agreement to such effect between the Parties. This Agreement shall not be
modified or changed except by written instrument executed by the Parties’ duly
authorized representatives.

Schedule R-7
NY2-672959

--------------------------------------------------------------------------------




5.6    Choice of Law; Dispute Resolution.
5.6.1    This Agreement shall be governed by, construed and enforced under the
laws of the State of New York without giving effect to its conflicts of laws
principles that would require the application of the laws of another state.
5.6.2    All controversies or disputes arising out of and related to this
Agreement shall be resolved in accordance with the dispute resolution procedures
set forth in the Supply and Offtake Agreement.
5.7    Counterparts. This Agreement may be executed by the Parties in separate
counterparts and initially delivered by facsimile transmission or otherwise,
with original signature pages to follow, and all such counterparts shall
together constitute one and the same instrument.
5.8    Further Assurances. Both Seller and Buyer agree to execute and deliver,
from time to time, such other and additional instruments, notices, transfer
orders and other documents, and to do all such other and further acts and things
as may be necessary to more fully and effectively transfer and assign the Crude
and Product Inventory to Buyer.
5.9    Third Party Consents. The assignment and conveyance set forth in this
Agreement shall not constitute an assignment or transfer of any of the Crude and
Product Inventory if an attempted assignment thereof without the prior consent
of a third party would result in a termination thereof, unless and until such
consent shall have been obtained, at which time such asset(s) shall be and is
hereby deemed to be transferred and assigned to Buyer in accordance herewith.
5.10    Jurisdiction; Consent to Service of Process; Waiver. Each of the Parties
hereto agrees, subject to Section 5.6, that they each hereby irrevocably submits
to the exclusive jurisdiction of any federal or state court of competent
jurisdiction situated in the City of New York, (without recourse to arbitration
unless both Parties agree in writing), and to service of process by certified
mail, delivered to the Party at the address indicated in Schedule M of the
Supply and Offtake Agreement. Each Party hereby irrevocably waives, to the
fullest extent permitted by Applicable Law, any objection to personal
jurisdiction, whether on grounds of venue, residence or domicile. Each of the
Parties hereto knowingly and intentionally, irrevocably and unconditionally
waives trial by jury in any legal action or proceeding relating to this
Agreement and for any counterclaim therein.

Schedule R-8
NY2-672959

--------------------------------------------------------------------------------




The Parties hereto have executed this Agreement on the date first above written,
to be effective as of the date first written above.


J. ARON & COMPANY
 
By:
 
Name:
 
Title:
 








ALON REFINING KROTZ SPRINGS, INC.
By:
 
Name:
 
Title:
 






Schedule R-9
NY2-672959

--------------------------------------------------------------------------------




SCHEDULE S
Sample Refinery Production – Volume Report
For: Sunday, July 26, 2009
(All values are in Bbls)


Products
Inventory
Movements
Daily Production
Name
Beginning
Ending
Shipments
Receipts
Reclass
Volume
%
 
 
 
 
 
 
 
 
AMMONIA
0
0
0
185
0
185
0.33
ATB
0
0
0
0
0
0
0.00
CATFEED
73,167
78,418
0
0
0
-5,251
-9.23
CRUDE
273,758
315,211
0
0
0
-41,453
-72.85
HLS
0
0
0
22,960
0
22,960
40.35
LLS
0
0
0
2,115
0
2,115
3.72
LLS-PL
0
0
0
78,869
0
78,869
138.61
LSATB
0
0
0
0
0
0
0.00
METHANOL
5
5
0
0
0
0
0.00
NAPH SWEET
11,969
11,945
0
0
0
24
0.04
NAPHIGH
25,871
27,081
0
0
0
-1,210
-2.13
SLOP
12,819
12,819
0
0
0
0
0.00
SWTGASF
0
0
0
659
0
659
1.16
ULSD
12,312
12,265
47
0
0
0
0.00
WATER
0
0
0
0
0
0
0.00
Total Charges
409,901
457,744
47
104,788
0
56,898
100.00
Total Charges
409,901
457,744
47
104,788
0
56,898
100.00
87CON7.8
22,140
21,446
682
0
0
-12
-0.02
87CON9.0
208,581
179,382
0
0
0
-29,199
-51.32
93CON7.8
13,594
13,585
0
0
0
-9
-0.02
AM THIOSULFATE
11,716
11,949
0
0
0
233
0.41
BB
1,003
881
0
0
0
-122
-0.21
HSD
108,877
127,181
0
0
0
18,304
32.17
JET
48,588
52,416
67,699
0
0
71,527
125.71
KERO
595
595
0
0
0
0
0.00
LPG
1,571
1,832
2,252
0
0
2,513
4.42
LSNO2HO
0
0
0
0
0
0
0.00
LSRG
19,018
18,905
0
0
0
-113
-0.20
OCTENE
17
17
0
0
0
0
0.00
PC4
2,612
3,627
750
0
0
1,765
3.10
PP
1,873
1,725
2,076
0
0
1,928
3.39
SLURHS
46,897
48,030
0
0
0
1,133
1.99
Total Finished Products
487,082
481,571
73,459
0
0
67,948
119.42
 
 
 
 
 
 
 
 
C7-
0
0
0
0
0
0
0.00
C9+
0
0
0
0
0
0
0.00
CATG
48,505
38,904
0
0
0
-9,601
-16.87
IC5
0
0
0
0
0
0
0.00
ISOM
0
0
0
0
0
0
0.00
LCO
44,396
47,978
0
0
0
3,582
6.30
MTBE OFF
9
9
0
0
0
0
0.00


Schedule S-1
NY2-672959

--------------------------------------------------------------------------------






NC4
1,790
1,785
0
0
0
-5
-0.01
NC5
0
0
0
0
0
0
0.00
PLG
9,361
9,593
0
0
0
232
0.41
REFM
52,660
47,728
0
0
0
-4,932
-8.67
Total Intermediates
156,721
145,997
0
0
0
-10,724
-18.85
 
 
 
 
 
 
 
 
ACID GAS
0
0
0
0
0
0
0.00
COKE
0
0
1,174
0
0
1,174
2.06
CRDESTABGAS
0
0
0
0
0
0
0.00
DEBUTGAS
0
0
0
0
0
0
0.00
GASTODRUM
0
0
0
0
0
0
0.00
H2HDSCHRG
0
0
0
0
0
0
0.00
H2HDSFEED
0
0
0
0
0
0
0.00
HDSSEPGAS
0
0
0
0
0
0
0.00
HPSEPGAS
0
0
0
0
0
0
0.00
ISOMSEPGAS
0
0
0
0
0
0
0.00
LOWPRESSH2
0
0
0
0
0
0
0.00
OFF GAS
0
0
2,062
0
0
2,062
3.62
OFFGASSALES
0
0
2
0
0
2
0.00
PENEXMUH2
0
0
0
0
0
0
0.00
SCRUBGAS
0
0
0
0
0
0
0.00
SOUR GAS
0
0
0
0
0
0
0.00
SPGEGAS
0
0
0
0
0
0
0.00
SPLTGAS
0
0
0
0
0
0
0.00
STABCYP
0
0
0
0
0
0
0.00
STABGAS
0
0
0
0
0
0
0.00
STRIPGAS
0
0
0
0
0
0
0.00
Total Other Products
0
0
3,238
0
0
3,238
5.69
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total Yields
643,803
627,568
76,697
0
0
60,462
106.26
Loss/Gain
 
 
 
 
 
3,564
6.26
 
 
 
 
 
 
 
 
Date Reconciled: Friday, July 31, 2009 9:06:00 AM
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Printed By: L7XGW4














Schedule S-2
NY2-672959